Exhibit 10.1
EXECUTION VERSION
This THIRD AMENDMENT TO THE REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”), dated as of September 27, 2019 (the “Amendment Date”), is entered
into by and among BGSL BRECKENRIDGE FUNDING LLC, a Delaware limited liability
company, as the borrower (the “Borrower”), the LENDERS party to the Revolving
Credit Agreement, BNP PARIBAS, as the administrative agent (the “Administrative
Agent”), BLACKSTONE/GSO SECURED LENDING FUND, a Delaware statutory trust, as the
equityholder (in such capacity, the “Equityholder”), BLACKSTONE/GSO SECURED
LENDING FUND, a Delaware statutory trust, as the servicer (in such capacity, the
“Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent
(the “Collateral Agent”).
WHEREAS, the Borrower, the lenders from time to time party thereto, the
Administrative Agent, the Equityholder, the Servicer and the Collateral Agent
are party to the Revolving Credit and Security Agreement, dated as of December
21, 2018 (as amended from time to time prior to the date hereof, the “Revolving
Credit Agreement”); and
WHEREAS, the parties hereto desire to amend the Revolving Credit Agreement, in
accordance with Section 13.01(b) of the Revolving Credit Agreement subject to
the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I

Definitions
SECTION 1.1. Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Revolving Credit Agreement.
ARTICLE II 

Amendments to Revolving Credit Agreement
SECTION 2.1. As of the Amendment Date, the Revolving Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages attached as Appendix A hereto.
ARTICLE III 
Representations and Warranties




--------------------------------------------------------------------------------



SECTION 3.1. The Borrower and the Equityholder hereby represent and warrant to
the Administrative Agent and the Lender that, as of the Amendment Date, (i) no
Default, Event of Default, Potential Servicer Removal Event or Servicer Removal
Event has occurred and is continuing and (ii) the representations and warranties
of the Borrower, the Servicer and the Equityholder contained in Sections 4.01,
4.02 and 4.03 of the Revolving Credit Agreement are true and correct in all
material respects on and as of the Amendment Date (other than any representation
and warranty that is made as of a specific date).
ARTICLE IV 

Conditions Precedent
SECTION 4.1. This Amendment will be effective upon the satisfaction of each of
the following conditions:
(a) the Administrative Agent has received satisfactory evidence that the
Borrower has obtained all required consents and approvals of all Persons to the
execution, delivery and performance of this Amendment and the consummation of
the transactions contemplated hereby;
(b) all fees due and owing to the Administrative Agent on or prior to the
Amendment Date have been paid; and
(c) the Administrative Agent has received a legal opinion of Dechert LLP,
counsel to the Borrower, acceptable to the Administrative Agent covering such
matters as the Administrative Agent has reasonably requested.
ARTICLE V 
Miscellaneous
SECTION 5.1. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 5.2. Severability Clause. In case any provision in this Amendment deemed
to be invalid, illegal or unenforceable, the remaining provisions of this
Amendment remain in full force and effect.
SECTION 5.3. Ratification. Except as expressly amended hereby, the Revolving
Credit Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof will remain in full force and effect. When
effective, this Amendment will form a part of the Revolving Credit Agreement for
all purposes.
SECTION 5.4. Counterparts. The parties hereto may sign one or more copies of
this Amendment in counterparts, all of which together constitute one and the
same agreement.
2

--------------------------------------------------------------------------------



Delivery of an executed signature page of this Amendment by facsimile or email
transmission is effective as delivery of a manually executed counterpart hereof.
SECTION 5.5. Headings. The headings of the Articles and Sections in this
Amendment are for convenience of reference only and are not deemed to alter or
affect the meaning or interpretation of any provisions hereof.
SECTION 5.6. Direction to Execute. The Administrative Agent hereby authorizes
and directs the Collateral Agent to execute this Amendment.
[Signature Pages Follow]


3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the Amendment Date.
BORROWER:
BGSL BRECKENRIDGE FUNDING LLC

By:/s/ Marisa J. BeeneyName: Marisa J. BeeneyTitle: Authorized Signatory









[Signature Page to Third Amendment to Revolving Credit and Security Agreement]

--------------------------------------------------------------------------------



EQUITYHOLDER:
BLACKSTONE/GSO SECURED LENDING FUND,
as Equityholder



By:/s/ Marisa J. BeeneyName: Marisa J. BeeneyTitle: Authorized Signatory





SERVICER:
BLACKSTONE/GSO SECURED LENDING FUND,
as Servicer



By:/s/ Marisa J. BeeneyName: Marisa J. BeeneyTitle: Authorized Signatory







[Signature Page to Third Amendment to Revolving Credit and Security Agreement]

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
BNP PARIBAS,
as Administrative Agent



By:/s/ Adnan A. ZuberiName: Adnan A. ZuberiTitle: Managing Director

By:/s/ David N. MorinName: David N. MorinTitle: Managing Director



LENDER:
BNP PARIBAS,
as Lender





By:/s/ Adnan A. ZuberiName: Adnan A. ZuberiTitle: Managing Director

By:/s/ David N. MorinName: David N. MorinTitle: Managing Director





[Signature Page to Third Amendment to Revolving Credit and Security Agreement]

--------------------------------------------------------------------------------





LENDER:
SUMITOMO MITSUI TRUST BANK, NEW YORK BRANCH

By:/s/ Tommy ConstantinouName: Tommy ConstantinouTitle: Vice President


[Signature Page to Third Amendment to Revolving Credit and Security Agreement]

--------------------------------------------------------------------------------



COLLATERAL AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION



By:/s/ Rupinder SuriName: Rupinder SuriTitle: Vice President







[Signature Page to Third Amendment to Revolving Credit and Security Agreement]

--------------------------------------------------------------------------------

EXECUTION VERSION
Conformed through Third Amendment, dated September 27, 2019
REVOLVING CREDIT AND SECURITY AGREEMENT
among
BGSL BRECKENRIDGE FUNDING LLC,
as Borrower,
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
BNP PARIBAS,
as Administrative Agent,
BLACKSTONE/GSO SECURED LENDING FUND,
as Equityholder,
BLACKSTONE/GSO SECURED LENDING FUND, as Servicer,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent
Dated as of December 21, 2018




[Signature Page to Third Amendment to Revolving Credit and Security Agreement]

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS
Section 1.01 Definitions 1
Section 1.02 Rules of Construction 49
Section 1.03 Computation of Time Periods 49
Section 1.04 Collateral Value Calculation Procedures 50
ARTICLE II

ADVANCES
Section 2.01 Revolving Credit Facility 51
Section 2.02 Requests for Collateral Loan Approval 52
Section 2.03 Making of the Advances 54
Section 2.04 Evidence of Indebtedness 55
Section 2.05 Payment of Principal and Interest 55
Section 2.06 Prepayment of Advances 56
Section 2.07 Changes of Commitments 56
Section 2.08 Maximum Lawful Rate 57
Section 2.09 Several Obligations 57
Section 2.10 Increased Costs 57
Section 2.11 Compensation; Breakage Payments 59
Section 2.12 Illegality; Inability to Determine Rates 59
Section 2.13 Rescission or Return of Payment 59
Section 2.14 Post-Default Interest 59
Section 2.15 Payments Generally 59
Section 2.16 Extension of Commitment Termination Date 60
Section 2.17 Defaulting Lenders 61
Section 2.18 LIBOR Discontinuation 62
ARTICLE III

CONDITIONS PRECEDENT
Section 3.01 Conditions Precedent to Initial Advance 63
Section 3.02 Conditions Precedent to Each Borrowing 65
ARTICLE IV

-i-

--------------------------------------------------------------------------------




REPRESENTATIONS AND WARRANTIES
Section 4.01 Representations and Warranties of the Borrower 66
Section 4.02 Representations and Warranties of the Servicer 70
Section 4.03 Representations and Warranties of the Equityholder 73
ARTICLE V

COVENANTS
Section 5.01 Affirmative Covenants of the Borrower 75
Section 5.02 Covenants of the Servicer 79
Section 5.03 Negative Covenants of the Borrower 82
Section 5.04 Covenants of the Equityholder 84
Section 5.05 Certain Undertakings Relating to Separateness 85
ARTICLE VI

EVENTS OF DEFAULT
Section 6.01 Events of Default 87
Section 6.02 OC Ratio Posting Payments 91
ARTICLE VII

PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT
Section 7.01 Grant of Security 91
Section 7.02 Release of Security Interest 92
Section 7.03 Rights and Remedies 92
Section 7.04 Remedies Cumulative 95
Section 7.05 Related Documents 95
Section 7.06 Borrower Remains Liable 96
Section 7.07 Protection of Collateral 96
ARTICLE VIII

ACCOUNTS, ACCOUNTINGS AND RELEASES
Section 8.01 Collection of Money 97
Section 8.02 Collateral Account and Collection Account 97
Section 8.03 Payment Account 98
Section 8.04 The Revolving Reserve Account; Fundings 98
Section 8.05 [Reserved] 99

-ii-

--------------------------------------------------------------------------------



Section 8.06 Reinvestment of Funds in Covered Accounts; Reports by Collateral
Agent 99
Section 8.07 Accountings 100
Section 8.08 Release of Collateral 102
Section 8.09 Reports by Independent Accountants 103
ARTICLE IX

APPLICATION OF MONIES
Section 9.01 Disbursements of Monies from Payment Account 104
ARTICLE X

SALE OF COLLATERAL LOANS;
PURCHASE OF ADDITIONAL COLLATERAL LOANS
Section 10.01 Sales of Collateral Loans 108
Section 10.02 Purchase of Additional Collateral Loans 109
Section 10.03 Conditions Applicable to All Sale and Purchase Transactions 109
Section 10.04 Additional Equity Contributions 110
ARTICLE XI

ADMINISTRATION AND SERVICING OF CONTRACTS
Section 11.01 Appointment and Designation of the Servicer 110
Section 11.02 Duties of the Servicer 112
Section 11.03 Authorization of the Servicer 114
Section 11.04 Collection Efforts, Modification of Collateral 114
Section 11.05 Servicer Compensation 115
Section 11.06 The Servicer Not to Resign 115
ARTICLE XII

THE AGENTS
Section 12.01 Authorization and Action 115
Section 12.02 Delegation of Duties 116
Section 12.03 Agents’ Reliance, Etc. 117
Section 12.04 Indemnification 119
Section 12.05 Successor Agents 119
Section 12.06 The Collateral Agent 120

-iii-

--------------------------------------------------------------------------------



ARTICLE XIII

MISCELLANEOUS
Section 13.01 No Waiver; Modifications in Writing 122
Section 13.02 Notices, Etc. 123
Section 13.03 Taxes 123
Section 13.04 Costs and Expenses; Indemnification 127
Section 13.05 Execution in Counterparts 129
Section 13.06 Assignability 129
Section 13.07 Governing Law 131
Section 13.08 Severability of Provisions 131
Section 13.09 Confidentiality 131
Section 13.10 Merger 132
Section 13.11 Survival 132
Section 13.12 Submission to Jurisdiction; Waivers; Etc. 132
Section 13.13 Waiver of Jury Trial 133
Section 13.14 Right of Setoff; Payments Pro Rata 134
Section 13.15 PATRIOT Act Notice 134
Section 13.16 Legal Holidays 135
Section 13.17 Non-Petition 135
Section 13.18 Waiver of Setoff 135
Section 13.19 Collateral Agent Execution and Delivery 135
Section 13.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 136
Section 13.21 WAIVER OF SOVEREIGN IMMUNITY 136
Section 13.22 Risk Retention 136
Section 13.23 EU Due Diligence Requirements. 137
Section 13.24 Compliance with the Securitisation Regulation 138
Section 13.25 Adequacy of Monetary Damages Against the Lenders 138


SCHEDULES
Schedule 1 Commitments and Percentages
Schedule 2 S&P Industry Classifications
Schedule 3 Initial Collateral Loans
Schedule 4 Moody’s Industry Classifications
Schedule 5 Notice Information
Schedule 6 Authorized Signatories
Schedule 7 Diversity Score
Schedule 8 Moody’s RiskCalc
Schedule 9 Initial Asset List
EXHIBITS

-iv-

--------------------------------------------------------------------------------



Exhibit A Form of Note
Exhibit B Form of Notice of Borrowing (with attached form of Borrowing Base
Calculation Statement)
Exhibit C Form of Notice of Prepayment
Exhibit D Form of Assignment and Acceptance
Exhibit E [Reserved]
Exhibit F Agreed-Upon Procedures
Exhibit G Form of Extension Request
Exhibit H Form of Data Report
Exhibit I Form of Approval Request






-v-

--------------------------------------------------------------------------------



REVOLVING CREDIT AND SECURITY AGREEMENT
REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of December 21, 2018, as
amended on the First Amendment Date, the Second Amendment Date and the Third
Amendment Date, among BGSL BRECKENRIDGE FUNDING LLC, a Delaware limited
liability company, as borrower (the “Borrower”), the LENDERS from time to time
party hereto, BNP PARIBAS (“BNP”), as administrative agent for the Secured
Parties (as hereinafter defined) (in such capacity, the “Administrative Agent”),
BLACKSTONE/GSO SECURED LENDING FUND, a Delaware statutory trust (in such
capacity, the “Equityholder”), BLACKSTONE/GSO SECURED LENDING FUND, a Delaware
statutory trust, as servicer (in such capacity, the “Servicer”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as collateral agent for the Secured
Parties (as hereinafter defined) (in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower desires that the Lenders make advances on a revolving
basis to the Borrower on the terms and subject to the conditions set forth in
this Agreement; and
WHEREAS, each Lender is willing to make such advances to the Borrower on the
terms and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:
ARTICLE VI 

DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS
SECTION 6.1. Definitions. As used in this Agreement, the following terms shall
have the meanings indicated:
“Account Control Agreement” means that certain Account Control Agreement, dated
as of the Closing Date, among the Borrower, the Servicer, the Collateral Agent
and Wells Fargo Bank, National Association, as Securities Intermediary, which
agreement relates to the Covered Accounts.
“Adjusted Principal Balance” means, for any Eligible Collateral Loan, as of any
date of determination, an amount equal to the Loan Value of such Eligible
Collateral Loan as of such date multiplied by the Principal Balance of such
Eligible Collateral Loan as of such date; provided that, the parties hereby
agree that the Adjusted Principal Balance of any Collateral Loan that is not an
Eligible Collateral Loan as of such date of determination shall be zero.




--------------------------------------------------------------------------------



“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement.
“Administrative Expense Cap” means, for any Payment Date, an amount not to
exceed $200,000 for any twelve (12) month period.
“Administrative Expenses” means the fees and expenses (including indemnities)
and other amounts of the Borrower due or accrued with respect to any Payment
Date and payable in the following order:
(a) first, to the Collateral Agent, the Custodian and the Securities
Intermediary, any amounts and indemnities payable to such entities pursuant to
the Facility Documents; and
(b) second, on a pro rata basis, to:
(i) the Independent Accountants, agents (other than the Servicer) and outside
counsel of the Borrower for fees and expenses related to the Collateral and the
Facility Documents and to the Independent Manager of the Borrower for its fees
and expenses incurred in acting in such capacity; and
(ii) to any rating agency for fees and expenses in connection with the rating of
(or provision of credit estimates in respect of) any Collateral Loan.
“Advance” means each loan advanced by the Lenders to the Borrower on a Borrowing
Date pursuant to Article II.
“Advance Rate” means, with respect to any Collateral Loan, the corresponding
percentage for the loan type set forth below:

Loan TypeSub-CategoryAdvance Rate
First Lien BSLs
75 %
Second Lien BSLs
45 %
First Lien Middle Market Loans
whose Obligors have an EBITDA of greater than $25,000,000 (as of the date such
Collateral Loan is acquired)70 %
First Lien Middle Market Loans
whose Obligors have an EBITDA of less than or equal to $25,000,000 (as of the
date such Collateral Loan is acquired)65 %
First Lien Last Out Loans
First Lien Last Out Category A Loans60 %
First Lien Last Out Loans
First Lien Last Out Category B Loans50 %
First Lien Last Out Loans
First Lien Last Out Category C Loans45 %

Notwithstanding anything to the contrary set forth in the table above, the
portion of First Lien Middle Market Loans with a Paid Senior Net Leverage Ratio
up to 5.0x will be
-2-

--------------------------------------------------------------------------------



assigned an Advance Rate of 70% or 65% (as applicable pursuant to the above
chart) and portions above 5.0x will be assigned an Advance Rate of 45%.
“Affected Person” means (a) the Administrative Agent, each Lender and each of
their respective Affiliates and (b) any assignee or participant of any Lender
(unless the benefit of any particular provision hereof to any such Affected
Person is otherwise expressly excluded herein).
“Affiliate” means, in respect of a referenced Person at any time, another Person
Controlling, Controlled by or under common Control with such referenced Person
but which shall not, with respect to the Borrower, include the obligors under
any Collateral Loan; provided that (a) an obligor will not be considered an
“Affiliate” of any other obligor solely due to the fact that each such obligor
is under the control of the same financial sponsor and (b) obligors in respect
of Collateral Obligations shall be deemed not to be “Affiliates” if they have
distinct corporate family ratings and/or distinct issuer credit ratings. The
Borrower will be deemed to have no “Affiliates.”
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
“Aggregate Adjusted Collateral Balance” means, as of any date of determination,
an amount equal to the sum of the Adjusted Principal Balances of all Collateral
Loans in the Collateral (including each potential Collateral Loan that the
Borrower has entered into a binding commitment to purchase that has not yet
settled) on such date, after giving effect to all Collateral Loans added to and
removed from the Collateral on such date.
“Aggregate Funded Spread” means, as of any date, the sum of:
(a) in the case of each Floating Rate Loan (excluding any Floor Loan) that bears
interest at a spread over an index (including any London interbank offered rate
based index), (i) the excess of the sum of such spread and such index over LIBOR
as then in effect (which spread or excess may be expressed as a negative
percentage) multiplied by (ii) the Principal Balance of such Collateral Loan;
and
(b) in the case of each Floor Loan, (i) the excess of the interest rate on such
Floor Loan as of such date over LIBOR as then in effect (which spread or excess
may be expressed as a negative percentage) multiplied by (ii) the Principal
Balance of each such Collateral Loan.
“Aggregate Net Collateral Balance” means, as of any date of determination, the
Aggregate Adjusted Collateral Balance minus the Excess Concentration Amount, in
each case, as of such date of determination.
“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans.

-3-

--------------------------------------------------------------------------------



“Aggregate Tranche A Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Tranche A Collateral Loans as of such date of determination
(including each potential Tranche A Collateral Loan that the Borrower has
entered into a binding commitment to purchase that has not yet settled).
“Aggregate Tranche B Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Tranche B Collateral Loans as of such date of determination
(including each potential Tranche B Collateral Loan that the Borrower has
entered into a binding commitment to purchase that has not yet settled).
“Aggregate Tranche C Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Tranche C Collateral Loans as of such date of determination
(including each potential Tranche C Collateral Loan that the Borrower has
entered into a binding commitment to purchase that has not yet settled).
“Agreement” means this Revolving Credit and Security Agreement.
“Applicable Law” means, for any Person, any Law of any Governmental Authority,
including all federal and state banking or securities laws, to which the Person
in question is subject or by which it or any of its assets or properties are
bound.
“Applicable Margin” has the meaning assigned to such term in the Lender Fee
Letter.
“Appraisal” means an appraisal of a Collateral Loan that is conducted by an
Approved Appraisal Firm, which may be in the form of an update or reaffirmation
by an Approved Appraisal Firm of an appraisal previously performed by such
Approved Appraisal Firm or another Approved Appraisal Firm.
“Approval Request” has the meaning specified in Section 2.02 hereof.
“Approved Appraisal Firm” means Lincoln International LLC (f/k/a Lincoln
Partners LLC), Valuation Research Corporation, Alvarez & Marsal, Duff & Phelps,
Houlihan Lokey, Murray Devine, FTI Consulting and any appraisal or valuation
firm providing such service to Blackstone/GSO Secured Lending Fund; provided
that any independent appraisal firm or independent financial advisor recognized
as being experienced in conducting valuations of secured loans may be added as
an “Approved Appraisal Firm” with the consent of the Administrative Agent (such
consent not the be unreasonably withheld, delayed or conditioned).
“Approved List” has the meaning specified in Section 2.02 hereof.
“Asset Information” means, with respect to any Obligor, in each case to the
extent available to the Borrower and subject to any redactions required by the
Servicer’s internal
-4-

--------------------------------------------------------------------------------



policies and procedures (it being understood that to the extent any of the
information described in any of the following is contained in the Servicer’s
internal credit memo described in clause (d) below, such information need not be
separately represented by any document or file and shall for all purposes of
this Agreement be deemed delivered upon delivery of such internal credit memo):
(a) the legal name of such Obligor, (b) the jurisdiction in which such Obligor
is domiciled, (c) the audited financial statements for the two prior fiscal
years of such Obligor (or such shorter period of time for which such audited
financial statements have been prepared and are available), (d) the Servicer’s
internal credit memo with respect to such Obligor and the related Collateral
Loan, (e) the informational memorandum, offering memorandum or similar document,
if any, issued by the bookrunner or the administrative agent for such Obligor
and relating to such Collateral Loan, (f) a company forecast of such Obligor
including plans related to capital expenditures, (g) the business model, company
strategy and names of known peers of such Obligor, (h) the shareholding pattern
and details of the management team of such Obligor, (i) details of any banking
facilities and the debt maturity schedule of such Obligor, (j) the Moody’s
RiskCalc rating output for the related Collateral Loan and (k) a copy of the
related credit agreement (which may be a draft) specifying the terms and
governing the repayment of such Collateral Loan.
“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit D, entered into by a Lender, an assignee, the Administrative
Agent and, if applicable, the Borrower.
“AUP Report Date” has the meaning assigned to such term in Section 8.09.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union (as amended or re-enacted) establishing a framework for
the recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. For the purposes
of this definition, a reference to “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any governmental, intergovernmental or supranational body, agency,
department or of any regulatory, self-regulatory or other authority or
organisation.
“Bankruptcy Code” means the United States Bankruptcy Code, Title 11, United
States Code §§101 et seq., or foreign bankruptcy, insolvency, receivership or
similar law from time to time in effect and affecting the rights of creditors
generally.
“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.50%. The
Base Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer of any Agent or any Lender. Interest
calculated pursuant to clause (a) above will be
-5-

--------------------------------------------------------------------------------



determined based on a year of 365 or 366 days, as applicable, and actual days
elapsed. Interest calculated pursuant to clause (b) above will be determined
based on a year of 360 days and actual days elapsed. If the calculation of the
Base Rate results in a Base Rate of less than zero (0), the Base Rate shall be
deemed to be zero (0) for all purposes hereunder.
“BNP” has the meaning assigned to such term in the introduction to this
Agreement.
“BNP Lender Fee Letter” means that certain fee letter, dated as of August 2,
2019, by and among BNP, the Borrower and the Servicer.
“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.
“Borrowing” has the meaning assigned to such term in Section 2.01.
“Borrowing Base” means, at any time, an amount equal to the sum of (i) the
amounts in the Principal Collection Subaccount, (ii) the product of (x) the
Weighted Average Advance Rate (excluding the Sale Settlement Pending Collateral
from the calculation of the Weighted Average Advance Rate) as of such date,
(y) the Portfolio Advance Rate Adjustment as of such date and (z) the Aggregate
Net Collateral Balance as of such date (excluding the Sale Settlement Pending
Collateral from the calculation of the Aggregate Net Collateral Balance) and
(iii) the aggregate sale price (expressed in Dollars) of the Sale Settlement
Pending Collateral.
“Borrowing Base Calculation Statement” means a statement in substantially the
form attached to the form of Notice of Borrowing attached hereto as Exhibit B,
as such form of Borrowing Base Calculation Statement may be modified as mutually
agreed by the Administrative Agent and the Borrower from time to time.
“Borrowing Date” means the date of a Borrowing.
“Broadly Syndicated Loan” means a Collateral Loan that (a) is a syndicated
commercial loan, (b) has an Initial Tranche Size of $250,000,000 or greater
(without consideration of reductions thereon from scheduled amortization
payments), and (c) is rated (or will be rated) by S&P or Moody’s (or the related
Obligor for such Collateral Loan is rated by S&P or Moody’s).
“Business Day” means any day of the year except: (a) a Saturday, Sunday or other
day on which commercial banks in New York City or the city in which the offices
of the Collateral Agent are located are authorized or required by law to close;
and (b) if such day relates to any interest rate setting as to an Advance
determined by reference to LIBOR, any day on which banks are not open for
dealings in Dollars in the London interbank market.
“Cash” means Dollars immediately available on the day in question.
“Cash Interest Coverage Ratio” means, with respect to any Collateral Loan for
any Relevant Test Period, the meaning of “Cash Interest Coverage Ratio,” “Pro
Forma Cash
-6-

--------------------------------------------------------------------------------



Interest Coverage Ratio” or any comparable term in the Related Documents for
such Collateral Loan, and in any case that “Cash Interest Coverage Ratio,” “Pro
Forma Cash Interest Coverage Ratio” or such comparable term is not defined in
such Related Documents, the ratio, for such Collateral Loan, of (a) EBITDA for
the Relevant Test Period, to (b) interest for the Relevant Test Period, in each
case, as calculated by the Servicer in accordance with the Servicing Standard.
“Certificated Security” has the meaning specified in Section 8-102(a)(4) of the
UCC.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.10(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in implementation thereof and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” hereunder regardless of the date of effectiveness.
“Change of Control” means an event or series of events by which (A) the
Equityholder or its Affiliates, collectively, (i) shall cease to possess,
directly or indirectly, the right to elect or appoint (through contract,
ownership of voting securities, or otherwise) managers that at all times have a
majority of the votes of the board of managers (or similar governing body) of
the Borrower or to direct the management policies and decisions of the Borrower
or (ii) shall cease, directly or indirectly, to own and control legally and
beneficially all of the equity interests of the Borrower or (B) GSO Asset
Management LLC or its Affiliates shall cease to be the investment advisor of the
Equityholder.
“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.
“Clearing Corporation” means each entity included within the meaning of
“clearing corporation” under Section 8-102(a)(5) of the UCC.
“Clearing Corporation Security” means securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.
“CLO Securities” means notes or similar securities secured principally by a
portfolio of collateral that includes all or a material portion of the
Collateral.

-7-

--------------------------------------------------------------------------------



“CLO Takeout Date” means the day on which the Borrower (A) issues (or co-issues)
CLO Securities or (B) with the prior written consent of the Administrative
Agent, sells all or a material portion of the Collateral to a Person that issues
(or co-issues) or intends to issue (or co-issue), CLO Securities; provided that,
in either case, the date of such CLO Takeout will be confirmed in writing to the
Borrower, the Lenders, the Equityholder and the Servicer by the Administrative
Agent.
“Closing Date” means December 21, 2018.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning assigned to such term in Section 7.01(a).
“Collateral Account” has the meaning assigned to such term in
Section 8.02(a)(i).
“Collateral Agent” has the meaning assigned to such term in the introduction to
this Agreement.
“Collateral Agent Fee Letter” means the fee letter between the Collateral Agent
and the Borrower setting forth the fees and other amounts payable by the
Borrower to the Collateral Agent under the Facility Documents, in connection
with the transactions contemplated by this Agreement.
“Collateral Interest Amount” means, as of any date of determination, without
duplication, the sum of (a) the aggregate amount of Interest Proceeds that has
been received or that is expected to be received (other than Interest Proceeds
expected to be received from Defaulted Collateral Loans and Ineligible
Collateral Loans) and (b) the aggregate amount of Interest Proceeds that the
Servicer has determined, in accordance with the Servicing Standard, are likely
to be received from Defaulted Collateral Loans and Ineligible Collateral Loans,
in each case, during the Collection Period (and, if such Collection Period does
not end on a Business Day, the next succeeding Business Day) in which such date
of determination occurs.
“Collateral Loan” means a loan, debt obligation, debt security or participation
therein acquired by the Borrower. For the avoidance of doubt, any loan, debt
obligation, debt security or participation therein acquired by the Borrower by
operation of a Macomb Merger shall be a Collateral Loan.
“Collateral Loan Buy Confirmation” means with respect to any Collateral Loan,
documentation evidencing, in reasonable detail, the Borrower’s acquisition of
such Collateral Loan, and which shall identify at least the obligor, price and
the Principal Balance of such Collateral Loan.
“Collection Account” has the meaning assigned to such term in
Section 8.02(a)(ii) and includes the Principal Collection Subaccount and the
Interest Collection Subaccount.
“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Interest and fees and
all other
-8-

--------------------------------------------------------------------------------



Obligations (other than contingent indemnification and reimbursement obligations
which are unknown, unmatured and/or for which no claim giving rise thereto has
been asserted) have been paid in full, and the Borrower shall have no further
right to request any additional Advances.
“Collection Period” means, with respect to any Payment Date, the quarterly
period from and including the date on which the first Advance is made hereunder
to but excluding the first Collection Period Start Date following the date of
such Advance and each successive quarterly period from and including a
Collection Period Start Date to but excluding the immediately succeeding
Collection Period Start Date or, in the case of the Collection Period
immediately preceding the Final Maturity Date or the Collection Period
immediately preceding an optional prepayment in whole of the Advances, ending on
the day preceding the Final Maturity Date or the date of such prepayment,
respectively.
“Collection Period Start Date” means the first calendar day of March, June,
September and December of each year (or, if any such date is not a Business Day,
the immediately succeeding Business Day), commencing in June 2019.
“Collections” means all cash collections, distributions, payments or other
amounts received, or to be received, by the Borrower from any Person in respect
of any Collateral Loan constituting Collateral, including all principal,
interest, fees, distributions and redemption and withdrawal proceeds payable to
the Borrower under or in connection with any such Collateral Loans and all
Proceeds from any sale or disposition of any such Collateral Loans.
“Commitment” means, as to each Lender, the obligation of such Lender to make, on
and subject to the terms and conditions hereof, Advances to the Borrower
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding for such Lender up to but not exceeding the amount set forth
opposite the name of such Lender on Schedule 1 or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable, as such amount may be reduced from time to time pursuant to
Section 2.07 or increased or reduced from time to time pursuant to assignments
effected in accordance with Section 13.06(a).
“Commitment Excess” means, as to each Lender, the amount, as of any date of
determination, by which (x) the aggregate principal amount of Advances of such
Lender that remains outstanding exceeds (y) such Lender’s Commitment as of such
date.
“Commitment Fees” has the meaning assigned to such term in the Lender Fee
Letter.
“Commitment Reduction Fee” has the meaning assigned to such term in the Lender
Fee Letter.
“Commitment Termination Date” means the last day of the Reinvestment Period.

-9-

--------------------------------------------------------------------------------



“Concentration Calculation Amount” means the greater of (a) 50% of the Maximum
Portfolio Amount and (b) the Aggregate Adjusted Collateral Balance (after giving
effect to any proposed purchase of Collateral Loans).
“Concentration Limitations” means, as of any date of determination, the
following limitations (calculated without duplication) as applied to the
Eligible Collateral Loans owned (or, in relation to a proposed purchase of a
Collateral Loan, proposed to be owned, with respect to which, if such purchase
results in noncompliance with the limitations, the relevant requirements must be
maintained or improved after giving effect to the purchase) by the Borrower,
unless a waiver is provided in writing by the Administrative Agent specifying
the agreed treatment of such Collateral Loan or Concentration Limitation:
(a) not more than 45.00% of the Concentration Calculation Amount may consist of
First Lien Last Out Category B Loans, First Lien Last Out Category C Loans and
Second Lien BSLs;
(b) not more than 20.00% of the Concentration Calculation Amount may consist of
Second Lien BSLs;
(c) not more than 20.00% of the Concentration Calculation Amount may consist of
Cov-Lite Loans that are not First Lien BSLs;
(d) not less than 90.00% of the Concentration Calculation Amount may consist of
Collateral Loans denominated in Dollars;
(e) not less than 90.00% of the Concentration Calculation Amount may consist of
Collateral Loans whose Obligors have a principal place of business in or are
organized or incorporated in the United States;
(f) not more than 35.00% of the Concentration Calculation Amount may consist of
Collateral Loans whose Obligors have a Paid Senor Net Leverage Ratio at
origination that is greater than 6.0x;
(g) not more than 5.00% of the Maximum Portfolio Amount may consist of
Collateral Loans that are issued to any Obligor and its Affiliates, except that
up to 7.00% of the Maximum Portfolio Amount may consist of Collateral Loans that
are issued to the three largest Obligors and their respective Affiliates;
(h) not more than 15.00% of the Maximum Portfolio Amount may consist of
Collateral Loans that are issued by Obligors and their Affiliates that belong to
any single S&P Industry Classification, except that (i) up to 30.00% may consist
of Collateral Loans with Obligors and their Affiliates in the largest S&P
Industry Classification, (ii) up to 20.00% may consist of Collateral Loans with
Obligors and their Affiliates in the second largest S&P Industry Classification
and (iii) up to 10.00% may consist of Collateral Loans with Obligors and their
Affiliates in the S&P Industry Classification of “Oil, Gas & Consumable Fuels”;

-10-

--------------------------------------------------------------------------------



(i) not more than 10.00% of the Concentration Calculation Amount may consist of
Fixed Rate Loans; and
(j) not more than 10.00% of the Maximum Portfolio Amount may consist of
Collateral Loans where the majority owner of the related Obligor is an Affiliate
of the Servicer or the Equityholder.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Constituent Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by-laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, similar instrument filed or made in connection
with its formation or organization, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Control” means the direct or indirect possession of the power to vote 50% or
more of the voting securities of such Person or the power to direct or cause the
direction of the management or policies of a Person, whether through ownership,
by contract, arrangement or understanding, or otherwise. “Controlled” and
“Controlling” have the meaning correlative thereto.
“Cov-Lite Loan” means a Collateral Loan that does not (I) contain any financial
covenants or (II) require the related Obligor of such Collateral Loan to comply
with any maintenance covenant; provided that a Collateral Loan described in
clause (I) or (II) above which either (i) contains a cross-default provision to,
or (ii) is pari passu with, another loan of the Obligor that requires the
Obligor to comply with a maintenance covenant will be deemed not to be a
Cov-Lite Loan.
“Coverage Test” means each of (a) the Minimum OC Coverage Test and (b) the
Interest Coverage Ratio Test.
“Covered Account” means each of the Collection Accounts (including the Interest
Collection Subaccount and Principal Collection Subaccount therein), the Payment
Account, the Collateral Account and the Revolving Reserve Account.
“Custodian” means Wells Fargo, and any successor thereto under the Custodian
Agreement.
“Custodian Agreement” means that certain Custodian Agreement, dated as of the
Closing Date, among the Custodian, the Borrower and the Collateral Agent.

-11-

--------------------------------------------------------------------------------



“Data File” has the meaning assigned to such term in Section 8.07(a).
“Default” means any event which, with the passage of time, the giving of notice,
or both, would (if not cured or otherwise remedied during such time) constitute
an Event of Default.
“Defaulted Collateral Loan” means any Collateral Loan as to which at any time:
(a) a default as to all or any portion of one or more payments of principal
and/or interest (including a failure of a selling institution to pay amounts due
and payable to the Borrower with respect to the related participation) has
occurred after the earlier of (i) any grace period applicable thereto and
(ii) five (5) Business Days, in each case, past the applicable due date;
(b) a default (other than a default described in clause (a) of this definition)
has occurred under the applicable Related Documents and for which the Borrower
(or the agent or required lenders pursuant to the applicable Related Documents,
as applicable) has elected to exercise any of its rights or remedies under the
applicable Related Documents (including acceleration, foreclosing on collateral
or the imposition of default pricing);
(c) any portion of principal and/or interest payable thereunder has been waived
or forgiven by the holders of such obligation; or
(d) a Revaluation Event under clauses (b) or (f) of the definition thereof has
occurred.
“Defaulting Lender” means, at any time, any Lender that (a) has failed for three
(3) or more Business Days after a Borrowing Date to fund its portion of an
Advance required pursuant to the terms of this Agreement (other than failures to
fund as a result of a bona fide dispute as to whether the conditions to
borrowing were satisfied on the relevant Borrowing Date), (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, receivership,
insolvency, reorganization or similar debtor relief laws of the United States or
other applicable jurisdiction, (ii) had appointed for it a receiver, custodian,
conservator, trustee,
-12-

--------------------------------------------------------------------------------



administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgment or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) shall be conclusive and binding absent manifest error.
“Delayed Drawdown Collateral Loan” means a Collateral Loan that (a) requires the
Borrower to make one or more future advances to the Obligor under the applicable
Related Documents, (b) specifies a maximum amount that can be borrowed on one or
more fixed borrowing dates, and (c) does not permit the re-borrowing of any
amount previously repaid by the Obligor thereunder; provided that any such
Collateral Loan will be a Delayed Drawdown Collateral Loan only to the extent of
undrawn commitments and solely until all commitments by the Borrower to make
advances on such Collateral Loan to the Obligor under the Related Documents
expire or are terminated or are reduced to zero.
“Deliver” or “Delivered” or “Delivery” means the taking of the following steps:
(a) in the case of each Instrument, causing the Securities Intermediary to
maintain continuous possession of such Instrument;
(b) in the case of each Certificated Security (other than a Clearing Corporation
Security):
(i) causing the delivery of such Certificated Security to the Securities
Intermediary by registering the same in the name of the Securities Intermediary
or its affiliated nominee or by endorsing the same to the Securities
Intermediary in blank;
(ii) causing the Securities Intermediary to indicate continuously on its books
and records that such Certificated Security is credited to the applicable
Covered Account; and
(iii) causing the Securities Intermediary to maintain continuous possession of
such Certificated Security;

-13-

--------------------------------------------------------------------------------



(c) in the case of each Uncertificated Security (other than a Clearing
Corporation Security):
(i) causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof to the Securities Intermediary; and
(ii) causing the Securities Intermediary to continuously indicate on its books
and records that such Uncertificated Security is credited to the applicable
Covered Account;
(d) in the case of each Clearing Corporation Security:
(i) causing the relevant Clearing Corporation to credit such Clearing
Corporation Security to the securities account of the Securities Intermediary;
and
(ii) causing the Securities Intermediary to continuously indicate on its books
and records that such Clearing Corporation Security is credited to the
applicable Covered Account;
(e) in the case of each security issued or guaranteed by the United States of
America or an agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security a
“Government Security”):
(i) causing the creation of a Security Entitlement to such Government Security
by the credit of such Government Security to the securities account of the
Securities Intermediary at such FRB; and
(ii) causing the Securities Intermediary to continuously indicate on its books
and records that such Government Security is credited to the applicable Covered
Account;
(f) in the case of each Security Entitlement not governed by clauses (a) through
(e) above:
(i) causing a Securities Intermediary (x) to indicate on its books and records
that the underlying Financial Asset has been credited to the appropriate Covered
Account, (y) to receive a Financial Asset from a Securities Intermediary or to
acquire the underlying Financial Asset from a Securities Intermediary, and in
either case, accepting it for credit to the appropriate Covered Account or
(z) to become obligated under other law, regulation or rule to credit the
underlying Financial Asset to a Securities Intermediary’s securities account;
(ii) causing such Securities Intermediary to make entries on its books and
records continuously identifying such Security Entitlement as belonging to the
Custodian and continuously indicating on its books and records
-14-

--------------------------------------------------------------------------------



that such Security Entitlement is credited to one of the Covered Accounts, which
shall at all times be securities accounts; and
(iii) causing the Securities Intermediary to continuously indicate on its books
and records that such Security Entitlement (or all rights and property of the
Securities Intermediary representing such Security Entitlement) is credited to
the applicable Covered Account;
(g) in the case of Cash or Money:
(i) causing the delivery of such Cash or Money to the Securities Intermediary;
(ii) causing the Securities Intermediary to credit such Cash or Money to a
“securities account” (as defined in Section 8-501(a) of the UCC), which may be a
subaccount of the applicable Covered Account, in accordance with Article 9 of
the UCC, pursuant to agreement by the Securities Intermediary to treat such Cash
or Money as a Financial Asset; and
(iii) causing the Securities Intermediary to continuously indicate on its books
and records that such Cash or Money so held is credited to the applicable
Covered Account;
(h) with respect to such of the Collateral as constitutes an account or a
general intangible or is not otherwise described in the foregoing clauses (a)
through (g), causing to be filed with the Secretary of State of the State of
Delaware a properly completed UCC financing statement that names the Borrower as
debtor and the Collateral Agent as secured party and that describes such
Collateral (which financing statement may have been previously filed) or any
equivalent filing in any applicable jurisdiction; or
(i) in the case of each of clauses (a) through (h) above, such additional or
alternative procedures as may hereafter become appropriate to perfect the
security interest granted to the Collateral Agent hereunder in such items of the
Collateral, consistent with Applicable Law.
In addition, the Servicer on behalf of the Borrower will obtain any and all
consents required by the Related Documents relating to any Instruments, accounts
or general intangibles for the transfer of ownership and/or pledge hereunder
(except to the extent that the requirement for such consent is rendered
ineffective under Section 9-406 of the UCC).
“Determination Date” means the last day of each Collection Period.
“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 7 hereto, as such Diversity Scores shall be
updated at the option of the Administrative Agent in its sole discretion if
Moody’s publishes revised criteria.

-15-

--------------------------------------------------------------------------------



“Dollars” and “$” mean lawful money of the United States of America.
“Due Date” means each date on which any payment is due on a Collateral Loan in
accordance with its terms.
“EBITDA” means, with respect to any Relevant Test Period and any Collateral
Loan, the meaning of the term “Adjusted EBITDA,” the term “EBITDA” or any
comparable definition in the Related Documents for such period and Collateral
Loan (or, in the case of a Collateral Loan for which the Related Documents have
not been executed, as set forth in the relevant marketing materials or financial
model in respect of such Collateral Loan) as determined in the good faith
discretion of the Servicer, and, in any case that the term “Adjusted EBITDA,”
the term “EBITDA” or such comparable definition is not defined in such Related
Documents, an amount, for the principal Obligor thereunder and any of its
parents or subsidiaries that are obligated as guarantor pursuant to the Related
Documents for such Collateral Loan (determined on a consolidated basis without
duplication in accordance with GAAP (and also on a pro forma basis as determined
in good faith by the Servicer in case of any acquisitions)) equal to earnings
from continuing operations for such period plus interest expense, income taxes,
depreciation and amortization for such period, other non-cash charges and
organization costs, extraordinary, one-time and/or non-recurring losses or
charges, any other customary add-backs for similarly situated obligors the
Servicer deems to be appropriate and any other item the Servicer and the
Administrative Agent mutually deem to be appropriate.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.
“Eligible Collateral Loan” means, as of any date of determination, a Collateral
Loan that meets each of the following criteria:
(a) is (i) a First Lien BSL, (ii) a First Lien Middle Market Loan, (iii) a
Second Lien BSL or (iv) a First Lien Last Out Loan;
(b) for which the related Obligor has a minimum EBITDA of $15,000,000 at
origination;
(c) for which the related Obligor has a maximum Paid Senior Net Leverage Ratio
at origination of 7.0x;

-16-

--------------------------------------------------------------------------------



(d) was acquired by the Borrower for a price of not less than 80% of its
Principal Balance;
(e) is denominated in a Permitted Currency and does not permit the currency or
country in which such Collateral Loan is payable to be changed except to another
Permitted Currency;
(f) the relevant Obligor’s main place of business and/or incorporation and/or
headquarters are in an Eligible Country;
(g) the Related Documents for such Collateral Loan are governed by the laws of
the United States or Canada;
(h) is not a Defaulted Collateral Loan at the time of acquisition by the
Borrower;
(i) is not a credit linked note or a single purpose real estate loan;
(j) is scheduled to pay interest semi-annually or more frequently, with a
minimum cash interest spread (after any withholding taxes levied and any PIK
Toggle exercised) of at least 3.5%;
(k) does not constitute Margin Stock and is not by its terms convertible into or
exchangeable for an equity security at the option of either the Borrower thereof
or the holder, and does not have attached warrants to purchase equity
securities;
(l) is not an obligation pursuant to which any future advances or payments to
the Obligor may be required to be made by the Borrower, including Revolving
Collateral Loans and Delayed Drawdown Collateral Loans, unless such future
funding requirements are covered by either cash reserves or available amounts
under the Facility Documents;
(m) has an original term to maturity of not more than eight (8.0) years;
(n) has been approved by the Administrative Agent in its sole discretion;
(o) permits the pledge to the Collateral Agent by the Borrower;
(p) provides for payments that do not, at the time the obligation is acquired,
subject to the Borrower to withholding tax or other similar taxes, unless the
related Obligor is required to make “gross-up” payments that ensure that the net
amount actually received by the Borrower (after payment of all taxes, whether
imposed on such Obligor or the Borrower) will equal the full amount that the
Borrower would have received had no such taxes been imposed;

-17-

--------------------------------------------------------------------------------



(q) it is capable of being sold, assigned or participated to the Borrower,
together with any associated security, without any breach of applicable selling
restrictions, any contractual provisions or any legal or regulatory requirements
and the Borrower does not require any authorizations, consents, approvals or
filings (other than such as have been obtained or effected) as a result of or in
connection with any such sale, assignment or participation under any Applicable
Law;
(r) is not subject to a tender offer from the related Obligor other than (A) a
Permitted Offer or (B) an exchange offer in which a security is exchanged for a
security that would otherwise qualify for purchase herein;
(s) is not a Structured Finance Obligation, a Zero Coupon Obligation or a
Synthetic Security;
(t) is not a corporate rescue loan, PIK Loan, unsecured senior loan or Mezzanine
Obligation;
(u) is not a project, shipping/aircraft or infrastructure/construction
financings;
(v) for which the relevant the Obligor of such Collateral Loan is not a
Governmental Authority;
(w) for which the Obligor of such Collateral Loan is not a commodity trader and
producer, oil field services company or other entity highly exposed to commodity
price/volume risk;
(x) for which the relevant Obligor is not operating, domiciled or having
business in a country subject to Sanctions;
(y) is not a lease; and
(z) will not cause the Borrower or the pool of assets to be required to be
registered as an investment company under the Investment Company Act;
provided that the Administrative Agent may agree in writing to specifically
waive any of the requirements set forth above with respect to any single
Collateral Loan (it being understood that the Administrative Agent shall not be
required to provide any such waiver under any circumstances), and upon such
waiver, such waived requirements shall be deemed not to be part of the
eligibility requirement with respect to such Collateral Loan.
“Eligible Country” means (a) the United States or (b) OECD countries with a
country ceiling for foreign currency bonds of at least “Aa2” by Moody’s and a
foreign currency issuer credit rating of at least “AA” by S&P.

-18-

--------------------------------------------------------------------------------



“Eligible Investments” means any Dollar investment that, at the time it is
Delivered, is Cash or one or more of the following obligations or securities:
(a) direct interest bearing obligations of, and interest bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;
(b) demand or time deposits in, certificates of deposit of, bank deposit
products, demand notes of, or bankers’ acceptances issued by any depository
institution or trust company organized under the laws of the United States or
any State thereof (including any federal or state branch or agency of a foreign
depository institution or trust company) and subject to supervision and
examination by federal and/or state banking authorities (including, if
applicable, the Collateral Agent, the Custodian or the Administrative Agent or
any agent thereof acting in its commercial capacity); provided that the
short-term unsecured debt obligations of such depository institution or trust
company at the time of such investment, or contractual commitment providing for
such investment, are rated at least “A-1” by S&P and “P-1” by Moody’s;
(c) commercial paper that (i) is payable in Dollars and (ii) is rated at least
“A-1” by S&P and “P-1” by Moody’s; and
(d) units of money market funds having a rating of the Highest Required
Investment Category from each of S&P and Moody’s.
No Eligible Investment shall have an “f,” “r,” “p,” “pi,” “q,” “sf” or “t”
subscript affixed to its S&P rating. Any such investment may be made or acquired
from or through the Collateral Agent or the Administrative Agent or any of their
respective Affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Custodian or any of their respective Affiliates
provides services and receives compensation (so long as such investment
otherwise meets the applicable requirements of the foregoing definition of
Eligible Investment at the time of acquisition) or acts as offeror of; provided
that, notwithstanding the foregoing clauses (a) through (d), unless the Borrower
and the Servicer have received the written advice of counsel of national
reputation experienced in such matters to the contrary (together with an
officer’s certificate of the Borrower or the Servicer to the Administrative
Agent and the Collateral Agent that the advice specified in this definition has
been received by the Borrower and the Servicer), Eligible Investments may only
include obligations or securities that constitute cash equivalents for purposes
of the rights and assets in paragraph (c)(8)(i)(B) of the exclusions from the
definition of “covered fund” for purposes of the Volcker Rule. The Collateral
Agent and Custodian shall have no obligation to determine or oversee compliance
with the foregoing.
“Equity Security” means any stock or similar security, certificate of interest
or participation in any profit sharing agreement, reorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration
-19-

--------------------------------------------------------------------------------



into such a security, or carrying any warrant or right to subscribe to or
purchase such a security; or any such warrant or right.
“Equityholder” has the meaning given to such term in the recitals.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice requirement is waived); (b) the
failure with respect to any Plan to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA); (c) the filing
pursuant to Section 412(c) of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA); (e) the incurrence
by the Borrower or any member of its ERISA Group of any material liability under
Title IV of ERISA with respect to the termination of any Plan; (f) (i) the
receipt by the Borrower or any member of its ERISA Group from the PBGC of a
notice of determination that the PBGC intends to seek termination of any Plan or
to have a trustee appointed for any Plan under Section 4041(c) of ERISA, or
(ii) the filing by the Borrower or any member of its ERISA Group of a notice of
intent to terminate any Plan; (g) the incurrence by the Borrower or any member
of its ERISA Group of any material liability (i) with respect to a Plan pursuant
to Sections 4063 and 4064 of ERISA, (ii) with respect to a facility closing
pursuant to Section 4062(e) of ERISA, or (iii) with respect to the withdrawal or
partial withdrawal from any Multiemployer Plan; (h) the receipt by the Borrower
or any member of its ERISA Group of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, in endangered status or critical status, within the meaning of
Section 432 of the Code or Section 305 of ERISA or is or is expected to be
insolvent, within the meaning of Title IV of ERISA; or (i) the failure of the
Borrower or any member of its ERISA Group to make any required contribution to a
Multiemployer Plan, in each case that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b) or (c) or, for purposes of ERISA
Section 302 or Code Section 412, (m) or (o) of the Code with the Borrower.
“Establishment” means an “establishment” for the purposes of Regulation (EU)
2015/848 of the European Parliament and of the Council of 20 May 2015 on
insolvency proceedings (recast).
“EU Bail-In Legislation Schedule” means the document described as the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time.

-20-

--------------------------------------------------------------------------------



“EU Retention Requirements” means Article 6 of the Securitisation Regulation
(together with any delegated regulations, applicable guidance, regulatory
technical standards, or implementing technical standards made thereunder.
“Euros” or “€” means the lawful currency of the EEA Member Countries that have
adopted and retain the single currency in accordance with the treaty
establishing the European Community, as amended from time to time.
“Event of Default” means the occurrence of any of the events, acts or
circumstances set forth in Section 6.01.
“Excess Concentration Amount” means, as of any date of determination, in respect
of which any one or more of the Concentration Limitations are exceeded, the
portions (calculated by the Servicer and without duplication) of each Eligible
Collateral Loan that cause such Concentration Limitations to be exceeded.
“Excess Interest Proceeds” means, at any time of determination, the excess of
(1) amounts then on deposit in the Collateral Accounts representing Interest
Proceeds over (2) the projected amount required to be paid pursuant to Section
9.01(a)(i)(A), (B), (C) and (D), on the next Payment Date, any prepayment date
or the Final Maturity Date, as applicable, in each case, as determined by the
Borrower in good faith and in a commercially reasonable manner.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provision shall be deemed to be a reference to any successor
statutory or regulatory provision.
“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Collateral Loan included as part of the Collateral, which amount
is attributable to the payment of any Taxes, fees or other charges imposed by
any Governmental Authority on such Collateral Loan or on any underlying asset
securing such Collateral Loan and (b) any amount received in the Collection
Account (or other applicable account) representing (i) any amount representing a
reimbursement of insurance premiums and (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Collateral Loans which are held
in an escrow account for the benefit of the Obligor and the applicable secured
party pursuant to escrow arrangements under a Related Document, to the extent
such amount is attributable to a time after the effective date of such
replacement or sale, in each case of clauses (a) and (b) to the extent paid on
behalf of the Borrower from equity contributions.
“Excluded Principal Distributions” means Permitted Distributions of Principal
Proceeds designated as “Excluded Principal Distributions” by mutual agreement of
the Servicer and Administrative Agent.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party: (a) Taxes imposed on or measured by a Secured Party’s net income
(however denominated),
-21-

--------------------------------------------------------------------------------



franchise Taxes imposed on a Secured Party, and branch profits Taxes imposed on
a Secured Party, in each case, (i) by the jurisdiction (or any political
subdivision thereof) under the laws of which such Secured Party is organized or
in which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) in the case of any Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender pursuant to a law in effect
on the date on which (i) such Lender becomes a party hereto or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 13.03, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Secured Party’s failure to comply with Section 13.03(g),
and (d) U.S. federal withholding Taxes imposed under FATCA.
“Expedited Notice of Borrowing” has the meaning assigned to such term in
Section 2.03(d).
“Extension Request” means a written request by the Borrower substantially in the
form of Exhibit G to extend the Commitment Termination Date for an additional
period of not greater than one year.
“Facility Amount” means (a) on or prior to the Commitment Termination Date, an
amount equal to the Maximum Facility Amount (as such amount may be reduced from
time to time pursuant to Section 2.07) and (b) following the Commitment
Termination Date, the outstanding principal balance of all of the Advances.
“Facility Documents” means this Agreement, the Notes, the Account Control
Agreement, the Collateral Agent Fee Letter, the Custodian Agreement, the Lender
Fee Letter, the BNP Lender Fee Letter, the Loan Sale Agreement and any other
security agreements and other instruments entered into or delivered by or on
behalf of the Borrower pursuant to Section 5.01(c) to create, perfect or
otherwise evidence the Collateral Agent’s security interest in the Collateral.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; provided that, if at any time a
Lender is borrowing overnight funds from a Federal Reserve Bank that day, the
Federal Funds Rate for such Lender for such day shall be the average
-22-

--------------------------------------------------------------------------------



rate per annum at which such overnight borrowings are made on that day as
promptly reported by such Lender to the Borrower and the Agents in writing. Each
determination of the Federal Funds Rate by a Lender pursuant to the foregoing
proviso shall be conclusive and binding except in the case of manifest error.
“Fee Basis Amount” means, for any Payment Date, an amount equal to the Aggregate
Principal Balance.
“Final Maturity Date” means the earlier to occur of (i) the Business Day 24
months after the last day of the Reinvestment Period and (ii) the date on which
the Final Maturity Date is declared pursuant to Section 6.01.
“Final Order” means an order, judgment, decree or ruling the operation or effect
of which has not been stayed, reversed or amended and as to which order,
judgment, decree or ruling (or any revision, modification or amendment thereof)
the time to appeal or to seek review or rehearing has expired and as to which no
appeal or petition for review or rehearing was filed or, if filed, remains
pending.
“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.
“First Amendment Date” means June 11, 2019.
“First Lien BSL” means a First Lien Loan that is a Broadly Syndicated Loan.
“First Lien Last Out Category A Loan” means a First Lien Last Out Loan where any
tranches of First Lien Loans issued by the related Obligor which, at any time
prior to and/or after an event of default under the Related Documents, will be
paid prior to the Collateral Loan in accordance with a specified waterfall or
other priority of payments as specified in the Related Documents, an agreement
among lenders or other applicable agreement are less than or equal to 25% of the
aggregate principal amount of all first lien debt of such Obligor.
“First Lien Last Out Category B Loan” means a First Lien Last Out Loan where any
tranches of First Lien Loans issued by the related Obligor which, at any time
prior to and/or after an event of default under the Related Documents, will be
paid prior to the Collateral Loan in accordance with a specified waterfall or
other priority of payments as specified in the Related Documents, an agreement
among lenders or other applicable agreement are more than 25% of the aggregate
principal amount of all first lien debt but less than or equal to 50% of the
aggregate principal amount of all first lien debt of such Obligor.
“First Lien Last Out Category C Loan” means a First Lien Last Out Loan where any
tranches of First Lien Loans issued by the related Obligor which, at any time
prior to and/or after an event of default under the Related Documents, will be
paid prior to the Collateral Loan in accordance with a specified waterfall or
other priority of payments as specified in the Related Documents, an agreement
among lenders or other applicable agreement are greater than 50% of the
aggregate principal amount of all first lien debt of such Obligor.

-23-

--------------------------------------------------------------------------------



“First Lien Last Out Loan” means a Collateral Loan which would be a First Lien
Loan but for the fact that at any time prior to and/or after an event of default
under the Related Documents, such Collateral Loan will be paid after one or more
tranches of First Lien Loans issued by the Obligor have been paid in full in
accordance with a specified waterfall or other priority of payments as specified
in the Related Documents, an agreement among lenders or other applicable
agreement.
“First Lien Loan” means any Collateral Loan (for purposes of this definition, a
“loan”) that meets the following criteria:
(a) is not (and is not expressly permitted by its terms to become) subordinate
to any obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings (other than pursuant to a
Permitted Working Capital Lien and customary waterfall provisions contained in
the applicable loan agreement or indenture);
(b) is secured by a pledge of collateral, which security interest is (i) validly
perfected and first priority under Applicable Law (subject to liens permitted
under the applicable credit agreement that are reasonable for similar Collateral
Loans, and liens accorded priority by law in favor of any Governmental
Authority) or (ii)(1) validly perfected and second priority in the accounts,
documents, instruments, chattel paper, letter-of-credit rights, supporting
obligations, deposit accounts, investments accounts (as such terms are defined
in the UCC) and any other assets securing any Working Capital Revolver under
Applicable Law and proceeds of any of the foregoing (a first priority lien on
such assets, a “Permitted Working Capital Lien”) and (2) validly perfected and
first priority (subject to liens permitted under the related underlying
instruments that are reasonable and customary for similar Collateral Loans) in
all other collateral under Applicable Law;
(c) the Servicer determines in good faith that the value of the collateral for
such Collateral Loan (including based on enterprise value) on or about the time
of acquisition equals or exceeds the outstanding principal balance of the
Collateral Loan plus the aggregate outstanding balances of all other Collateral
Loans of equal or higher seniority secured by a first priority Lien over the
same collateral; and
(d) for which the Obligor of such loan and its Affiliates has been designated on
the date such Collateral Loan was acquired by the Borrower as a “First Lien
Loan” by the Administrative Agent.
“First Lien Middle Market Loan” means a First Lien Loan that is not a Broadly
Syndicated Loan.
“Fixed Rate Loan” means any Collateral Loan that bears a fixed rate of interest.
“Floating Rate Loan” means any Collateral Loan that bears a floating rate of
interest.

-24-

--------------------------------------------------------------------------------



“Floor Loan” means, as of any date:
(a) a Floating Rate Loan (i) for which the Related Documents provide for a Libor
option and that such Libor is calculated as the greater of a specified “floor”
rate per annum and the London interbank offered rate for the applicable interest
period and (ii) that, as of such date, bears interest based on such Libor
option, but only if as of such date the London interbank offered rate for the
applicable interest period is less than such floor rate; and
(b) a Floating Rate Loan (i) for which the Related Documents provide for a base
or prime rate option and such base or prime rate is calculated as the greater of
a specified “floor” rate per annum and the base or prime rate for the applicable
interest period and (ii) that, as of such date, bears interest based on such
base or prime rate option, but only if as of such date the base or prime rate
for the applicable interest period is less than such floor rate.
“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes.
“FRB” has the meaning specified in the definition of Deliver.
“Fundamental Amendment” means any amendment, modification, waiver or supplement
of or to this Agreement that would (a) increase or extend the term of the
Commitments or change the Final Maturity Date (other than an increase of the
Commitment of a particular Lender or the addition of a new Lender agreed to by
the relevant Lender), (b) extend the date fixed for the payment of principal of
or interest on any Advance or any fee hereunder, (c) reduce the amount of any
such payment of principal, (d) reduce the rate at which Interest is payable
thereon or any fee is payable hereunder (other than in connection with the
appointment of a LIBOR Successor Rate), (e) release any material portion of the
Collateral, except in connection with dispositions permitted hereunder,
(f) alter the terms of Section 9.01 or Section 13.01(b), (g) modify the
definition of the terms “Majority Lenders,” “Required Lenders,” “Maximum
Available Amount,” “Advance Rate,” “Borrowing Base,” “Minimum OC Coverage Test,”
“Interest Coverage Ratio Test,” “Collateral Loan,” “Eligible Collateral Loan,”
“Eligible Country,” “Minimum Equity Amount,” “Collateral Quality Test,” “Tranche
A Borrowing Base,” “Tranche B Borrowing Base,” “Tranche C Borrowing Base,”
“Tranche A Minimum OC Coverage Test,” “Tranche B Minimum OC Coverage Test,”
“Tranche C Minimum OC Coverage Test,” “Tranche A Collateral Loan,” “Tranche B
Collateral Loan,” “Tranche C Collateral Loan,” or any Collateral Quality Test
set forth therein or component thereof defined therein; (h) modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
or (i) extend the Reinvestment Period.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.
“Government Security” has the meaning specified in the definition of Deliver.

-25-

--------------------------------------------------------------------------------



“Governmental Authority” means, with respect to any Person, any nation or
government, any supranational, state or other political or subdivision thereof,
any central bank (or similar monetary or regulatory authority) thereof, any body
or entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator, in each case, having jurisdiction or authority over such Person.
“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Governmental Authorities.
“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Governmental Authorities.
“Highest Required Investment Category” means (a) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1”
for three month instruments, “Aa3” and “P-1” for six month instruments and “Aa2”
and “P-1” for instruments with a term in excess of six months and (b) with
respect to rating assigned by S&P, “A-1” for short-term instruments and “A” for
long-term instruments.
“Indemnified Party” has the meaning assigned to such term in Section 13.04(b).
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Facility Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Independent Accountants” has the meaning assigned to such term in
Section 8.09(a).
“Independent Manager” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Manager, has not been, and during
the continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer of the
Borrower or any of its Affiliates (other than his or her service as an
Independent Manager of the Borrower or other Affiliates that are structured to
be “bankruptcy remote”); (ii) a customer or supplier of the Borrower or any of
its Affiliates (other than his or her service as an Independent Manager of the
Borrower or any such Affiliate); (iii) a Person controlling or under common
control with any partner, shareholder, member, manager, Affiliate or supplier of
the Borrower or any Affiliate of the Borrower or (iv) any member of the
immediate family of a person described in clauses (i), (ii) or (iii); provided
that an independent manager may serve in similar capacities for other special
purpose entities established from time to time by Affiliates of the Borrower and
(B) has (i) prior experience as an Independent Manager for a corporation or
limited liability company whose charter documents required the unanimous consent
of all Independent Managers thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses,
-26-

--------------------------------------------------------------------------------



advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.
“Ineligible Collateral Loan” means, at any time, a Collateral Loan or any
portion thereof, that fails to satisfy any criteria of the definition of
Eligible Collateral Loan as of the date when such criteria are applicable; it
being understood that such criteria in the definition of Eligible Collateral
Loan that is specified to be applicable only as of the date of acquisition of
such Collateral Loan shall not be applicable after the date of acquisition of
such Collateral Loan.
“Initial AUP Report Date” has the meaning assigned to such term in
Section 8.09(a).
“Initial Tranche Size” means, with respect to any Collateral Loan, an amount
equal to (a) if any delayed draw loan or incremental term loan issuance has been
issued under the same credit document that has the same interest spread,
maturity and seniority (such issuance an “Additional Tranche”), the sum of the
principal amounts on the issuance date of the most recently issued Additional
Tranche of (i) the aggregate tranche of such Collateral Loan plus (ii) the
aggregate tranches of any Additional Tranches, and (b) if no Additional Tranche
has been issued, the principal amount of the aggregate tranche of such
Collateral Loan as of its original issuance date.
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under the Bankruptcy Code or any other applicable insolvency law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such decree or order shall remain unstayed and in effect for a
period of sixty (60) consecutive days; or (b) the commencement by such Person of
a voluntary case under the Bankruptcy Code or any other applicable insolvency
law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.
“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.
“Interest” means, for any day during an Interest Accrual Period with respect to
each Tranche of Advances, the sum of the products (for each day elapsed during
such Interest Accrual Period) of:
bnpamendmentimage11.gif [bnpamendmentimage11.gif]

-27-

--------------------------------------------------------------------------------



where:
IR = the Interest Rate for such Tranche for such Interest Accrual Period;
P = the principal amount of the Advances for such Tranche outstanding on such
day; and
D = 360 days.
“Interest Accrual Period” means (a) with respect to the first Payment Date, the
period from and including the Closing Date to and including the last Business
Day of the calendar month preceding the month in which such Payment Date occurs
and (b) with respect to any subsequent Payment Date, the period beginning on
(and including) the day immediately following the last day of the prior Interest
Accrual Period and ending on (but excluding) the last Business Day of the
calendar month preceding  the month in which such Payment Date occurs.
“Interest Collection Subaccount” has the meaning assigned to such term in
Section 8.02(a).
“Interest Coverage Ratio” means, on any Determination Date, the percentage equal
to:
(a) (i) an amount equal to the Collateral Interest Amount at such time minus
(ii) the amount payable on the Payment Date immediately following such date of
determination pursuant to Sections 9.01(a)(i)(A), (B) and (D); divided by
(b) the amount payable on the Payment Date immediately following such date of
determination pursuant to Section 9.01(a)(i)(C).
“Interest Coverage Ratio Test” means a test that is satisfied at any time if the
Interest Coverage Ratio is greater than or equal to 150%; provided that the
Interest Coverage Ratio Test shall be deemed to be satisfied on any date prior
to the initial Advance hereunder.
“Interest Proceeds” means, with respect to any Collection Period or the related
Determination Date, without duplication, the sum of:
(a) all payments of interest and other income received in cash by the Borrower
during such Collection Period on the Collateral Loans (including interest
purchased with Principal Proceeds, interest and other income received in cash on
Ineligible Collateral Loans and the accrued interest received in cash in
connection with a sale of any such Collateral Loan during such Collection
Period);
(b) all principal and interest payments received by the Borrower during such
Collection Period on Eligible Investments purchased with Interest Proceeds and
all interest payments received by the Borrower during such Collection Period on
Eligible Investments purchased with amounts credited to the Revolving Reserve
Account;

-28-

--------------------------------------------------------------------------------



(c) all amendment and waiver fees, late payment fees (including compensation for
delayed settlement or trades), and all protection fees and other fees and
commissions received by the Borrower during such Collection Period unless the
Servicer has determined in its sole discretion that such payments are to be
treated as Principal Proceeds; and
(d) commitment fees, facility fees, anniversary fees, ticking fees and other
similar fees received by the Borrower during such Collection Period unless the
Servicer has determined in its sole discretion that such payments are to be
treated as Principal Proceeds;
provided that:
(1) as to any Defaulted Collateral Loan (and only so long as it remains a
Defaulted Collateral Loan), any amounts received in respect thereof will
constitute Principal Proceeds (and not Interest Proceeds) until the aggregate of
all Collections in respect thereof since it became a Defaulted Collateral Loan
equals the Principal Balance of such Defaulted Collateral Loan at the time as of
which it became a Defaulted Collateral Loan and all amounts received in excess
thereof will constitute Interest Proceeds; and
(2) any amounts received in respect of any Equity Security that was received in
exchange for a Defaulted Collateral Loan will constitute Principal Proceeds (and
not Interest Proceeds) until the aggregate of all collections in respect of such
Equity Security equals the outstanding Principal Balance of the related
Collateral Loan, at the time it became a Defaulted Collateral Loan, for which
such Equity Security was received in exchange.
“Interest Rate” means, for any Tranche for any Interest Accrual Period, an
interest rate per annum equal to LIBOR (or, if at any time LIBOR cannot be
determined, the Base Rate) plus the Applicable Margin, .
“Interim Order” means an order, judgment, decree or ruling entered after notice
and a hearing conducted in accordance with Bankruptcy Rule 4001(c) granting
interim authorization, the operation or effect of which has not been stayed,
reversed or amended.
“Investment Company Act” means the Investment Company Act of 1940 and the rules
and regulations promulgated thereunder.
“Law” means any action, code, consent decree, constitution, decree, directive,
enactment, finding, guideline, law, injunction, interpretation, judgment, order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, treaty, rule of public policy, settlement
agreement, statute, or writ, of any Governmental Authority, or any particular
section, part or provision thereof.

-29-

--------------------------------------------------------------------------------



“Lender” means each Person listed on Schedule 1 and any other Person that shall
have become a party hereto in accordance with the terms hereof pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.
“Lender Fee Letter” means that certain fee letter, dated as of the Closing Date,
by and among the Lenders, the Borrower and the Servicer.
“Liabilities” means all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable and
documented out-of-pocket outside attorneys’ fees and expenses) and disbursements
of any kind or nature whatsoever.
“LIBOR” means, for any Interest Accrual Period, the ICE Benchmark Administration
Limited London interbank offered rate per annum for deposits in the relevant
currency for a period equal to the Interest Accrual Period as displayed in the
Bloomberg Financial Markets System (or such other page on that service or such
other service designated by the ICE Benchmark Limited for the display of such
administration’s London interbank offered rate for deposits in the relevant
currency) as of 11:00 a.m., London time on the day that is two Business Days
prior to the first day of the Interest Accrual Period (the “Screen Rate”);
provided that if the Administrative Agent determines that the relevant foregoing
sources are unavailable for the relevant Interest Accrual Period, LIBOR shall
mean the rate of interest determined by the Administrative Agent to be the
average (rounded upward, if necessary, to the nearest 1/100th of 1%) of the
rates per annum at which deposits in the relevant currency are offered to the
Administrative Agent two (2) Business Days preceding the first day of such
Interest Accrual Period by four leading banks (selected by the Administrative
Agent after consultation with the Borrower) in the London or other offshore
interbank market for the relevant currency as of 11:00 a.m. for delivery on the
first day of such Interest Accrual Period, for the number of days comprised
therein and in an amount comparable to the amount of the Administrative Agent’s
portion of the relevant Advance; provided, if such rate is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“LIBOR Successor Rate” has the meaning given to such term in Section 2.18(a).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Interest Rate,
Interest Accrual Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of the Administrative Agent, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines).
“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
or security interest (statutory or other), or preference, priority or other
security agreement,
-30-

--------------------------------------------------------------------------------



charge or preferential arrangement of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any financing lease
having substantially the same economic effect as any of the foregoing, and the
filing authorized by the Borrower of any financing statement under the UCC or
comparable law of any jurisdiction).
“Listed Collateral Loan” means, at any time, a Collateral Loan for which three
or more bids are quoted and available from Loan Pricing Corporation, Mark-it
Partners (formerly known as Loan X), Interactive Data Corporation or another
nationally recognized broker-dealer or nationally recognized quotation service
requested by the Servicer and approved from time to time by the Administrative
Agent and the Required Lenders.
“Listed Value” means, for any Listed Collateral Loan at any time, the bid price
for such Collateral Loan most recently quoted by Loan Pricing Corporation,
Mark-it Partners (formerly known as Loan X) or Interactive Data Corporation and
obtained by the Servicer, or quoted by another nationally recognized
broker-dealer or nationally recognized quotation service as may be approved from
time to time by the Administrative Agent if so requested by the Borrower or the
Servicer; provided that, if the Servicer reasonably believes that the price
quoted by any such source is based on less than three bona fide bids, then the
Servicer, by notice to the Administrative Agent, may determine the Listed Value
in accordance with clause (b) of the definition of Loan Value.
“LLC Agreement” means that certain Second Amended and Restated Limited Liability
Company Agreement, dated as of December 21, 2018, of the Borrower.
“Loan Sale Agreement” means that certain Loan Sale and Contribution Agreement.
“Loan Value” means, with respect to each Collateral Loan, as of any date of
determination and expressed as a percentage of the Principal Balance of such
Eligible Collateral Loan, a percentage equal to:
(a) if a Revaluation Event has not occurred with respect to such Collateral
Loan, the purchase price of such Collateral Loan (excluding any original issue
discount of 3% or less);
(b) if a Revaluation Event has occurred with respect to such Collateral Loan and
such Collateral Loan is not a Defaulted Collateral Loan:
(i) if such loan is a Listed Collateral Loan as of such date, the lesser of
(x) the Listed Value of such loan as at such date and (y) the purchase price of
such Collateral Loan; and
(ii) if such loan is not a Listed Collateral Loan as of such date:

-31-

--------------------------------------------------------------------------------



(A) and the Servicer provides three bona fide bids that are acceptable to the
Administrative Agent (in its sole discretion), the average of such bona fide
bids; otherwise
(B) the fair market value of such Collateral Loan as determined by the
Administrative Agent in its sole discretion; and
(c) if a Revaluation Event has occurred with respect to such Collateral Loan and
such Collateral Loan is a Defaulted Collateral Loan, the fair market value of
such Collateral Loan as determined by the Administrative Agent in its sole
discretion.
If the Borrower disagrees with the Loan Value assigned by the Administrative
Agent to a Collateral Loan pursuant to clauses (b)(ii) or (c) above (an “Agent
Valuation”), then the Borrower may at its own expense and within sixty (60) days
from the date on which the Administrative Agent assigned the Agent Valuation
(the “Dispute Period”) obtain an Appraisal (the “New Valuation”) from an
Approved Appraisal Firm or a valuation firm selected by the Borrower with the
consent of the Administrative Agent (such process, a “Valuation Agent Dispute”).
If a New Valuation is obtained during the Dispute Period, then the New Valuation
shall be treated as the amended Loan Value, otherwise the Agent Valuation shall
be treated as the amended Loan Value. During the Dispute Period, the Loan Value
shall be the Agent Valuation. The Administrative Agent may, in its sole
discretion, further amend the Loan Value in respect of such Collateral Loan on
any subsequent date, subject to the valuation procedures and dispute mechanics
set forth above, and such further determination shall constitute the Loan Value.
“Macomb Credit Agreement” means that certain Credit Agreement, dated as of
August 21, 2018, by and among BNP Paribas, as a lender, the other lenders party
thereto, Macomb Park CLO, Ltd., as borrower, BNP Paribas, as administrative
agent, GSO / Blackstone Debt Funds Management LLC, as collateral manager, and
SENTE Master Fund, L.P., as preferred investor.
“Macomb Merger” means a transaction wherein the Borrower acquires the
outstanding equity of Macomb Park CLO, Ltd., repays the loans outstanding under
the Macomb Credit Agreement and merges with Macomb Park CLO, Ltd., with the
Borrower being the surviving entity.
“Majority Lenders” means, as of any date of determination, the Administrative
Agent and Lenders having aggregate Percentages greater than 50%; provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
Advances owing to such Defaulting Lender and such Defaulting Lender’s unfunded
Commitments shall be excluded from the determination of Majority Lenders.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or operations of the Borrower or the Servicer either
individually or taken as a whole, (b) the validity or enforceability of this
Agreement or any other Facility
-32-

--------------------------------------------------------------------------------



Document or the validity, enforceability or collectability of the Collateral
Loans or the Related Documents generally or any material portion of the
Collateral Loans or the Related Documents, (c) the rights and remedies of the
Administrative Agent, the Lenders and the other Secured Parties with respect to
matters arising under this Agreement or any other Facility Document, (d) the
ability of each of the Borrower or the Servicer to perform its obligations under
any Facility Document to which it is a party, or (e) the status, existence,
perfection, priority or enforceability of the Collateral Agent’s Lien on the
Collateral.
“Material Modification” means, with respect to any Collateral Loan, any
amendment, waiver, consent or modification of, or supplement to or inaction
with, a Related Document with respect thereto (it being understood that a
release document or similar instrument executed or delivered in connection with
a disposition that is otherwise permitted under the applicable Related Documents
shall not constitute an amendment or modification to such Related Document)
executed or effected after the date on which such Collateral Loan is acquired by
the Borrower, that:
(a) reduces, defers or forgives any principal amount of such Collateral Loan;
(b) reduces or forgives one or more interest payments which reduces the spread
or coupon by more than 50 basis points or permits any interest due with respect
to such Collateral Loan in cash to be deferred or capitalized and added to the
principal amount of such Collateral Loan (other than any deferral or
capitalization already expressly permitted by the terms of its Related Documents
or pursuant to the application of a pricing grid, in each case, as of the date
such Collateral Loan was acquired by the Borrower);
(c) extends, delays or waives any date fixed for any scheduled payment
(including at maturity) or mandatory prepayment of principal on such Collateral
Loan;
(d) in the case of a First Lien Last Out Loan, a First Lien BSL or a First Lien
Middle Market Loan, contractually or structurally subordinates such Collateral
Loan by operation of a priority of payments, turnover provisions or the transfer
of assets in order to limit recourse to the related Obligor (other than as
permitted by the terms of the Related Documents on the date such Collateral Loan
was acquired);
(e) substitutes, alters, releases or terminates any material portion of the
underlying assets securing such Collateral Loan (other than as expressly
permitted by the Related Documents as of the date such Collateral Loan was
acquired by the Borrower) or releases any material guarantor or co-Obligor from
its obligations with respect thereto, and each such substitution, alteration,
release or termination materially and adversely affects the value of such
Collateral Loan (as determined in the commercially reasonable discretion of the
Administrative Agent);

-33-

--------------------------------------------------------------------------------



(f) modifies any term or provision of the Related Documents of such Collateral
Loan that impacts the calculation of any financial covenant, the definition of
“Permitted Liens” (or any analogous definition), or the determination of any
default or event of default with respect to the related Collateral Loan;
(g) results in change of currency of the Collateral Loan; or
(h) any other modification which is material and adverse to the value of such
Collateral Loan.
“Maximum Available Amount” means, on any date of determination, an amount equal
to the lesser of:
(a) the Maximum Facility Amount at such time; and
(b) the Borrowing Base (calculated after giving effect to the deposit or
investment of such borrowed funds on the borrowing date).
“Maximum Facility Amount” means (a) on any date of determination on or after the
Third Amendment Date to but excluding the earlier to occur of (x) the CLO
Takeout Date and (y) the date occurring twelve (12) months after the Third
Amendment Date, $875,000,000 and (b) on any other date of determination,
$575,000,000; provided that it is understood that the loan facility established
under this Agreement is an uncommitted facility and there is no express or
implied commitment on the part of the Administrative Agent or any Lender to
provide any Advance except that, in the case of Collateral Loans approved by
means of an Approval Request or Approved List, the Lenders shall have committed
to fund the related Advances (up to the amount(s) specified in the related
Approval Request or Approved List) provided that the related conditions
precedent set forth in Article III are satisfied.
“Maximum Portfolio Amount” means, on any date of determination, the sum of (i)
(x) $200,000,000 or (y) on any date after the first to occur of (a) the date on
which the Borrower waives its ability to reduce the Maximum Facility Amount
pursuant to Section 2.07(b) and (b) March 31, 2019, the Maximum Facility Amount
and (ii) the aggregate amount of all contributions by the Equityholder to the
Borrower (other than contributions made to cure a Default or an Event of
Default) less any principal distributions to the Equityholder other than
Excluded Principal Distributions.
“Measurement Date” means (a) the Closing Date, (b) each Borrowing Date, (c) each
Monthly Report Determination Date, (d) each Payment Date Report Determination
Date and (e) each other date reasonably requested by the Administrative Agent.
“Mezzanine Obligations” means unsecured obligations that are contractually
subordinated in right of payment to other debt of the same issuer.
“Minimum Equity Amount” means, at any time, the product of (a) 10% and (b) the
Maximum Facility Amount.

-34-

--------------------------------------------------------------------------------



“Minimum OC Coverage Test” means a test that shall be satisfied if the OC Ratio
is equal to or greater than 100%.
“Money” has the meaning specified in Section 1-201(24) of the UCC.
“Monthly Report” has the meaning assigned to such term in Section 8.07(a).
“Monthly Report Determination Date” has the meaning assigned to such term in
Section 8.07(a).
“Monthly Reporting Date” has the meaning assigned to such term in
Section 8.07(a).
“Moody’s” means Moody’s Investors Service, Inc., together with its successors.
“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 4 hereto, as such industry classifications shall be updated at the
option of the Servicer if Moody’s publishes revised industry classifications.
The determination of which Moody’s Industry Classification to which an Obligor
belongs shall be made in good faith by the Servicer.
“Moody’s RiskCalc” has the meaning specified in Schedule 8 hereto.
“Multiemployer Plan” means an employee pension benefit plan within the meaning
of Section 4001 (a)(3) of ERISA that is sponsored by the Borrower or a member of
its ERISA Group or to which the Borrower or a member of its ERISA Group is
obligated to make contributions or has any liability.
“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of Section 2.04, substantially in the form of
Exhibit A.
“Notice of Borrowing” has the meaning assigned to such term in Section 2.03(a).
“Notice of Prepayment” has the meaning assigned to such term in Section 2.06(a).
“Obligations” means all indebtedness, whether absolute, fixed or contingent, at
any time or from time to time owing by the Borrower to any Secured Party or any
Affected Person under or in connection with this Agreement, the Notes or any
other Facility Document, including all amounts payable by the Borrower in
respect of the Advances, with interest thereon, and all other amounts payable
hereunder or thereunder by the Borrower.
“Obligor” means, in respect of any Collateral Loan, each Person obligated to pay
Collections in respect of such Collateral Loan, including any applicable
guarantors; provided that for purposes of determining the domicile of an Obligor
for purposes of the definitions of Concentration Limitations and Eligible
Collateral Loan, the term “Obligor” shall only include the Person in respect of
which the Collateral Loan was principally underwritten.
“OC Ratio” means, as of any Business Day,

-35-

--------------------------------------------------------------------------------



(a) the Borrowing Base; divided by
(b) the sum of (x) the outstanding principal balance of the Facility and (y) the
aggregate purchase price of all potential Collateral Loans for which the
Borrower has entered into a binding commitment to purchase that have not yet
settled.
“OC Ratio Breach” means, on any Business Day, a failure of the Minimum OC
Coverage Test.
“OC Ratio Posting Payment” has the meaning assigned to such term in
Section 6.02.
“OFAC” means the U.S. Office of Foreign Assets Control.
“Other Connection Taxes” means, in the case of any Secured Party, any Taxes
imposed as a result of a present or former connection between such Secured Party
and the jurisdiction imposing such Tax (other than connections arising from such
Secured Party having executed, delivered, become a party to, performed
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, the Notes or any other Facility Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Facility Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.03(h)).
“Paid Senior Net Leverage Ratio” means, with respect to any Collateral Loan, the
Senior Net Leverage Ratio multiplied by the purchase price of such Collateral
Loan.
“Partial PIK Loan” means a Collateral Loan that requires the Obligor to pay only
a portion of the accrued and unpaid interest in Cash on a current basis, the
remainder of which is or can be deferred and paid later; provided that (x) the
portion of such interest required to be paid in Cash pursuant to the terms of
the applicable Related Documents carries a current Cash pay interest rate paid
at a fixed rate of not less than 3.5% per annum, (y) the terms of the applicable
Related Documents do not permit the amount of current Cash pay interest to be
less than 25% of the ordinary specified interest at any time and (z) the terms
of the applicable Related Documents do not permit any accrued and unpaid
interest to be deferred for more than 12 months or paid later than the date that
is 12 months after the initial due date for such interest.
“Participant” means any bank or other Person to whom a participation is sold as
permitted by Section 13.06(c).
“Participant Register” has the meaning assigned to such term in
Section 13.06(c)(ii).

-36-

--------------------------------------------------------------------------------



“PATRIOT Act” has the meaning assigned to such term in Section 13.15.
“Payment Account” has the meaning assigned to such term in Section 8.03.
“Payment Date” means the 20th day of each March, June, September and December,
commencing with June 20, 2019; provided that, if any such day is not a Business
Day, then such Payment Date shall be the next succeeding Business Day.
“Payment Date Report” has the meaning assigned to such term in Section 8.07(b).
“Payment Date Report Determination Date” has the meaning assigned to such term
in Section 8.07(b).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor agency
or entity performing substantially the same functions.
“Percentage” of any Lender means, (a) with respect to any Lender party listed on
Schedule 1, the percentage set forth opposite such Lender’s name on Schedule 1,
as such amount is reduced by any Assignment and Acceptance entered into by such
Lender with an assignee or increased by any Assignment and Acceptance entered
into by such Lender with an assignor, or (b) with respect to a Lender not listed
on Schedule 1 that has become a party hereto pursuant to an Assignment and
Acceptance, the percentage set forth therein as such Lender’s Percentage, as
such amount is reduced by an Assignment and Acceptance entered into between such
Lender and an assignee or increased by any Assignment and Acceptance entered
into by such Lender with an assignor.
“Permitted Assignee” means (a) a Lender or any of its Affiliates or (b) any
Person managed by a Lender or any of its Affiliates.
“Permitted Currencies” means Pounds Sterling, Euro, Dollars and Canadian
Dollars.
“Permitted Distribution” means, on any Business Day, distributions of (x)
Interest Proceeds so long as immediately after giving effect to such Permitted
Distribution, sufficient Interest Proceeds remain to pay all amounts payable on
the immediately following Payment Date pursuant to Section 9.01(a)(i) as
determined by the Servicer in good faith and/or (y) prior to the last day of the
Reinvestment Period, Principal Proceeds; provided that amounts may be
distributed pursuant to this definition so long as (i) no Event of Default has
occurred and is continuing (or would occur after giving effect to such Permitted
Distribution) and (ii) the OC Ratio would be at least 107.5% immediately after
giving effect to such Permitted Distribution.
“Permitted Liens” means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person; (b) Liens imposed by law, such as materialmen’s,
warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s
-37-

--------------------------------------------------------------------------------



Liens and other similar Liens, arising by operation of law in the ordinary
course of business for sums that are not overdue or are being contested in good
faith; (c) Liens granted pursuant to or by the Facility Documents, (d) judgement
Liens not constituting an Event of Default hereunder, (e) bankers’ Liens, rights
of setoff and other similar Liens existing solely with respect to cash and cash
equivalents on deposit in one or more accounts maintained by such Person, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management, operating account arrangements and netting
arrangements, (f) with respect to collateral underlying any Collateral Loan, the
Lien in favor of the Borrower herein and Liens permitted under the underlying
instruments related to such Collateral Loan, (g) as to any agented Collateral
Loan, Liens in favor of the agent on behalf of all the lenders to the related
obligor and (h) Liens of clearing agencies, broker-dealers and similar Liens
incurred in the ordinary course of business, provided that such Liens (x) attach
only to the securities (or proceeds) being purchased or sold and (y) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with financing.
“Permitted Offer” means a tender offer pursuant to the terms of which the
offeror offers to acquire a debt obligation (including a Collateral Loan) in
exchange for consideration consisting of (x) Cash in an amount equal to or
greater than the full face amount of the debt obligation being exchanged plus
any accrued and unpaid interest or (y) other debt obligations that rank pari
passu or senior to the debt obligation being exchanged which have a face amount
equal to or greater than the full face amount of the debt obligation being
exchanged and are eligible to be Collateral Loans plus any accrued and unpaid
interest in Cash.
“Permitted RIC Distribution” means distributions to the Equityholder (from the
Collection Account or otherwise) to the extent required to allow the
Equityholdert to make sufficient distributions to qualify as a regulated
investment company and to otherwise eliminate federal or state income or excise
taxes payable by the Equityholder in or with respect to any taxable year of the
Equityholder (or any calendar year, as relevant); provided that (A) the amount
of any such payments made in or with respect to any such taxable year (or
calendar year, as relevant) of the Equityholder shall not exceed 115% of the
amounts that the Borrower would have been required to distribute to the
Equityholder to: (i) allow the Borrower to satisfy the minimum distribution
requirements that would be imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a regulated
investment company for any such taxable year, (ii) reduce to zero for any such
taxable year the Borrower’s liability for federal income taxes imposed on (x)
its investment company taxable income pursuant to Section 852(b)(1) of the Code
(or any successor thereto) or (y) its net capital gain pursuant to Section
852(b)(3) of the Code (or any successor thereto), and (iii) reduce to zero the
Borrower’s liability for federal excise taxes for any such calendar year imposed
pursuant to Section 4982 of the Code (or any successor thereto), in the case of
each of (i), (ii) or (iii), calculated assuming that the Borrower had qualified
to be taxed as a regulated investment company under the Code, (B) after the
occurrence and during the continuance of an Event of Default, the amount of
Permitted RIC Distributions made in any calendar quarter shall not exceed
U.S.$1,500,000 (or such greater amount consented to by the Administrative Agent
in its sole discretion) and (C) amounts may be distributed pursuant to this
definition only to the extent of available Excess Interest Proceeds
-38-

--------------------------------------------------------------------------------



and/or Principal Proceeds and only so long as (x) the Coverage Tests are
satisfied immediately prior to and immediately after giving effect to such
Permitted RIC Distribution (unless otherwise consented to by the Administrative
Agent in its sole discretion), (y) the Borrower certifies the above in a RIC
Distribution Notice to the Administrative Agent at least two (2) Business Days
prior to the applicable distribution and (z) the Borrower provides at least two
(2) Business Days’ prior written notice thereof to the Administrative Agent, the
Collateral Agent and the Collateral Administrator.
“Permitted Working Capital Lien” has the meaning assigned to such term in the
definition of “First Lien Loan”.
“Person” means an individual or a corporation (including a business trust),
partnership, trust, incorporated or unincorporated association, joint stock
company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind.
“PIK Loan” means a Collateral Loan (other than a Partial PIK Loan) that permits
the Obligor thereon to defer or capitalize any portion of the accrued interest
thereon.
“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code that is sponsored by the Borrower or a
member of its ERISA Group or to which the Borrower or a member of its ERISA
Group is obligated to make contributions or has any liability.
“Plan Asset Rule” has the meaning assigned to such term in Section 4.01(m).
“Portfolio Advance Rate Adjustment” means, as of any date of determination, the
highest applicable percentage set forth on the table below:

Diversity ScoreAdvance Rate Adjustment
Less than 4
40 %
Greater than or equal to 4, but less than 7
60 %
Greater than or equal to 7, but less than 10
80 %
Greater than or equal to 10
100 %

“Post-Default Rate” means a rate per annum equal to the rate of interest
otherwise in effect pursuant to this Agreement (or, if no such rate is
specified, the Base Rate) plus 2.00% per annum.
“Potential Servicer Removal Event” means any event which, with the passage of
time, the giving of notice, or both, would (if not cured or otherwise remedied
during such time) constitute a Servicer Removal Event.
“Pounds Sterling” and “₤” means the lawful currency of the United Kingdom.

-39-

--------------------------------------------------------------------------------



“Prime Rate” means the rate announced by BNP from time to time as its prime rate
in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by BNP in connection with extensions of credit to debtors.
“Principal Balance” means, with respect to any loan, as of any date of
determination, the outstanding principal amount of such loan, excluding any
capitalized interest.
“Principal Collection Subaccount” has the meaning assigned to such term in
Section 8.02(a).
“Principal Proceeds” means, with respect to any Collection Period or the related
Determination Date, all amounts received by the Borrower during such Collection
Period that do not constitute Interest Proceeds, including unapplied proceeds of
the Advances and any amounts received by the Borrower as equity contributions
(howsoever designated).
“Priority of Payments” has the meaning assigned to such term in Section 9.01(a).
“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than Governmental
Authorities).
“Proceeds” has, with reference to any asset or property, the meaning assigned to
it under Section 9-102(a)(64) of the UCC and, in any event, shall include any
and all amounts from time to time paid or payable under or in connection with
such asset or property.
“QIB” has the meaning assigned to such term in Section 13.06(e).
“Qualified Institution” means a depository institution or trust company
organized under the laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (a)(i) that has either (A) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (B) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P or “P-1” or
better by Moody’s, (ii) the parent corporation of which has either (A) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (B) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (iii) is
otherwise acceptable to the Administrative Agent and (b) the deposits of which
are insured by the Federal Deposit Insurance Corporation.
“Qualified Purchaser” has the meaning assigned to such term in Section 13.06(e).
“Recipient” means the Administrative Agent, each Lender and each Secured Party.
“Register” has the meaning assigned to such term in Section 13.06(d).

-40-

--------------------------------------------------------------------------------



“Regulation T,” “Regulation U” and “Regulation X” mean Regulation T, U and X,
respectively, of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
“Reinvestment Period” means the period from and including the Closing Date to
and including the earlier of (a) the date that is the third anniversary of the
Closing Date (or such later date as may be agreed by the Borrower, the
Administrative Agent and each Lender pursuant to Section 2.16) and (b) the date
of the termination of the Commitments pursuant to Section 6.01.
“Related Documents” means, with respect to any Collateral Loan, (i) the loan or
credit agreement evidencing such Collateral Loan, (ii) the principal security
agreement, and (iii) if the same can be obtained without undue expense or
effort, all other documents evidencing, securing, guarantying, governing or
giving rise to such Collateral Loan.
“Relevant Test Period” means, with respect to any Collateral Loan, the relevant
test period for the calculation of EBITDA, Cash Interest Coverage Ratio or Total
Net Leverage Ratio, as applicable, for such Collateral Loan in the applicable
Related Documents or, if no such period is provided for therein, for Obligors
delivering monthly financial statements, each period of the last twelve
consecutive reported calendar months, and for Obligors delivering quarterly
financial statements, each period of the last four consecutive reported fiscal
quarters of the principal Obligor on such Collateral Loan; provided that, with
respect to any Collateral Loan for which the relevant test period is not
provided for in the applicable Related Documents, if an Obligor is a
newly-formed entity as to which twelve consecutive calendar months have not yet
elapsed, “Relevant Test Period” shall initially include the period from the date
of formation of such Obligor or closing date of the applicable Collateral Loan
to the end of the twelfth calendar month or fourth fiscal quarter (as the case
may be) from the date of formation or closing, as applicable, and shall
subsequently include each period of the last twelve consecutive reported
calendar months or four consecutive reported fiscal quarters (as the case may
be) of such Obligor.
“Replacement Servicer” has the meaning assigned to such term in
Section 11.01(c).
“Requested Amount” has the meaning assigned to such term in Section 2.03.
“Required Lenders” means, as of any date of determination, the Administrative
Agent and Lenders having aggregate Percentages greater than or equal to 66 2/3%;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then Advances owing to such Defaulting Lender and such Defaulting Lender’s
unfunded Commitments shall be excluded from the determination of Required
Lenders.
“Responsible Officer” means (a) in the case of (i) a corporation or (ii) a
partnership or limited liability company that, in each case, pursuant to its
Constituent Documents, has officers, any chief executive officer, chief
financial officer, chief administrative officer, managing director, president,
senior vice president, vice president, assistant vice president, treasurer,
director or manager, and, in any case where two Responsible Officers are
-41-

--------------------------------------------------------------------------------



acting on behalf of such entity, the second such Responsible Officer may be a
secretary or assistant secretary (provided that a director or manager of the
Borrower shall be a Responsible Officer regardless of whether its Constituent
Documents provide for officers), (b) without limitation of clause (a)(ii), in
the case of a limited partnership, the Responsible Officer of the general
partner, acting on behalf of such general partner in its capacity as general
partner, (c) without limitation of clause (a)(ii), in the case of a limited
liability company, any Responsible Officer of the sole member or managing
member, acting on behalf of the sole member or managing member in its capacity
as sole member or managing member, (d) in the case of a trust, the Responsible
Officer of the trustee, acting on behalf of such trustee in its capacity as
trustee, (e) an “authorized signatory” or “authorized officer” that has been so
authorized pursuant to customary corporate proceedings, limited partnership
proceedings, limited liability company proceedings or trust proceedings, as the
case may be, and that has responsibilities commensurate with the matter for
which it is acting as a Responsible Officer: the initial “authorized
signatories” of the parties hereto are set forth on Schedule 6 (as such Schedule
6 may be modified from time to time by written notice), and (f) in the case of
the Custodian, the Securities Intermediary, the Collateral Agent or
Administrative Agent, an officer of the Custodian, the Securities Intermediary,
the Collateral Agent or Administrative Agent, as applicable, having direct
responsibility for the administration of this Agreement.
“Retention Basis Amount” means the nominal value of all Collateral Loans held by
the Borrower from time to time.
“Revaluation Event” means, with respect to any Collateral Loan as of any date of
determination, the occurrence of any one or more of the following events (any of
which, for the avoidance of doubt, may occur more than once):
(a) (i) the trailing 12-month (or such lesser time if the most recent 12-month
is not available) EBITDA (based on the most recently reported information of the
related Obligor) of such Collateral Loan decreases by more than 25.0% from
either (x) the trailing 12-month (or such lesser time if the most recent
12-month is not available) EBITDA of the Obligor measured for the period ending
12 months (or such lesser time elapsed from the closing date of such Collateral
Loan) prior or (y) the trailing 12-month (or such lesser time if the most recent
12-month is not available) EBITDA calculated on the date the Borrower acquired
such Collateral Loan or (ii) the Total Net Leverage Ratio for the current period
of the related Obligor with respect to such Collateral Loan increases by more
than 1.25x from the ratio calculated on the date the Borrower acquired such
Collateral Loan;
(b) an Insolvency Event occurs with respect to the Obligor;
(c) an Obligor default in the payment of principal or interest on revolving loan
facilities (giving effect to any applicable grace period under the Related
Documents, but not to exceed five days) with respect to such Collateral Loan or
any other debt obligation of such Obligor secured by the same collateral and
which is senior or pari passu to such Collateral Loan or the occurrence of any
other default with respect to such Collateral Loan, in each case, together with
the election by any agent or lender (including
-42-

--------------------------------------------------------------------------------



the Borrower) to accelerate such Collateral Loan or to enforce any other
respective secured creditor rights or remedies;
(d) the Servicer grades such Collateral Loan “5” or lower (or any equivalent
rating) on its internal grading scale;
(e) the occurrence of a Material Modification with respect to such Collateral
Loan that was not approved by the Administrative Agent (in its sole discretion);
or
(f) the related Obligor fails to deliver to the Borrower or the Servicer any
financial reporting information (i) as required by the Related Documents of such
Collateral Loan (giving effect to any applicable grace period thereunder) and
(ii) no less frequently than quarterly (subject to the delivery requirements of
the Related Documents).
“Revolving Collateral Loan” means any Collateral Loan (other than a Delayed
Drawdown Collateral Loan) that is a loan (including revolving loans, funded and
unfunded portions of revolving credit lines and letter of credit facilities,
unfunded commitments under specific facilities and other similar loans and
investments) that by its terms may require one or more future advances to be
made to the related Obligor by the Borrower and which provides that such
borrowed money may be repaid and re-borrowed from time to time; provided that
any such Collateral Loan will be a Revolving Collateral Loan only until all
commitments to make revolving advances to the Obligor expire or are terminated
or irrevocably reduced to zero.
“Revolving Exposure” means, at any time, the sum of the aggregate Unfunded
Amount of each Collateral Loan (including each Ineligible Collateral Loan and
each Defaulted Collateral Loan) at such time.
“Revolving Reserve Account” has the meaning assigned to such term in
Section 8.04.
“RIC Distribution Notice” means a written notice setting forth the calculation
of the Borrower’s net taxable income (determined as if the Borrower were a
domestic corporation for U.S. federal income tax purposes) and of any Permitted
RIC Distribution and certifying that the Equityholder remains a “regulated
investment company” under Subchapter M of the Code.
“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services, LLC
business.
“S&P Industry Classification” means the industry classifications set forth in
Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Servicer if S&P publishes revised industry classifications. The
determination of which S&P Industry Classification to which an Obligor belongs
shall be made in good faith by the Servicer.

-43-

--------------------------------------------------------------------------------



“Sale Settlement Condition” means, with respect to any binding commitment of the
Borrower to sell a Collateral Loan, a condition that is beyond the control of
the Borrower and/or the Servicer, as certified in writing by the Servicer to the
Administrative Agent, which has resulted in the settlement of such sale not
occurring within 30 days of the date of the Borrower entering into such binding
commitment to sell.
“Sale Settlement Pending Collateral” means, on any date of determination,
Collateral Loans that the Borrower, within the immediately preceding 30 days (or
if a Sale Settlement Condition applies, within the immediately preceding 45
days), has entered into a binding commitment to sell that has not settled.
“Sanctioned Country” has the meaning given to such term in Section 4.01(r).
“Sanctioned Person” has the meaning given to such term in Section 4.01(r).
“Sanctions” means any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC), the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, the French Republic, Her Majesty’s Treasury and/or any other relevant
sanctions authority.
“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan.
“Scheduled Unavailability Date” has the meaning given to such term in Section
2.18(a)(ii).
“Screen Rate” has the meaning assigned to it in the definition of “LIBOR.”
“Second Amendment Date” means August 2, 2019.
“Second Lien BSL” means any Collateral Loan (for purposes of this definition, a
“loan”) that meets the following criteria:
(a) is secured by a pledge of collateral which security interest is validly
perfected and second priority (subject to liens permitted under the related
underlying instruments that are reasonable and customary for similar Collateral
Loans) under Applicable Law (other than a Collateral Loan that is second
priority to a Permitted Working Capital Lien);
(b) the Servicer determines in good faith that the value of the collateral
securing the Collateral Loan (including based on enterprise value) on or about
the time of origination or acquisition by the Borrower equals or exceeds the
outstanding principal balance of the Collateral Loan plus the aggregate
outstanding balances of all other Collateral Loans of equal or higher seniority
secured by the same collateral; and

-44-

--------------------------------------------------------------------------------



(c) is a Broadly Syndicated Loan.
“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Custodian, each Lender, the Servicer (to the extent the Servicer has not been
removed), Wells Fargo, in its capacity as Securities Intermediary under the
Account Control Agreement, and, if applicable, the Replacement Servicer.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as from time to time in effect.
“Securities Intermediary” shall mean Wells Fargo in its capacity as Securities
Intermediary under the Account Control Agreement and any other entity as defined
in Section 8-102(a)(14) of the UCC.
“Securitisation Regulation” means Regulation (EU) 2017/2402.
“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.
“Senior Net Leverage Ratio” means, with respect to any Collateral Loan for any
Relevant Test Period, the meaning of “Senior Net Leverage Ratio” or any
comparable term defined in the Related Documents for such Loan, and in any case
that “Senior Net Leverage Ratio” or such comparable term is not defined in such
Related Documents, the ratio of (a) total indebtedness (other than indebtedness
of such Obligor that is junior in terms of lien subordination to indebtedness of
such Obligor held by the Borrower) minus Unrestricted Cash and cash equivalents
to (b) EBITDA as calculated by the Servicer in accordance with the Servicing
Standard.
“Servicer” means Blackstone/GSO Secured Lending Fund, in its capacity as
servicer hereunder and any successor thereto in accordance herewith.
“Servicer Expense Cap” means, for any Payment Date, an amount not to exceed
$75,000 during any twelve (12) month period.
“Servicer Expenses” means the out-of-pocket expenses incurred by the Servicer in
connection with the Facility Documents.
“Servicer Fee” means, for any Collection Period, an amount equal to the product
of (i) 0.35% per annum multiplied by (ii) the Fee Basis Amount (calculated on
the basis of a 360-day year and the actual number of days elapsed in the related
Collection Period); provided that, the Servicer Fee is waived so long as
Blackstone/GSO Secured Lending Fund is the Servicer.
“Servicer Removal Event” means any one of the following events:
(a) except as set forth in another clause of this definition, the Servicer
breaches in any material respect any covenant or agreement applicable to it
under this Agreement or any other Facility Document to which it is a party (it
being understood that
-45-

--------------------------------------------------------------------------------



failure to meet any Coverage Test or Concentration Limitation is not a breach
under this subclause (a)), and, if capable of being cured, is not cured within
30 days of the earlier of (i) a Responsible Officer of the Servicer acquiring
actual knowledge of such breach or (ii) its receiving written notice from either
Agent of such breach;
(b) the occurrence and continuation of an Event of Default;
(c) an act by the Servicer, or any of its senior investment personnel actively
involved in managing the portfolio of the Borrower, that constitutes fraud or
criminal activity in the performance of its obligations under the Facility
Documents or the Servicer or any of its senior investment personnel actively
involved in managing the portfolio of the Borrower being indicted for a criminal
offense materially related to its asset management business; provided that the
Servicer will be deemed to have cured any event of cause pursuant to this clause
(c) if the Servicer terminates or causes the termination of employment of all
individuals who engaged in the conduct constituting cause pursuant to this
clause (c) and makes the Borrower whole for any actual financial loss that such
conduct caused the Borrower;
(d) the failure of any representation, warranty, or certification made or
delivered by the Servicer in or pursuant to this Agreement or any other Facility
Document to be correct when made that has a Material Adverse Effect on the
Borrower or any Secured Party and is either incapable of being cured or is not
cured within 30 days of the earlier of (i) a Responsible Officer of the Servicer
acquiring actual knowledge of such breach or (ii) its receiving written notice
from either Agent of such breach;
(e) the rendering of one or more final judgments, decrees or orders by a court
or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $5,000,000, with respect to the Servicer (in
each case, net of amounts covered by insurance), and the Servicer shall not have
either (i) discharged or provided for the discharge of any such judgment, decree
or order in accordance with its terms or (ii) perfected a timely appeal of such
judgment, decree or order and caused the execution of same to be stayed during
the pendency of the appeal, in each case, within sixty (60) days from the date
of entry thereof;
(f) the Servicer shall have made payments to settle any litigation, claim or
dispute totaling more than, in the aggregate, $5,000,000;
(g) an Insolvency Event relating to the Servicer occurs;
(h) Blackstone/GSO Secured Lending Fund, GSO Asset Management LLC or an
Affiliate thereof ceases to be the Servicer;
(i) any failure by the Servicer to deliver any required reporting under the
Facility Documents on or before the date occurring five (5) Business Days after
the date such report is required to be made;

-46-

--------------------------------------------------------------------------------



(j) any failure by the Servicer to deposit or credit, or to deliver for deposit,
in the Covered Accounts any amount required hereunder to be so deposited,
credited or delivered by it, or to make any distributions therefrom required by
it, in each case on or before the date occurring three (3) Business Days after
the date such deposit or distribution is required to be made by the Servicer; or
(k) a Change of Control occurs.
“Servicer Removal Notice” shall have the meaning assigned to such term in
Section 11.01(b).
“Servicing Standard” has the meaning assigned to such term in Section 11.02(d).
“Solvent” means, as to any Person, such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the Debtor
and Creditor Law of the State of New York.
“Special Amortization Period” means the period commencing on and including the
date occurring twelve (12) months following the Third Amendment Date, and ending
on but excluding the date on which the aggregate outstanding amount of the
Advances does not exceed the Maximum Facility Amount as of such date; provided
that, if, upon the date occurring twelve (12) months following the Third
Amendment Date, the aggregate outstanding amount of the Advances does not exceed
the Maximum Facility Amount as of such date, then no Special Amortization Period
shall be in effect.
“Specified Eligible Investment” means an Eligible Investment meeting the
requirements of Section 8.06(a) and that is available to the Collateral Agent,
specified by the Servicer to the Collateral Agent (with a copy to the
Administrative Agent) on or prior to the initial Borrowing Date; provided that,
so long as no Event of Default shall have occurred and then be continuing, at
any time with not less than five Business Days’ notice to the Collateral Agent
(with a copy to the Administrative Agent) the Servicer may (and, if the then
Specified Eligible Investment is no longer available to the Collateral Agent,
shall) designate another Eligible Investment that meets the requirements of
Section 8.06(a) and that is available to the Collateral Agent to be the
Specified Eligible Investment for purposes hereof. After the occurrence and
continuation of an Event of Default, a Specified Eligible Investment shall mean
an Eligible Investment meeting the requirements of Section 8.06(a) and which has
been selected by the Administrative Agent and specified to the Collateral Agent.
“Structured Finance Obligation” means any debt obligation owing by a finance
vehicle that is secured directly and primarily by, primarily referenced to,
and/or primarily representing ownership of, a pool of receivables or a pool of
other assets, including collateralized debt obligations, residential
mortgage-backed securities, commercial mortgage-backed securities, other
asset-backed securities, “future flow” receivable transactions and other similar
obligations; provided that loans to financial service companies, factoring
businesses, health care providers and other genuine operating businesses do not
constitute Structured Finance Obligations.

-47-

--------------------------------------------------------------------------------



“Synthetic Security” means a security or swap transaction (excluding, for
purposes of this Agreement, a participation interest) that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Third Amendment Date” means September 27, 2019.
“Total Net Leverage Ratio” means, with respect to any Collateral Loan for any
Relevant Test Period, the meaning of “Total Leverage Ratio,” “Total Net Leverage
Ratio” or any comparable term relating to total indebtedness defined in the
Related Documents for such Loan, and in any case that “Total Leverage Ratio,”
“Total Net Leverage Ratio” or such comparable term is not defined in such
Related Documents, the ratio of (a) total indebtedness secured by a lien at such
time minus Unrestricted Cash and cash equivalents to (b) EBITDA as calculated by
the Servicer in accordance with the Servicing Standard.
“Trade Date” has the meaning assigned to such term in Section 1.04(l).
“Tranche A” means, at any time, all Tranche A Collateral Loans at such time.
“Tranche A Advance” means each Advance allocated to Tranche A pursuant to, and
in accordance with, this Agreement.
“Tranche A Borrowing Base” means, at any time, an amount, equal to the lesser of
(A) $575,000,000 and (B) the sum of (i) the amounts in the Principal Collection
Subaccount, (ii) the product of (x) the Weighted Average Tranche A Advance Rate
(excluding the portion of the Sale Settlement Pending Collateral allocable to
Tranche A Collateral Loans from the calculation of the Weighted Average Tranche
A Advance Rate) as of such date, (y) the Portfolio Advance Rate Adjustment as of
such date and (z) the Aggregate Tranche A Net Collateral Balance as of such date
(excluding the portion of the Sale Settlement Pending Collateral allocable to
the Tranche A Collateral Loans from the calculation of the Aggregate Tranche A
Net Collateral Balance) and (iii) the aggregate sale price (expressed in
Dollars) of the portion of the Sale Settlement Pending Collateral allocable to
Tranche A Collateral Loans.
“Tranche A Collateral Loans” means, at any time, all First Lien BSLs that are
Eligible Collateral Loans.
“Tranche A Minimum OC Coverage Test” means a test that shall be satisfied if the
Tranche A OC Ratio is equal to or greater than 100%.
“Tranche A OC Ratio” means, as of any Business Day,
(l) the Tranche A Borrowing Base; divided by

-48-

--------------------------------------------------------------------------------



(m) the sum of (x) the aggregate outstanding principal balance of the Tranche A
Advances and (y) the aggregate purchase price of all potential Tranche A
Collateral Loans for which the Borrower has entered into a binding commitment to
purchase that have not yet settled.
“Tranche B” means, at any time, all Tranche B Collateral Loans at such time.
“Tranche B Advance” means each Advance allocated to Tranche B pursuant to, and
in accordance with, this Agreement.
“Tranche B Borrowing Base” means, at any time, an amount equal to the sum of (i)
the amounts in the Principal Collection Subaccount, (ii) the product of (x) the
Weighted Average Tranche B Advance Rate (excluding the portion of the Sale
Settlement Pending Collateral allocable to Tranche B Collateral Loans from the
calculation of the Weighted Average Tranche B Advance Rate) as of such date, (y)
the Portfolio Advance Rate Adjustment as of such date and (z) the Aggregate
Tranche B Net Collateral Balance as of such date (excluding the portion of the
Sale Settlement Pending Collateral allocable to Tranche B Collateral Loans from
the calculation of the Aggregate Tranche B Net Collateral Balance) and (iii) the
aggregate sale price (expressed in Dollars) of the portion of the Sale
Settlement Pending Collateral allocable to Tranche B Collateral Loans.
“Tranche B Collateral Loans” means, at any time, all First Lien Middle Market
Loans whose Obligors have an EBITDA of greater than $25,000,000 at origination
that are Eligible Collateral Loans.
“Tranche B Minimum OC Coverage Test” means a test that shall be satisfied if the
Tranche B OC Ratio is equal to or greater than 100%.
“Tranche B OC Ratio” means, as of any Business Day,
(n) the sum of (1) the Tranche A Borrowing Base and (2) the Tranche B Borrowing
Base; divided by
(o) the sum of (1) the aggregate outstanding principal balance of the Tranche A
Advances, (2) the aggregate purchase price of all potential Tranche A Collateral
Loans for which the Borrower has entered into a binding commitment to purchase
that have not yet settled, (3) the aggregate outstanding principal balance of
the Tranche B Advances and (4) the aggregate purchase price of all potential
Tranche B Collateral Loans for which the Borrower has entered into a binding
commitment to purchase that have not yet settled.
“Tranche C” means, at any time, all Tranche C Collateral Loans at such time.
“Tranche C Advance” means each Advance allocated to Tranche C pursuant to, and
in accordance with, this Agreement.

-49-

--------------------------------------------------------------------------------



“Tranche C Borrowing Base” means, at any time, an amount equal to the sum of (i)
the amounts in the Principal Collection Subaccount, (ii) the product of (x) the
Weighted Average Tranche C Advance Rate (excluding the portion of the Sale
Settlement Pending Collateral allocable to Tranche C Collateral Loans from the
calculation of the Weighted Average Tranche C Advance Rate) as of such date, (y)
the Portfolio Advance Rate Adjustment as of such date and (z) the Aggregate
Tranche C Net Collateral Balance as of such date (excluding the portion of the
Sale Settlement Pending Collateral allocable to Tranche C Collateral Loans from
the calculation of the Aggregate Tranche C Net Collateral Balance) and (iii) the
aggregate sale price (expressed in Dollars) of the portion of the Sale
Settlement Pending Collateral allocable to Tranche C Collateral Loans.
“Tranche C Collateral Loans” means, at any time, all First Lien Middle Market
Loans whose Obligors have an EBITDA of less than or equal to $25,000,000 at
origination, First Lien Last Out Loans and Second Lien Loans that are, in each
case, Eligible Collateral Loans.
“Tranche C Minimum OC Coverage Test” means a test that shall be satisfied if the
Tranche C OC Ratio is equal to or greater than 100%.
“Tranche C OC Ratio” means, as of any Business Day,
(p) the sum of (1) the Tranche A Borrowing Base, (2) the Tranche B Borrowing
Base and (3) the Tranche C Borrowing Base; divided by
(q) the sum of (1) the aggregate outstanding principal balance of the Tranche A
Advances, (2) the aggregate purchase price of all potential Tranche A Collateral
Loans for which the Borrower has entered into a binding commitment to purchase
that have not yet settled, (3) the aggregate outstanding principal balance of
the Tranche B Advances, (4) the aggregate purchase price of all potential
Tranche B Collateral Loans for which the Borrower has entered into a binding
commitment to purchase that have not yet settled, (5) the aggregate outstanding
principal balance of the Tranche C Advances and (6) the aggregate purchase price
of all potential Tranche C Collateral Loans for which the Borrower has entered
into a binding commitment to purchase that have not yet settled.
“Tranche Minimum OC Coverage Test” means the Tranche A Minimum OC Coverage Test,
the Tranche B Minimum OC Coverage Test or the Tranche C Minimum OC Coverage
Test, as applicable.
“Tranches” means each of the Tranche A Advances, Tranche B Advances and the
Tranche C Advances.
“UCC” means the New York Uniform Commercial Code; provided that if, by reason of
any mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of the security interests granted to the Collateral
Agent pursuant to this Agreement are governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States of America other than the State
of New York, then “UCC” means the Uniform
-50-

--------------------------------------------------------------------------------



Commercial Code as in effect from time to time in such other jurisdiction for
purposes of such perfection, effect of perfection or non-perfection or priority.
“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.
“Unfunded Amount” means, with respect to any Collateral Loan, as of any date of
determination, the unfunded commitment of the Borrower with respect to such
Collateral Loan as of such date.
“Unrestricted Cash” has the meaning assigned to the term “Unrestricted Cash” or
any comparable term defined in the Related Documents for each Collateral Loan,
and in any case that “Unrestricted Cash” or such comparable term is not defined
in such Related Documents, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Related
Documents).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.03(g)(iii).
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Loans included in the Aggregate Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Eligible Collateral Loan by (ii) such
Eligible Collateral Loan’s contribution to the Aggregate Net Collateral Balance
and dividing such sum by (b) the Aggregate Net Collateral Balance.
“Weighted Average Tranche A Advance Rate” means, as of any date of determination
with respect to all Tranche A Collateral Loans included in the Aggregate Tranche
A Net Collateral Balance, the number obtained by (a) summing the products
obtained by multiplying (i) the Advance Rate of each Tranche A Collateral Loan
by (ii) such Tranche A Collateral Loan’s contribution to the Aggregate Tranche A
Net Collateral Balance and dividing (b) such sum by the Aggregate Tranche A Net
Collateral Balance.
“Weighted Average Tranche B Advance Rate” means, as of any date of determination
with respect to all Tranche B Collateral Loans included in the Aggregate Tranche
B Net Collateral Balance, the number obtained by (a) summing the products
obtained by multiplying (i) the Advance Rate of each Tranche B Collateral Loan
by (ii) such Tranche B Collateral Loan’s contribution to the Aggregate Tranche B
Net Collateral Balance and dividing (b) such sum by the Aggregate Tranche B Net
Collateral Balance.

-51-

--------------------------------------------------------------------------------



“Weighted Average Tranche C Advance Rate” means, as of any date of determination
with respect to all Tranche C Collateral Loans included in the Aggregate Tranche
C Net Collateral Balance, the number obtained by (a) summing the products
obtained by multiplying (i) the Advance Rate of each Tranche C Collateral Loan
by (ii) such Tranche C Collateral Loan’s contribution to the Aggregate Tranche C
Net Collateral Balance and dividing (b) such sum by the Aggregate Tranche C Net
Collateral Balance.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital Revolver” means a revolving lending facility secured on a first
lien basis solely by all or a portion of the current assets of the related
obligor, which current assets subject to such security interest do not
constitute a material portion of the obligor’s total assets (it being understood
that such revolving lending facility may be secured on a junior lien basis by
other assets of the related obligor).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time in relation to any Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described as such in
relation to that Bail-in Legislation in the EU Bail-In Legislation Schedule.
“Zero Coupon Obligation” means a Collateral Loan that does not provide for
periodic payments of interest in Cash or that pays interest only at its stated
maturity.
SECTION 6.2. Rules of Construction. For all purposes of this Agreement and the
other Facility Documents, except as otherwise expressly provided or unless the
context otherwise requires, (a) singular words shall connote the plural as well
as the singular and vice versa (except as indicated), as may be appropriate,
(b) the words “herein,” “hereof” and “hereunder” and other words of similar
import used in any Facility Document refer to such Facility Document as a whole
and not to any particular article, schedule, section, paragraph, clause, exhibit
or other subdivision thereof, (c) the headings, subheadings and table of
contents set forth in any Facility Document are solely for convenience of
reference and shall not constitute a part of such Facility Document nor shall
they affect the meaning, construction or effect of any provision hereof,
(d) references in any Facility Document to “include” or “including” shall mean
include or including, as applicable, without limiting the generality of any
description preceding such term, (e) any definition of or reference to any
Facility Document, agreement, instrument or other document shall be construed as
referring to such Facility Document, instrument or other document as from time
to time amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein or any other Facility Document), (f) any reference in any Facility
Document, including the introduction and recitals to such Facility Document, to
any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions set forth herein or in any other applicable
agreement), (g) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified, supplemented or replaced from time
to time, (h) any Event of
-52-

--------------------------------------------------------------------------------



Default shall be continuing until expressly waived in writing by the requisite
Lenders, (i) except as set forth herein, references herein to the knowledge or
actual knowledge of a Person shall mean the actual knowledge following due
inquiry of such Person, (j) except as otherwise expressly provided for in this
Agreement, any use of “material” or “materially” or words of similar meaning in
this Agreement shall mean material, as determined by the Administrative Agent in
its reasonable discretion and (k) unless otherwise expressly stated in this
Agreement, if at any time any change in generally accepted accounting principles
(including the adoption of IFRS) would affect the computation of any covenant
(including the computation of any financial covenant) set forth in this
Agreement or any other Facility Document, the Borrower and the Administrative
Agent shall negotiate in good faith to amend such covenant to preserve the
original intent in light of such change; provided, that, until so amended, (i)
such covenant shall continue to be computed in accordance with the application
of generally accepted accounting principles prior to such change and (ii) the
Borrower shall provide to the Administrative Agent a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such covenant made before and after giving effect to such change
in generally accepted accounting principles.
SECTION 6.3. Computation of Time Periods. Unless otherwise stated in the
applicable Facility Document, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including,” the word “through” means “to and including” and the words “to” and
“until” both mean “to but excluding.” Periods of days referred to in any
Facility Document shall be counted in calendar days unless Business Days are
expressly prescribed. Unless otherwise indicated herein, all references to time
of day refer to Eastern standard time or Eastern daylight saving time, as in
effect in New York City on such day.
SECTION 6.4. Collateral Value Calculation Procedures. In connection with all
calculations required to be made pursuant to this Agreement with respect to
Scheduled Distributions on any Collateral Loan, or any payments on any other
assets included in the Collateral, with respect to the sale of and reinvestment
in Collateral Loans, and with respect to the income that can be earned on
Scheduled Distributions on such Collateral Loans and on any other amounts that
may be received for deposit in the Collection Account, the provisions set forth
in this Section 1.04 shall be applied. The provisions of this Section 1.04 shall
be applicable to any determination or calculation that is covered by this
Section 1.04, whether or not reference is specifically made to Section 1.04,
unless some other method of calculation or determination is expressly specified
in the particular provision.
(a) All calculations with respect to Scheduled Distributions on any Collateral
Loan shall be made on the basis of information as to the terms of each such
Collateral Loan and upon reports of payments, if any, received on such
Collateral Loan that are furnished by or on behalf of the Obligor of such
Collateral Loan and, to the extent they are not manifestly in error, such
information or reports may be conclusively relied upon in making such
calculations.
(b) For purposes of calculating the Coverage Tests, except as otherwise
specified in the Coverage Tests, such calculations will not include
(i) scheduled interest and principal payments on Defaulted Collateral Loans and
Ineligible Collateral Loans unless or until
-53-

--------------------------------------------------------------------------------



such payments are actually made or such payments are determined likely to be
received by the Servicer pursuant to the definition of Collateral Interest
Amount and (ii) ticking fees and other similar fees in respect of Collateral
Loans, unless or until such fees are actually paid.
(c) For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Collateral Loan (other than a Defaulted Collateral
Loan or an Ineligible Collateral Loan, which, unless such payments are
determined likely to be received by the Servicer pursuant to the definition of
Collateral Interest Amount and except as otherwise provided herein, shall be
assumed to have Scheduled Distributions of zero) shall be the total amount of
(i) payments and collections to be received during such Collection Period in
respect of such Collateral Loan, (ii) proceeds of the sale of such Collateral
Loan received and, in the case of sales which have not yet settled, to be
received during such Collection Period that are not reinvested in additional
Collateral Loans or retained in a Collection Account for subsequent reinvestment
pursuant to Article X, which proceeds, if received as scheduled, will be
available in a Collection Account and available for distribution at the end of
such Collection Period and (iii) amounts referred to in clause (i) or (ii) above
that were received in prior Collection Periods but were not disbursed on a
previous Payment Date or retained in a Collection Account for subsequent
reinvestment pursuant to Article X.
(d) Each Scheduled Distribution receivable with respect to a Collateral Loan
shall be assumed to be received on the applicable Due Date.
(e) References in the Priority of Payments to calculations made on a “pro forma
basis” shall mean such calculations after giving effect to all payments, in
accordance with the Priority of Payments, that precede (in priority of payment)
or include the clause in which such calculation is made.
(f) For purposes of calculating all Concentration Limitations, in both the
numerator and the denominator of any component of the Concentration Limitations,
Ineligible Collateral Loans will be treated as having a Principal Balance equal
to zero.
(g) Determinations of the Collateral Loans, or portions thereof, that constitute
Excess Concentration Amounts will be determined in the way that produces the
highest Borrowing Base at the time of determination, it being understood that a
Collateral Loan (or portion thereof) that falls into more than one category of
Collateral Loans will be deemed, solely for purposes of such determinations, to
fall only into the category that produces the highest such Borrowing Base at
such time (without duplication).
(h) All calculations required to be made hereunder with respect to the
Collateral Loans and the Borrowing Base shall be made on a trade date basis and
after giving effect to (x) all purchases or sales to be entered into on such
trade date and (y) all Advances requested to be made on such trade date plus the
balance of all unfunded Advances to be made in connection with the Borrower’s
purchase of previously requested (and approved) Collateral Loans.
(i) [Reserved.]

-54-

--------------------------------------------------------------------------------



(j) References in this Agreement to the Borrower’s “purchase” or “acquisition”
of a Collateral Loan include references to the Borrower’s acquisition of such
Collateral Loan by way of a sale and/or contribution from the Equityholder and
the Borrower’s making or origination of such Collateral Loan. Portions of the
same Collateral Loan acquired by the Borrower on different dates (whether
through purchase, receipt by contribution or the making or origination thereof,
but excluding subsequent draws under Revolving Collateral Loans or Delayed
Drawdown Collateral Loans) will, for purposes of determining the purchase price
of such Collateral Loan, be treated as separate purchases on separate dates (and
not a weighted average purchase price for any particular Collateral Loan).
(k) For the purposes of calculating compliance with each of the Concentration
Limitations all calculations will be rounded to the nearest 0.01%.
(l) For purposes of calculating compliance with any test under this Agreement in
connection with the acquisition or disposition of a Collateral Loan or Eligible
Investment, the trade date (the “Trade Date”) (and not the settlement date) with
respect to any such Collateral Loan or Eligible Investment under consideration
for acquisition or disposition shall be used to determine whether such
acquisition or disposition is permitted hereunder.
ARTICLE VII 

ADVANCES
SECTION 7.1. Revolving Credit Facility. On the terms and subject to the
conditions hereinafter set forth, including Article III, each Lender severally
agrees to make available to the Borrower an uncommitted revolving credit
facility providing for Advances under each Tranche from time to time in Dollars
on any Business Day during the Reinvestment Period (or immediately thereafter
pursuant to Section 8.04), on a pro rata basis in each case in an aggregate
principal amount at any one time outstanding up to but not exceeding such
Lender’s Commitment and, as to all Lenders, in an aggregate principal amount up
to but not exceeding the Maximum Available Amount as then in effect; provided
that, after making any such Advance, each Tranche’s Tranche Minimum OC Coverage
Test shall be satisfied.
Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Advances under this
Section 2.01 and prepay Advances under Section 2.06. Notwithstanding anything in
this Agreement to the contrary, the parties hereto acknowledge that this is an
uncommitted facility and there is no express or implied commitment on the part
of the Administrative Agent or any Lender to provide any Advance except that, in
the case of Collateral Loans approved by means of an Approval Request or
Approved List, the Lenders shall have committed to fund the related Advances (up
to the amount(s) specified in the related Approval Request or Approved List)
provided that the related conditions precedent set forth in Article III are
satisfied.
SECTION 7.2. Requests for Collateral Loan Approval. (a)  Prior to the Closing
Date, the Servicer, on behalf of the Borrower, shall provide to the
Administrative Agent (with a
-55-

--------------------------------------------------------------------------------



copy to the Borrower) a list of Collateral Loans (the “Asset List”) that the
Borrower is requesting be included in the Approved List (as defined below) and
which, subject to such inclusion, may be purchased with, if applicable, funds
held in the Principal Collection Subaccount, the proceeds of Advances or
Principal Proceeds pursuant to Section 10.02. The Borrower (or the Servicer on
its behalf) and the Administrative Agent shall adhere to the following
procedures in requesting and approving Collateral Loans for purchase:
(i) For each Collateral Loan on the Asset List sent to the Administrative Agent
or for any single Approval Request pursuant to clause (vii) below, the Borrower
(or the Servicer on its behalf) may provide a notice by electronic mail that
contains the information listed in Exhibit I with respect to each Collateral
Loan (which information shall include the amount of the Advance to be requested
in order to settle the related purchase) (together with any attachments required
in connection therewith, an “Approval Request”).
(ii) The initial Asset List which the Administrative Agent has approved for
purchase by the Borrower is attached hereto as Schedule 9 (such list, the
“Approved List”), which Approved List may be updated from time to time after the
Closing Date by the Borrower with the consent of the Administrative Agent.
(iii) From the time the Administrative Agent has provided the Approved List, the
Borrower shall have the ability to commit to purchase and purchase any
Collateral Loan on the Approved List without further approval by the
Administrative Agent only if the Borrower commits to purchase such Collateral
Loan within ten (10) Business Days of approval by the Administrative Agent. On
the date occurring ten (10) Business Days after the date of approval by the
Administrative Agent, any approved Collateral Loan, if not purchased or
committed to be purchased by the Borrower, will be deemed to be removed from the
Approved List.
(iv) The Borrower shall have the ability to request (A) an addition to the
Approved List by undertaking similar procedure to clause (vii) below, or (B) a
removal from the Approved List.
(v) The Administrative Agent, in its sole discretion, may rescind its approval
for any Collateral Loan on the Approved List at any time by notice to the
Servicer in writing; provided, that such rescission of approval shall not
invalidate any commitment to purchase a Collateral Loan entered into by the
Borrower (or the Servicer on its behalf), prior to the delivery of such
rescission.
(vi) As early as commercially practicable, but no later than 12:00 p.m. New York
City time on the Business Day following the day that the Borrower (or the
Servicer on its behalf) purchases a Collateral Loan on the Approved List, the
Borrower (or the Servicer on its behalf) shall provide by electronic mail to the
Administrative Agent (with a copy to the Borrower and the Custodian) a copy of
the Collateral Loan Buy Confirmation.

-56-

--------------------------------------------------------------------------------



(vii) With respect to Collateral Loans that are not on the Approved List, the
Borrower (or the Servicer on behalf of the Borrower) may send an Approval
Request at any time to the Administrative Agent. If the Administrative Agent
receives an Approval Request by 12:00 p.m. New York City time on any Business
Day, the Administrative Agent shall use commercially reasonable efforts to
notify the Servicer and Borrower in writing (including via electronic mail)
whether it has approved or rejected such Approval Request by 12:00 p.m. New York
City time on or prior to the second Business Day thereafter (it being
understood, for the avoidance of doubt, that any Approval Request received by
the Administrative Agent after 12:00 p.m. New York City time on any Business Day
shall be deemed to have been received on the following Business Day); provided
further that the Borrower shall have the ability to commit to purchase any
Collateral Loan approved and added to the Approved List pursuant to this clause
(vii) without further approval by the Administrative Agent only if the Borrower
commits to purchase such Collateral Loan within ten (10) Business Days from the
date of such approval by the Administrative Agent. On the date occurring ten
(10) Business Days after the date of such approval by the Administrative Agent,
any such approved Collateral Loan, if not purchased or committed to be purchased
by the Borrower, will be deemed to be removed from the Approved List.
(viii) [Reserved.]
(ix) Notwithstanding anything in this Agreement to the contrary, the
Administrative Agent shall have the right, acting in its sole and absolute
discretion, to (A) approve or reject any Approval Request or Approved List, (B)
determine which Collateral Loans are included in the Approved List, and (C)
request additional information reasonably available to the Borrower regarding
any proposed Collateral Loan; provided that any rescission of approval shall not
invalidate any commitment to purchase a Collateral Loan entered into by the
Borrower (or the Servicer on its behalf) prior to the delivery of such
rescission, in which case, such Collateral Loan shall be deemed to remain
approved until settlement of such purchase.
SECTION 7.3. Making of the Advances. (a)   If the Borrower desires to make a
Borrowing under this Agreement with respect to any Tranche to purchase a
Collateral Loan for which the Approval Request has been approved or which has
been identified on the Approved List pursuant to Section 2.02 or to fund the
Macomb Merger, it shall give the Collateral Agent and the Administrative Agent
(with a copy to each Lender) a written notice (each, a “Notice of Borrowing”)
for such Borrowing (which notice shall be irrevocable and effective upon
receipt) not later than 2:00 p.m. at least one (1) Business Day prior to the day
of the requested Borrowing.
Each Notice of Borrowing shall be substantially in the form of Exhibit B, dated
the date the request for the related Borrowing is being made, signed by a
Responsible Officer of the Borrower or the Servicer, as applicable, shall attach
a Borrowing Base Calculation Statement (which Borrowing Base Calculation
Statement shall give pro forma effect to any Collateral Loans being acquired
with the proceeds of such Borrowing on such date or the following
-57-

--------------------------------------------------------------------------------



Business Day), and shall otherwise be appropriately completed. In addition, the
Servicer must provide to the Administrative Agent for each Collateral Loan that
is not a Broadly Syndicated Loan copies of the Asset Information related to such
Collateral Loan and such additional materials related to such Collateral Loan as
may be reasonably requested by the Administrative Agent. Each Notice of
Borrowing shall specify the Tranches under which the related Borrowing shall be
allocated. The proposed Borrowing Date specified in each Notice of Borrowing
shall be a Business Day falling on or prior to the Commitment Termination Date,
the currency of the Borrowing requested shall be Dollars and the amount of the
Borrowing requested in such Notice of Borrowing (the “Requested Amount”) shall
be equal to at least $500,000 or an integral multiple of $100,000 in excess
thereof (or, if less, the remaining unfunded Commitments hereunder or, in the
case of Revolving Collateral Loans and Delayed Drawdown Collateral Loans, such
lesser amount required to be funded by the Borrower in respect thereof).
(a) Each Lender shall, not later than 2:00 p.m. on each Borrowing Date in
respect of Advances under any Tranche, make its Percentage of the applicable
Requested Amount available to the Borrower by disbursing such funds in Dollars
to the applicable Principal Collection Subaccount (or in accordance with the
wire instructions delivered in connection with the Notice of Borrowing).
(b) [Reserved.].
(c) Notwithstanding anything in this Section 2.03 to the contrary, the Servicer,
on behalf of the Borrower, may deliver a Notice of Borrowing to the Collateral
Agent and the Administrative Agent (with a copy to each Lender) after 2 p.m. on
the first Business Day prior to the proposed Borrowing and prior to 11 a.m. on
the date of the proposed Borrowing. (an “Expedited Notice of Borrowing”). Upon
receipt of an Expedited Notice of Borrowing, the Lenders shall use commercially
reasonable efforts to make such Advance on the proposed funding date set forth
in the Expedited Notice of Borrowing subject to the terms and conditions for
borrowings otherwise set forth in this Agreement; provided, that if the Lenders
are unable to make an Advance pursuant to an Expedited Notice of Borrowing due
to the occurrence of a force majeure, or any other unexpected and unforeseen
event, including, without limitation, market disruptions, the Lenders shall make
such Advance subject to the terms and conditions for Advances otherwise set
forth in this Agreement as soon as they are reasonably able to do so.
SECTION 7.4. Evidence of Indebtedness. (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to it and resulting from the Advances made by such
Lender to the Borrower, from time to time, including the amounts and currencies
of principal and interest thereon and paid to it, from time to time hereunder;
provided that the failure of any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Advances in accordance with the terms of this Agreement.
(a) Any Lender may request that its Advances to the Borrower be evidenced by a
Note. In such event, the Borrower shall promptly prepare, execute and deliver to
such Lender a Note payable to such Lender and otherwise appropriately completed.
Thereafter, the Advances of such Lender evidenced by such Note and interest
thereon shall at all times
-58-

--------------------------------------------------------------------------------



(including after any assignment pursuant to Section 13.06(a)) be represented by
a Note payable to such Lender (or registered assigns pursuant to
Section 13.06(a)), except to the extent that such Lender (or assignee)
subsequently returns any such Note for cancellation and requests that such
Advances once again be evidenced as described in clause (a) of this
Section 2.04.
SECTION 7.5. Payment of Principal and Interest. The Borrower shall pay principal
and Interest on the Advances as follows:
(a) 100% of the outstanding principal amount of each Advance, together with all
accrued and unpaid Interest thereon, shall be payable on the Final Maturity
Date.
(b) Interest shall accrue on the unpaid principal amount of each Advance from
the date of such Advance until such principal amount is paid in full. The
Administrative Agent shall determine the unpaid Interest and Commitment Fees
payable thereto prior to each Payment Date using the applicable Interest Rate
for the related Interest Accrual Period to be paid by the Borrower on each
Payment Date for the related Interest Accrual Period and shall advise each
Lender, the Collateral Agent and the Servicer thereof and shall send a
consolidated invoice of all such Interest and Commitment Fees to the Borrower on
the third (3rd) Business Day prior to such Payment Date.
(c) Accrued Interest shall be payable in arrears (i) on each Payment Date, and
(ii) in connection with any prepayment of the Advances pursuant to
Section 2.06(a); provided that (x) with respect to any prepayment in full of the
Advances outstanding, accrued Interest on such amount through the date of
prepayment may be payable on such date or as otherwise agreed to between the
Lenders and the Borrower and (y) with respect to any partial prepayment of the
Advances outstanding, accrued Interest on such amount through the date of
prepayment shall be payable on the Payment Date following such prepayment (or on
such date of prepayment if requested by the Administrative Agent).
(d) The obligation of the Borrower to pay the Obligations, including the
obligation of the Borrower to pay the Lenders the outstanding principal amount
of the Advances and accrued interest thereon, shall be absolute and
unconditional, and shall be paid strictly in accordance with the terms hereof
(including Section 2.15), under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower or any other
Person may have or have had against any Secured Party or any other Person except
as otherwise provided under the Facility Documents.
SECTION 7.6. Prepayment of Advances.
(a) Optional Prepayments. The Borrower may, from time to time on any Business
Day, voluntarily prepay Advances under each Tranche in whole or in part, without
penalty or premium; provided that the Borrower shall have delivered to the
Collateral Agent, the Lenders and the Administrative Agent written notice of
such prepayment (such notice, a “Notice of Prepayment”) in the form of Exhibit C
not later than 2:00 p.m. two (2) Business Days prior to the date of such
prepayment. The Administrative Agent shall promptly notify the Lenders of such
Notice of Prepayment. Each such Notice of Prepayment shall specify the portion
of the
-59-

--------------------------------------------------------------------------------



outstanding principal balance under each Tranche that shall be prepaid and be
irrevocable and effective upon receipt and shall be dated the date such notice
is being given, signed by a Responsible Officer of the Borrower and otherwise
appropriately completed. Each prepayment of any Advance by the Borrower pursuant
to this Section 2.06(a) shall in each case be in a principal amount of at least
$500,000 or, if less, the entire outstanding principal amount of the Advances of
the Borrower. If a Notice of Prepayment is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.
(b) Mandatory Prepayments. The Borrower shall prepay the Advances on each
Payment Date in the manner and to the extent provided in the Priority of
Payments.
(c) Additional Prepayment Provisions. Each prepayment pursuant to this
Section 2.06 shall be subject to Sections 2.05(c) and 2.11 and applied to the
Advances in accordance with the Lenders’ respective Percentages.
(d) Re-designation of Tranche Advances. The Administrative Agent shall be
permitted at any time, upon written notice to the Borrower, each Lender and the
Collateral Agent, to re-allocate the aggregate outstanding principal balance
under each Tranche so long as after giving effect to such re-allocation, each
Tranche’s Tranche Minimum OC Coverage Test is satisfied or, if not satisfied,
improved.
SECTION 7.7. Changes of Commitments.
(a) Automatic Reduction and Termination. Subject to the provisions of
Section 8.04, the Commitments of all Lenders shall be automatically reduced to
zero at 5:00 p.m. on the Commitment Termination Date.
(b) Optional Reductions. Prior to the first anniversary of the Closing Date, the
Borrower shall have the right to terminate or reduce the unused amount of the
Facility Amount at any time or from time to time concurrently with the payment
of any applicable Commitment Reduction Fee payable in connection therewith upon
not less than two (2) Business Days’ prior notice to the Collateral Agent, the
Lenders and the Administrative Agent of each such termination or reduction,
which notice shall specify the effective date of such termination or reduction
and the amount of any such reduction; provided that (i) the amount of any such
reduction of the Facility Amount shall be equal to at least $500,000 or an
integral multiple of $100,000 in excess thereof or, if less, the remaining
unused portion thereof, and (ii) no such reduction will reduce the Facility
Amount below the sum of (x) the aggregate principal amount of Advances
outstanding at such time and (y) the Revolving Exposure at such time. Such
notice of termination or reduction shall be irrevocable and effective only upon
receipt and shall be applied pro rata to reduce the respective Commitments of
each Lender. Except as otherwise set forth herein, upon the occurrence of the
Collection Date, this Agreement shall terminate automatically.
(c) Effect of Termination or Reduction. The Commitments of the Lenders once
terminated or reduced may not be reinstated. Each reduction of the Facility
Amount
-60-

--------------------------------------------------------------------------------



pursuant to this Section 2.07 shall be applied ratably among the Lenders in
accordance with their respective Commitments.
SECTION 7.8. Maximum Lawful Rate. It is the intention of the parties hereto that
the interest on the Advances shall not exceed the maximum rate permissible under
Applicable Law. Accordingly, anything herein or in any Note to the contrary
notwithstanding, in the event any interest is charged to, collected from or
received from or on behalf of the Borrower by the Lenders pursuant hereto or
thereto in excess of such maximum lawful rate, then the excess of such payment
over that maximum shall be applied first to the payment of amounts then due and
owing by the Borrower to the Secured Parties under this Agreement (other than in
respect of principal of and interest on the Advances) and then to the reduction
of the outstanding principal amount of the Advances of the Borrower.
SECTION 7.9. Several Obligations. The failure of any Lender to make any Advance
to be made by it on the date specified therefor shall not relieve any other
Lender of its obligation to make its Advance on such date. Neither Agent shall
be responsible for the failure of any Lender to make any Advance, and no Lender
shall be responsible for the failure of any other Lender to make an Advance
required to be made by such other Lender.
SECTION 7.10. Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for account of, or credit extended by, any Affected Person;
(ii) subject any Affected Person to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Affected Person or the London interbank market any other
condition, cost or expense, affecting this Agreement or Advances made by such
Affected Person by reference to LIBOR or any participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Affected Person of making, continuing, converting into or maintaining any
Advance made by reference to LIBOR (or of maintaining its obligation to make any
such Advance) or to reduce the amount of any sum received or receivable by such
Affected Person hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Affected Person for such additional costs incurred or reduction
suffered as specified in a certificate delivered to the Borrower pursuant to
clause (c) of this Section 2.10.

-61-

--------------------------------------------------------------------------------



(b) Capital Requirements. If any Affected Person determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Affected Person’s capital or on the capital
of such Affected Person’s holding company, if any, as a consequence of this
Agreement or the Advances made by such Affected Person to a level below that
which such Affected Person or such Affected Person’s holding company could have
achieved but for such Change in Law (taking into consideration such Affected
Person’s policies and the policies of such Affected Person’s holding company
with respect to capital adequacy and liquidity coverage), by an amount deemed to
be material by such Affected Person, then from time to time the Borrower will
pay to such Affected Person in Dollars, such additional amount or amounts as
will compensate such Affected Person or such Affected Person’s holding company
for any such reduction suffered or charge imposed; provided that the amounts
payable under this Section 2.10(b) shall be without duplication of amounts
payable under Section 13.03 and shall not include any Excluded Taxes.
(c) Certificates from Lenders. A certificate of an Affected Person setting forth
in reasonable detail the basis for such demand and the amount or amounts, in
Dollars, necessary to compensate such Affected Person or its holding company as
specified in clause (a) or (b) of this Section 2.10 shall be promptly delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such amount shown as due on any such certificate on the next Payment
Date after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section 2.10 shall not constitute a waiver
of such Affected Person’s right to demand such compensation; provided that the
Borrower shall not be required to compensate an Affected Person pursuant to this
Section 2.10 for any costs, reductions, penalties or interest incurred more than
nine months prior to the date that such Affected Person notifies the Borrower of
the Change in Law giving rise to any increased costs or reductions and of such
Affected Person’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof.
(e) Lending Office. Upon the occurrence of any event giving rise to the
Borrower’s obligation to pay additional amounts to a Lender pursuant to
clauses (a) or (b) of this Section 2.10, such Lender will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate a different lending office if such designation would
reduce or obviate the obligations of the Borrower to make future payments of
such additional amounts; provided that such designation is made on such terms
that such Lender and its lending office suffer no unreimbursed cost or material
legal or regulatory disadvantage (as reasonably determined by such Lender), with
the object of avoiding future consequence of the event giving rise to the
operation of any such provision.
SECTION 7.11. Compensation; Breakage Payments. The Borrower agrees to compensate
each Affected Person from time to time, on the Payment Date (or on the
applicable date of prepayment) immediately following such Affected Person’s
written request (which request shall set forth the basis for requesting such
amounts) in accordance with the
-62-

--------------------------------------------------------------------------------



Priority of Payments, for all reasonable and documented actual losses, expenses
and liabilities (including any interest paid by such Affected Person to lenders
of funds borrowed to make or carry an Advance bearing interest that was computed
by reference to LIBOR and any loss sustained by such Affected Person in
connection with the re-employment of such funds but excluding loss of
anticipated profits), which such Affected Person may sustain: (i) if for any
reason (including any failure of a condition precedent set forth in Article III
but excluding a default by the applicable Lender) a Borrowing of any Advance
bearing interest that was computed by reference to LIBOR by the Borrower does
not occur on the Borrowing Date specified therefor in the applicable Notice of
Borrowing delivered by the Borrower, and (ii) if any payment or prepayment of
any Advance bearing interest that was computed by reference to LIBOR is not made
on a Payment Date or pursuant to a Notice of Prepayment given by the Borrower. A
certificate as to any amounts payable pursuant to this Section 2.11 submitted to
the Borrower by any Lender (with a copy to the Agents, and accompanied by a
reasonably detailed calculation of such amounts and a description of the basis
for requesting such amounts) shall be conclusive in the absence of manifest
error.
SECTION 7.12. Illegality; Inability to Determine Rates. If, prior to the first
day of any Interest Accrual Period or prior to the date of any Advance, as
applicable, the Administrative Agent determines that for any reason adequate and
reasonable means do not exist for determining LIBOR for the applicable Advances,
the Administrative Agent will promptly so notify the Borrower, the Collateral
Agent and each Lender; provided that each such Lender has made a similar
determination with respect to similarly situated borrowers in similar
facilities. Thereafter, the obligation of the Lenders to make or maintain
Advances shall be suspended until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice.
SECTION 7.13. Rescission or Return of Payment. The Borrower agrees that, if at
any time (including after the occurrence of the Final Maturity Date) all or any
part of any payment theretofore made by it to any Secured Party or any designee
of a Secured Party is or must be rescinded or returned for any reason whatsoever
(including the insolvency, bankruptcy or reorganization of the Borrower or any
of its Affiliates), the obligation of the Borrower to make such payment to such
Secured Party shall, for the purposes of this Agreement, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence and this Agreement and any other applicable Facility Document shall
continue to be effective or be reinstated, as the case may be, as to such
obligations, all as though such payment had not been made.
SECTION 7.14. Post-Default Interest. The Borrower shall pay interest on all
Obligations (other than any Administrative Expenses) that are not paid when due
for the period from the due date thereof until the date the same is paid in full
at the Post-Default Rate. Interest payable at the Post-Default Rate shall be
payable on each Payment Date in accordance with the Priority of Payments.
SECTION 7.15. Payments Generally. (a)  All amounts owing and payable to any
Secured Party, any Affected Person or any Indemnified Party, in respect of the
Advances and other Obligations, including the principal thereof, interest, fees,
indemnities, expenses or
-63-

--------------------------------------------------------------------------------



other amounts payable under this Agreement or any other Facility Document, shall
be paid by the Borrower to the applicable recipient in Dollars, in immediately
available funds, in accordance with the Priority of Payments, and all without
counterclaim, setoff, deduction, defense, abatement, suspension or deferment.
Each Lender shall provide wire instructions to the Borrower and the Collateral
Agent. All payments made by the Collateral Agent pursuant to a Payment Date
Report on any Payment Date shall be wired by the Collateral Agent by 2:00 p.m.
on such Payment Date. Prepayments to be made pursuant to Section 2.06 for which
the Collateral Agent has received a Notice of Prepayment two (2) Business Days
prior to the scheduled date of prepayment shall be wired by the Collateral Agent
by 2:00 p.m. on such date. All other payments by the Borrower must be received
by the Collateral Agent on or prior to 3:00 p.m. on a Business Day (the
Collateral Agent shall then wire such funds to the Lenders by 5:00 p.m. on such
Business Day); provided that, payments received by the Collateral Agent after
3:00 p.m. or payments received by the Lenders after 5:00 p.m. on a Business Day
will be deemed to have been paid on the next following Business Day. For the
avoidance of doubt, for purposes of Section 6.01, amounts paid by the Borrower
shall be deemed received upon payment by the Borrower to the Collateral Agent.
At no time will the Collateral Agent have any duty (express or implied) to fund
(or front or advance) any amount owing by the Borrower hereunder.
(a) Except as otherwise expressly provided herein, all computations of interest,
fees and other Obligations shall be made on the basis of a year of 360 days for
the actual number of days elapsed in computing interest on any Advance, the date
of the making of the Advance shall be included and the date of payment shall be
excluded; provided that, if an Advance is repaid on the same day on which it is
made, one day’s Interest shall be paid on such Advance. All computations made by
the Collateral Agent or the Administrative Agent under this Agreement or any
other Facility Document shall be conclusive absent manifest error.
SECTION 7.16. Extension of Commitment Termination Date. The Borrower shall have
an option to extend the Commitment Termination Date one time, not longer than
one year, subject to the satisfaction of the following conditions precedent:
(a) each of the Lenders and the Administrative Agent consent to the extension in
their sole discretion (written notice of such consent to be delivered to
Borrower together with the requested extension fee (if applicable) no later than
thirty (30) days following receipt of the Extension Request delivered pursuant
to clause (e) below; provided that if the Borrower fails to receive such consent
from the Administrative Agent or any Lender within such thirty-day period, the
Administrative Agent and such Lender, as applicable, shall be deemed to have
denied such Extension Request);
(b) as of the effective date of such extension, the representations and
warranties of the Borrower, the Equityholder and the Servicer set forth herein
and in the other Facility Documents are true and correct in all material
respects with the same force and effect as if made on and as of such date
(except to the extent that such representations and warranties expressly relate
to an earlier date); provided that if a representation or warranty is qualified
as to materiality, with respect to such representation or warranty, the
foregoing materiality qualifier shall be disregarded for the purposes of this
condition;

-64-

--------------------------------------------------------------------------------



(c) the Borrower shall have paid an extension fee to the Administrative Agent,
for the account of each Lender, in an amount to be mutually agreed upon by the
Borrower and such Lender;
(d) no Default or Event of Default shall have occurred and be continuing on the
date on which notice is given in accordance with the following clause (e) or on
the Commitment Termination Date then in effect; and
(e) the Borrower shall have delivered an Extension Request with respect to the
Commitment Termination Date to Administrative Agent not earlier than one year
after the Closing Date and not later than one hundred twenty (120) days prior to
the Commitment Termination Date then in effect (which shall be promptly
forwarded by Administrative Agent to each Lender).
SECTION 7.17. Defaulting Lenders. (a)  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 13.01(d).
(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Event of Default or Default exists), to the funding of any Advance in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Borrower, to be held as cash
collateral for future funding obligations of that Defaulting Lender to fund
Advances under this Agreement; fourth, to the payment of any amounts owing to
other Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Event of Default or Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances in respect of which that Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a
-65-

--------------------------------------------------------------------------------



Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.17 shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii) For any period during which that Lender is a Defaulting Lender, that
Defaulting Lender shall not be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender).
(b) If the Administrative Agent and the Borrower agree that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Advances of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Advances to be held on a pro rata basis
by the Lenders in accordance with their relative Commitments, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
SECTION 7.18. LIBOR Discontinuation. (a)  Notwithstanding anything to the
contrary in this Agreement or any other Facility Documents, if the
Administrative Agent determines (which determination shall be made by notice to
the Borrower and shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to Borrower) that the Required Lenders (as applicable) have
determined, that:
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Accrual Period, including, without limitation, because the
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;
(ii) the administrator of the Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the Screen Rate shall no longer
be made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”); or
(iii) syndicated loans being executed in the U.S. at the time, or that include
language similar to that contained in this Section 2.18, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR;

-66-

--------------------------------------------------------------------------------



then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.
(b) If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred, as
applicable, the Administrative Agent will promptly so notify the Borrower and
each Lender. From and after the date of the occurrence of the circumstances
described under clause (a)(i) or the occurrence of the Scheduled Unavailability
Date (until a LIBOR Successor Rate has been determined in accordance with
Section 2.18(a)), (x) the obligation of the Lenders to make or maintain Advances
shall be suspended (to the extent of the affected Advances or Interest Accrual
Periods), and (y) the LIBOR component shall no longer be utilized in determining
the Interest Rate. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of an Advance
(to the extent of the affected Advances or Interest Accrual Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Advances based on the Base Rate (subject to the foregoing
clause (y)) in the amount specified therein.
(c) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
ARTICLE VIII 

CONDITIONS PRECEDENT
SECTION 8.1. Conditions Precedent to Initial Advance. The obligation of each
Lender to make its initial Advance hereunder shall be subject to the conditions
precedent that the Administrative Agent shall have received on or before the
Closing Date the following, each in form and substance reasonably satisfactory
to the Administrative Agent:
(a) each of the Facility Documents (other than the Collateral Agent Fee Letter
which shall be delivered directly to the Collateral Agent) duly executed and
delivered by the parties thereto, which shall each be in full force and effect;

-67-

--------------------------------------------------------------------------------



(b) true and complete copies of the Constituent Documents of the Borrower, the
Equityholder and the Servicer as in effect on the Closing Date;
(c) a certificate of a Responsible Officer of the Borrower certifying (i) as to
its Constituent Documents, (ii) as to its resolutions or other action of its
designated manager approving this Agreement and the other Facility Documents to
which it is a party and the transactions contemplated hereby and thereby,
(iii) that its representations and warranties set forth in the Facility
Documents to which it is a party are true and correct in all material respects
as of the Closing Date (except to the extent such representations and warranties
expressly relate to any earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), (iv) that no Default or Event of Default has occurred and is continuing,
and (v) as to the incumbency and specimen signature of each of its Responsible
Officers authorized to execute the Facility Documents to which it is a party;
(d) [Reserved];
(e) [Reserved];
(f) a certificate of a Responsible Officer of the Servicer certifying,
respectively, (i) as to its Constituent Documents, (ii) as to its resolutions or
other action of its board of directors or members approving this Agreement and
the other Facility Documents to which it is a party and the transactions
contemplated hereby and thereby, (iii) that its representations and warranties
set forth in the Facility Documents to which it is a party are true and correct
in all material respects as of the Closing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date), and (iv) as to the incumbency and
specimen signature of each of its Responsible Officers authorized to execute the
Facility Documents to which it is a party;
(g) financing statements (or the equivalent thereof in any applicable foreign
jurisdiction, as applicable) in proper form for filing on the Closing Date,
under the UCC with the Secretary of State of the State of Delaware and any other
applicable filing office in any applicable jurisdiction that the Administrative
Agent deems necessary or desirable in order to perfect the interests in the
Collateral contemplated by this Agreement;
(h) copies of proper financing statement amendments (or the equivalent thereof
in any applicable foreign jurisdiction, as applicable), if any, necessary to
release all security interests and other rights of any Person in the Collateral
previously granted by the Borrower, the Equityholder or any transferor;
(i) legal opinions (addressed to each of the Secured Parties) of counsel to the
Borrower, the Equityholder, the Servicer, the Collateral Agent and the
Custodian, covering such matters as the Administrative Agent and its counsel
shall reasonably request;
(j) evidence reasonably satisfactory to it that all of the Covered Accounts
shall have been established, and the Account Control Agreement shall have been
executed and
-68-

--------------------------------------------------------------------------------



delivered by the Borrower, the Collateral Agent and the Custodian and shall be
in full force and effect;
(k) evidence that (i) all fees and expenses due and payable to each Lender on or
prior to the Closing Date have been received or will be received
contemporaneously with the Closing Date; (ii) the reasonable and documented fees
and expenses of Cadwalader, Wickersham & Taft LLP, counsel to the Administrative
Agent, in connection with the transactions contemplated hereby (to the extent
invoiced prior the Closing Date); and (iii) all other reasonable and documented
up-front expenses and fees (including legal fees of outside counsel and any fees
required under the Collateral Agent Fee Letter) that are, in the case of
clauses (ii) and (iii), invoiced at least one Business Day prior to the Closing
Date, shall have been paid by the Borrower;
(l) delivery of such Collateral (including any promissory note, executed
assignment agreements and Word or pdf copies of the principal credit agreement
for each initial Collateral Loan, to the extent received by the Borrower) in
accordance with the Custodian Agreement shall have been effected;
(m) a certificate of a Responsible Officer of the Borrower, dated as of the
Closing Date, certifying to the effect that, in the case of each item of
Collateral pledged to the Collateral Agent, on the Closing Date and, in the case
of clauses (i) through (iii) below, immediately prior to the delivery thereof on
the Closing Date:
(i) the Borrower is the owner of such Collateral free and clear of any Liens
except for those which are being released on the Closing Date or Permitted
Liens;
(ii) the Borrower has not assigned, pledged or otherwise encumbered any interest
in such Collateral (or, if any such interest has been assigned, pledged or
otherwise encumbered, it has been released) other than Permitted Liens or
interests granted pursuant to this Agreement; and
(iii) upon grant by the Borrower, the Collateral Agent has a first priority
perfected security interest in the Collateral, except Permitted Liens or as
permitted by this Agreement; and
(n) such other opinions, instruments, certificates and documents from the
Borrower as the Agents or any Lender shall have reasonably requested.
SECTION 8.2. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make each Advance to be made by it (including the initial Advance) on
each Borrowing Date shall be subject to the fulfillment of the following
conditions; provided that the conditions described in clauses (d) and (e) (other
than a Default or Event of Default described in Section 6.01(i)) below need not
be satisfied if the proceeds of the Borrowing are used to fund Revolving
Collateral Loans or Delayed Drawdown Collateral Loans then owned by the Borrower
to fund the Revolving Reserve Account to the extent required under
Section 8.04;:

-69-

--------------------------------------------------------------------------------



(a) subject to Section 2.02, the Administrative Agent must have received and
approved an Approval Request for the Collateral Loan the Borrower intends to
purchase with the proceeds of the Advance and such approval has not expired or
been rescinded or the Collateral Loan the Borrower intends to purchase with the
proceeds of the Advance must be on the current Approved List and such inclusion
on the Approved List has not expired or been rescinded;
(b) the Administrative Agent shall have received a Notice of Borrowing with
respect to such Advance (including the Borrowing Base Calculation Statement
attached thereto, all duly completed) delivered in accordance with Section 2.03;
(c) immediately before and after the making of such Advance on the applicable
Borrowing Date, each Coverage Test shall be satisfied and the Tranche Minimum OC
Coverage Test for each Tranche shall be satisfied (as demonstrated on the
Borrowing Base Calculation Statement attached to such Notice of Borrowing);
(d) each of the representations and warranties of the Borrower, the Servicer and
the Equityholder contained in the Facility Documents shall be true and correct
in all material respects as of such Borrowing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date as if made on such date);
(e) no Default, Event of Default, Potential Servicer Removal Event or Servicer
Removal Event shall have occurred and be continuing at the time of the making of
such Advance or shall result upon the making of such Advance;
(f) the Reinvestment Period shall not have terminated; and
(g) after giving effect to such Advance, the aggregate outstanding principal
balance of the Advances shall not exceed the lesser of (x) the Maximum Facility
Amount and (y) the sum of:
(i) the Aggregate Net Collateral Balance, minus
(ii) the Minimum Equity Amount, plus
(iii) the aggregate amounts on deposit in the Principal Collection Subaccount
constituting Principal Proceeds.
ARTICLE IX 

REPRESENTATIONS AND WARRANTIES

-70-

--------------------------------------------------------------------------------



SECTION 9.1. Representations and Warranties of the Borrower. The Borrower
represents and warrants to each of the Secured Parties on and as of each
Measurement Date, as follows:
(a) Due Organization. It is a limited liability company duly incorporated and
validly existing under the laws of the State of Delaware, with full power and
authority to own and operate its assets and properties, conduct the business in
which it is now engaged and to execute and deliver and perform its obligations
under this Agreement and the other Facility Documents to which it is a party.
(b) Due Qualification. It is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.
(c) Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it, and the performance of its
obligations under, the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
(d) The Equityholder (i) is not required to register as an investment company
under the Investment Company Act, and (ii) has elected to be treated a business
development corporation for purposes of the Investment Company Act.
(e) Non-Contravention. None of the execution and delivery by it of this
Agreement or the other Facility Documents to which it is a party, the Borrowings
or the pledge of the Collateral hereunder, the consummation of the transactions
herein or therein contemplated, or compliance by it with the terms, conditions
and provisions hereof or thereof, will (i) conflict with, or result in a breach
or violation of, or constitute a default under its Constituent Documents or
(ii) conflict with or contravene in any material respect, and with respect to
clause (B), result in the creation of a Lien (other than Permitted Liens) under,
(A) any Applicable Law, (B) any indenture, agreement or other contractual
restriction binding on or affecting it or any of its assets, including any
Related Document, or (C) any order, writ, judgment, award, injunction or decree
binding on or affecting it or any of its assets or properties.
(f) Governmental Authorizations; Private Authorizations; Governmental Filings.
It has obtained, maintained and kept in full force and effect all material
Governmental Authorizations and material Private Authorizations which are
necessary for it to properly carry out its business, and made all material
Governmental Filings necessary for the execution and
-71-

--------------------------------------------------------------------------------



delivery by it of the Facility Documents to which it is a party, the Borrowings
under this Agreement, the pledge of the Collateral under this Agreement and the
performance by it of its obligations under this Agreement and the other Facility
Documents to which it is a party.
(g) Compliance with Agreements, Laws, Etc. It has duly observed and complied in
all material respects with all Applicable Laws relating to the conduct of its
business and its assets. It has preserved and kept in full force and effect its
legal existence. It has preserved and kept in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
(h) Location. Its office in which it maintains its limited liability company
books and records is located at the addresses set forth on Schedule 5. Its
registered office and jurisdiction of organization is the jurisdiction referred
to in Section 4.01(a).
(i) Investment Company Act. Neither it nor the pool of Collateral is required to
register as an “investment company” under the Investment Company Act.
(j) ERISA. Neither it nor any member of the ERISA Group has, or during the past
five years had, any liability or obligation with respect to any Plan or
Multiemployer Plan that would reasonably be expected to result in a Material
Adverse Effect.
(k) Taxes. It is a disregarded entity for U.S. federal income tax purposes. It
has filed all income tax returns and all other material tax returns which are
required to be filed by it, if any, and has paid all income taxes and all other
material taxes shown to be due and payable on such returns, if any, or pursuant
to any assessment received by any such Person other than any such taxes,
assessments or charges that are being contested in good faith by appropriate
proceedings and for which appropriate reserves in accordance with GAAP have been
established.
(l) Filings and Stamp Taxes. This Agreement is in proper legal form under the
applicable law of the jurisdiction of incorporation or formation of the Borrower
for the enforcement hereof or thereof against the Borrower, and to ensure
legality, validity, enforceability, priority or admissibility in evidence of
this Agreement it is not necessary that (i) this Agreement, or any other
document be filed, registered or recorded with, or executed or notarized before,
any court or other authority in the jurisdiction of incorporation or formation
of the Borrower or (ii) that any registration charge or stamp or similar tax be
paid in any jurisdiction on or in respect of this Agreement or any other
document.
(m) Plan Assets. Its assets are not treated and during the term of this
Agreement will not be treated as “plan assets” for purposes of 29 C.F.R.
Section 2510.3-101 and Section 3(42) of ERISA (the “Plan Asset Rule”) and the
Collateral is not and during the term of this Agreement will not be deemed to be
“plan assets” for purposes of the Plan Asset Rule.
(n) Solvency. After giving effect to each Advance hereunder, and the
disbursement of the proceeds of such Advance, it is and will be Solvent.

-72-

--------------------------------------------------------------------------------



(o) Representations Relating to the Collateral. (i) It owns and has good and
marketable legal and beneficial title to all Collateral Loans and other
Collateral free and clear of any Lien or claim of any Person, other than
Permitted Liens;
(i) Except for Permitted Liens or as contemplated by the Facility Documents, it
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Collateral. It has not authorized the filing of and is not
aware of any financing statements or any equivalent filing in any applicable
jurisdiction against it that include a description of collateral covering the
Collateral other than any financing statement or any equivalent filing in any
applicable jurisdiction relating to the security interest granted to the
Collateral Agent hereunder or that has been terminated; and it is not aware of
any judgment, PBGC liens or tax lien filings against it or any of its assets;
(ii) the Collateral constitutes Money, Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), Uncertificated Securities, Certificated
Securities or Security Entitlements to Financial Assets resulting from the
crediting of Financial Assets to a “securities account” (as defined in
Section 8-501(a) of the UCC);
(iii) all Covered Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC;
(iv) this Agreement creates a valid, continuing and, upon Delivery of
Collateral, filing of the financing statements referred to in clause (viii)
below and execution of the Account Control Agreement, perfected security
interest (as defined in Section 1-201(37) of the UCC) in the Collateral in favor
of the Collateral Agent, for the benefit and security of the Secured Parties,
which security interest is prior to all other Liens (other than Permitted Liens)
and claims and is enforceable as such against creditors of and purchasers from
it, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally or general principles of equity, regardless of
whether considered in a proceeding in equity or at law;
(v) it has received all consents and approvals required by the terms of the
Related Documents in respect of such Collateral to the pledge hereunder to the
Collateral Agent of its interest and rights in such Collateral;
(vi) with respect to the Collateral that constitutes Security Entitlements, all
such Collateral has been and will have been credited to the applicable Covered
Account and the Securities Intermediary for each Covered Account has agreed to
treat all assets credited to such Covered Account as Financial Assets;
(vii) with respect to Collateral that constitutes accounts or general
intangibles (as defined in Section 9-102(a)(42) of the UCC), it has caused or
will have caused, on or prior to the Closing Date, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order
-73-

--------------------------------------------------------------------------------



to perfect the security interest in the Collateral granted to the Collateral
Agent, for the benefit and security of the Secured Parties, hereunder (which it
hereby agrees may be an “all assets” filing);
(viii) it has taken all steps necessary to enable the Collateral Agent to obtain
“control” (within the meaning of the UCC) with respect to each Covered Account;
(ix) the Covered Accounts are in its name and not in the name of any other
Person. It has not instructed the Securities Intermediary of any Covered Account
to comply with the entitlement order of any Person other than the Collateral
Agent; provided that, until the Collateral Agent delivers a notice of exclusive
control, it and the Servicer may cause Cash in the Covered Accounts to be
invested in Eligible Investments, and the proceeds thereof to be paid and
distributed in accordance with this Agreement; and
(x) all Covered Accounts constitute “securities accounts” as defined in
Section 8-501(a) of the UCC.
(p) Eligibility. (i) The information contained in each Notice of Borrowing
delivered pursuant to Section 2.03, is an accurate and complete listing of all
Collateral Loans included in the Collateral as of the related Borrowing Date and
the information contained therein with respect to the identity of such
Collateral Loan and the amounts owing thereunder is true, correct and complete
as of the related Borrowing Date and (ii) with respect to each Collateral Loan
included in any calculation of the Borrowing Base or OC Ratio, such Collateral
Loan is an Eligible Collateral Loan at such time; provided that, notwithstanding
anything to contrary contained herein, to the extent any such Collateral Loan is
repurchased or otherwise removed from the Borrowing Base pursuant to the Loan
Sale Agreement, then no such breach of the foregoing clause (ii) shall
constitute an Event of Default or other breach of this Agreement.
(q) Anti-Corruption Laws and Anti-Terrorism Laws. None of the Borrower, its
subsidiaries, their respective directors or officers, or, to the best knowledge
of the Borrower, their respective agents or employees or its Affiliates, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption, anti-terrorism or anti-money laundering laws,
regulations or rules in any applicable jurisdiction and the Borrower and its
Affiliates have instituted and maintain policies and procedures designed to
prevent violation of such laws, regulations and rules.
(r) Sanctions. None of the Borrower, its subsidiaries, their respective
directors or officers, or, to the best knowledge of the Borrower, their
respective agents or employees or its Affiliates, is a Person that is, or is
owned or controlled by Persons that are: (i) the target of any Sanctions (a
“Sanctioned Person”) or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions broadly
prohibiting dealings with such government, country, or territory (a “Sanctioned
Country”).

-74-

--------------------------------------------------------------------------------



(s) No Default. Neither it nor any of its subsidiaries is in default under or
with respect to any contractual obligation or restriction that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(t) No Proceedings. There is no litigation, proceeding or investigation pending
or, to its knowledge, threatened against it before any Governmental Authority
(i) asserting the invalidity of any Facility Document to which it is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Facility Document to which it is a party or (iii) that could reasonably
be expected to have a Material Adverse Effect.
(u) Information. All information heretofore or hereafter furnished by it or on
its behalf to any Secured Party in connection with the Facility Documents or any
transaction contemplated hereby or thereby is and will be (when taken as a
whole) true, complete and correct in all material respects as of the date such
information is stated or certified and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading;
provided that solely with respect to information furnished by the Borrower which
was provided to the Borrower from an Obligor with respect to a Collateral Loan,
such information shall only need to be true, complete and correct to the actual
knowledge of the Borrower; provided further that, with respect to projected
financial information, the Borrower represents only that such information
represents the Borrower’s good faith estimates as of the date of preparation
thereof, based upon methods and data the Borrower believes to be reasonable and
accurate, but actual results during the periods covered by such projections may
differ materially from such projections.
(v) Procedures. In selecting and disposing of the Collateral, no selection
procedures were employed which are intended to be adverse to the interests of
any Secured Party.
SECTION 9.2. Representations and Warranties of the Servicer. The Servicer
represents and warrants to each of the other Secured Parties on and as of each
Measurement Date, as follows:
(a) Due Organization. It is a statutory trust formed and validly existing under
the laws of Delaware, with full power and authority to own and operate its
assets and properties, conduct the business in which it is now engaged and to
execute and deliver and perform its obligations under this Agreement and the
other Facility Documents to which it is a party.
(b) Due Qualification. It is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.
(c) Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it, and the performance of its
obligations under
-75-

--------------------------------------------------------------------------------



the Facility Documents to which it is a party and the other instruments,
certificates and agreements contemplated thereby are within its powers and have
been duly authorized by all requisite action by it and have been duly executed
and delivered by it and constitute its legal, valid and binding obligations
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
(d) [Reserved].
(e) Non-Contravention. None of the execution and delivery by it of this
Agreement or the other Facility Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will
(i) conflict with, or result in a breach or violation of, or constitute a
default under its Constituent Documents or (ii) conflict with or contravene in
any material respect, and with respect to clause (B), result in the creation of
a Lien (other than Permitted Liens) under, (A) any Applicable Law, (B) any
indenture, agreement or other contractual restriction binding on or affecting it
or any of its assets, including any Related Document, or (C) any order, writ,
judgment, award, injunction or decree binding on or affecting it or any of its
assets or properties, except, in the case of clauses (A), (B) and (C) above,
where such conflict, contravention, breach, violation or default could not
reasonably be expected to have a Material Adverse Effect.
(f) Governmental Authorizations; Private Authorizations; Governmental Filings.
It has obtained, maintained and kept in full force and effect all material
Governmental Authorizations and material Private Authorizations which are
necessary for it to properly carry out its business, and made all material
Governmental Filings necessary for the execution and delivery by it of the
Facility Documents to which it is a party and the performance by it of its
obligations under this Agreement and the other Facility Documents to which it is
a party.
(g) Compliance with Agreements, Laws, Etc. It has duly observed and complied in
all material respects with all Applicable Laws relating to the conduct of its
business and its assets. It has preserved and kept in full force and effect its
legal existence. It has preserved and kept in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
world not reasonably be expected to result in a Material Adverse Effect.
(h) [Reserved].
(i) Taxes. It has filed all income tax returns and all other material tax
returns which are required to be filed by it, if any, and has paid all income
taxes and all other material taxes shown to be due and payable on such returns,
if any, or pursuant to any assessment received by any such Person other than any
such taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
GAAP have been established.

-76-

--------------------------------------------------------------------------------



(j) [Reserved].
(k) Anti-Corruption Laws and Anti-Terrorism Laws. None of the Servicer, its
subsidiaries, their respective directors or officers, or, to the best knowledge
of the Servicer, their respective agents or employees or its Affiliates, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption, anti-terrorism or anti-money laundering laws,
regulations or rules in any applicable jurisdiction and the Servicer and its
Affiliates have instituted and maintain policies and procedures designed to
prevent violation of such laws, regulations and rules.
(l) Sanctions. None of the Servicer, its subsidiaries, their respective
directors or officers, or, to the best knowledge of the Servicer, their
respective agents or employees or its Affiliates, is a Person that is, or is
owned or controlled by Persons that are: (i) a Sanctioned Person or
(ii) located, organized or resident in a Sanctioned Country.
(m) [Reserved].
(n) No Proceedings. There is no litigation, proceeding or investigation pending
or, to its knowledge, threatened against it before any Governmental Authority
(i) asserting the invalidity of any Facility Document to which it is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Facility Document to which it is a party or (iii) that could reasonably
be expected to have a Material Adverse Effect.
(o) Information. All information heretofore or hereafter furnished by it or on
its behalf to any Secured Party in connection with the Facility Documents or any
transaction contemplated hereby or thereby is and will be (when taken as a
whole) true, complete and correct in all material respects as of the date such
information is stated or certified and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading;
provided that solely with respect to information furnished by the Servicer which
was provided to the Servicer from an Obligor with respect to a Collateral Loan,
such information shall only need to be true, complete and correct to the actual
knowledge of the Servicer; provided further that, with respect to projected
financial information, the Servicer represents only that such information
represents the Servicer’s good faith estimates as of the date of preparation
thereof, based upon methods and data the Servicer believes to be reasonable and
accurate, but actual results during the periods covered by such projections may
differ materially from such projections.
(p) Procedures. In selecting and disposing of the Collateral, no selection
procedures were employed which are intended to be adverse to the interests of
any Secured Party.

-77-

--------------------------------------------------------------------------------



SECTION 9.3. Representations and Warranties of the Equityholder. The
Equityholder represents and warrants to each of the other Secured Parties on and
as of each Measurement Date, as follows:
(a) Due Organization. It is a statutory trust duly established and validly
existing under the laws of Delaware, with full power and authority to own and
operate its assets and properties, conduct the business in which it is now
engaged and to execute and deliver and perform its obligations under this
Agreement and the other Facility Documents to which it is a party.
(b) Due Qualification. It is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.
(c) Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it, and the performance of its
obligations under the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
(d) [Reserved].
(e) Non-Contravention. None of the execution and delivery by it of this
Agreement or the other Facility Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will
(i) conflict with, or result in a breach or violation of, or constitute a
default under its Constituent Documents or (ii) conflict with or contravene in
any material respect, and with respect to clause (B), result in the creation of
a Lien (other than Permitted Liens) under, (A) any Applicable Law, (B) any
indenture, agreement or other contractual restriction binding on or affecting it
or any of its assets, including any Related Document, or (C) any order, writ,
judgment, award, injunction or decree binding on or affecting it or any of its
assets or properties, except, in the case of clauses (A), (B) and (C) above,
where such conflict, contravention, breach, violation or default could not
reasonably be expected to have a Material Adverse Effect.
(f) Governmental Authorizations; Private Authorizations; Governmental Filings.
It has obtained, maintained and kept in full force and effect all material
Governmental Authorizations and material Private Authorizations which are
necessary for it to properly carry out its business, and made all material
Governmental Filings necessary for the execution and
-78-

--------------------------------------------------------------------------------



delivery by it of the Facility Documents to which it is a party and the
performance by it of its obligations under this Agreement and the other Facility
Documents to which it is a party.
(g) Compliance with Agreements, Laws, Etc. It has duly observed and complied in
all material respects with all Applicable Laws relating to the conduct of its
business and its assets. It has preserved and kept in full force and effect its
legal existence. It has preserved and kept in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
(h) [Reserved].
(i) Taxes. It has filed all income tax returns and all other material tax
returns which are required to be filed by it, if any, and has paid all income
taxes and all other material taxes shown to be due and payable on such returns,
if any, or pursuant to any assessment received by any such Person other than any
such taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
GAAP have been established.
(j) Anti-Corruption Laws and Anti-Terrorism Laws. None of the Equityholder, its
subsidiaries, their respective directors or officers, or, to the best knowledge
of the Equityholder, their respective agents or employees or its Affiliates, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption, anti-terrorism or anti-money laundering laws,
regulations or rules in any applicable jurisdiction and the Equityholder and its
Affiliates have instituted and maintain policies and procedures designed to
prevent violation of such laws, regulations and rules.
(k) Sanctions. None of the Equityholder, its subsidiaries, their respective
directors or officers, or, to the best knowledge of the Equityholder, their
respective agents or employees or its Affiliates, is a Person that is, or is
owned or controlled by Persons that are: (i) a Sanctioned Person or
(ii) located, organized or resident in a Sanctioned Country.
(l) [Reserved].
(m) No Proceedings. There is no litigation, proceeding or investigation pending
or, to its knowledge, threatened against it before any Governmental Authority
(i) asserting the invalidity of any Facility Document to which it is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Facility Document to which it is a party or (iii) that could reasonably
be expected to have a Material Adverse Effect.
(n) Information. All information heretofore or hereafter furnished by it or on
its behalf to any Secured Party in connection with the Facility Documents or any
transaction contemplated hereby or thereby is and will be (when taken as a
whole) true, complete and correct in all material respects as of the date such
information is stated or certified and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading.

-79-

--------------------------------------------------------------------------------



ARTICLE X 

COVENANTS
SECTION 10.1. Affirmative Covenants of the Borrower. The Borrower covenants and
agrees that, until the Collection Date:
(a) Compliance with Agreements, Laws, Etc. It shall (i) duly observe and comply
in all material respects with all Applicable Laws relative to the conduct of its
business or to its assets, (ii) preserve and keep in full force and effect its
legal existence, (iii) preserve and keep in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document to which it
is a party, its Constituent Documents and each Related Document to which it is a
party and (v) obtain, maintain and keep in full force and effect all
Governmental Authorizations, Private Authorizations and Governmental Filings
which are necessary to properly carry out its business and the transactions
contemplated to be performed by it under the Facility Documents to which it is a
party, its Constituent Documents and the Related Documents to which it is a
party, except, in the case of this clause (v), where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.
(b) Enforcement.
(i) It shall not take any action that would release any Obligor from any of such
Obligor’s material covenants or obligations under any instrument or agreement
included in the Collateral, except in the case of (A) repayment of Collateral
Loans, (B) subject to the terms of this Agreement, (1) amendments to Collateral
Loans in accordance with the Servicing Standard and (2) actions taken in
connection with the work out or restructuring of any Collateral Loan in
accordance with the provisions hereof, and (C) other actions by the Servicer
required hereby or otherwise to the extent not prohibited by, or in conflict
with, this Agreement.
(ii) It will perform, and use commercially reasonable efforts to cause the
Servicer to perform, all of their obligations and agreements contained in this
Agreement or any other Facility Document to which such Person is a party.
(c) Further Assurances. It shall promptly upon the reasonable request of either
Agent or the Required Lenders (through the Administrative Agent), at its
expense, execute and deliver such further instruments and take such further
action in order to maintain and protect the Collateral Agent’s first-priority
perfected security interest in the Collateral pledged by the Borrower for the
benefit of the Secured Parties free and clear of any Liens (other than Permitted
Liens). At the request of either Agent or the Required Lenders (through the
Administrative Agent), it shall promptly take, at the Borrower’s expense, such
further action in order to establish and protect the rights, interests and
remedies created or intended to be created under this Agreement in favor of the
Secured Parties in the Collateral, including all actions which are necessary to
(x) enable the Secured Parties to enforce their rights and remedies under this
-80-

--------------------------------------------------------------------------------



Agreement and the other Facility Documents, and (y) effectuate the intent and
purpose of, and to carry out the terms of, the Facility Documents.
(d) Financial Statements; Other Information. It shall provide to the
Administrative Agent or cause to be provided to the Administrative Agent (with
enough additional copies for each Lender):
(i) within 120 days after the end of each fiscal year of the Equityholder, a
copy of the audited consolidated balance sheet of the Equityholder and its
consolidated subsidiaries as at the end of such year, the related consolidated
statements of income for such year and the related consolidated statements of
changes in net assets and of cash flows for such year, setting forth in each
case in comparative form the figures for the previous year; provided, that the
financial statements required to be delivered pursuant to this clause (i) which
are made available via EDGAR, or any successor system of the Securities Exchange
Commission, in the Equityholder’s annual report on Form 10-K, shall be deemed
delivered to the Administrative Agent on the date such documents are made so
available;
(ii) within 45 days after the end of each fiscal quarter of each fiscal year
(other than the last fiscal quarter of each fiscal year), an unaudited
consolidated balance sheet of the Equityholder and its consolidated subsidiaries
as of the end of such fiscal quarter and including the prior comparable period
(if any), and the unaudited consolidated statements of income of the
Equityholder and its consolidated subsidiaries for such fiscal quarter and for
the period commencing at the end of the previous fiscal year and ending with the
end of such fiscal quarter, and the unaudited consolidated statements of cash
flows of the Equityholder and its consolidated subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter; provided, that the financial statements required to be
delivered pursuant to this clause (ii) which are made available via EDGAR, or
any successor system of the Securities Exchange Commission, in Equityholder’s
quarterly report on Form 10-Q, shall be deemed delivered to the Administrative
Agent on the date such documents are made so available;
(iii) within two Business Days after a Responsible Officer of the Borrower
obtains actual knowledge of the occurrence and continuance of any (A) Default,
(B) Event of Default, (C) event or occurrence that has resulted or could
reasonably be expected to result in a Material Adverse Effect, (D) Revaluation
Event, (E) receipt of notice from the agent on a Collateral Loan that the
related Obligor has defaulted (beyond applicable grace periods) in the payment
of principal or interest or (F) Collateral Loan that ceases to be an Eligible
Collateral Loan, a certificate of a Responsible Officer setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto;
(iv) from time to time such additional information regarding the Borrower’s
financial position or business and the Collateral (including reasonably detailed
calculations of each Coverage Test) as the Administrative Agent or the Required
Lenders
-81-

--------------------------------------------------------------------------------



(through the Administrative Agent) may reasonably request if reasonably
available without undue burden or expense;
(v) promptly after the occurrence of any ERISA Event, notice of such ERISA Event
and copies of any communications with all Governmental Authorities or any
Multiemployer Plan with respect to such ERISA Event;
(vi) promptly following any reasonable request by the Administrative Agent or
any Lender, all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer,” anti-money laundering and sanctions rules
and regulations, including the PATRIOT Act;
(vii) within two Business Days after a Responsible Officer of the Borrower
obtains actual knowledge thereof, provide notice to the Administrative Agent of
any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, directly
affecting in any material respect the Collateral (taken as a whole), the
Facility Documents, or any Secured Party’s interest in the Collateral; and
(viii) with respect to each Obligor of a Collateral Loan that is not a Broadly
Syndicated Loan: (1) within ten (10) Business Days of the completion of the
Servicer’s portfolio review of such Obligor (which, for each Obligor shall occur
no less frequently than four (4) times per calendar year) (I) the most recent
financial reporting packages that correspond to such portfolio review with
respect to such Obligor and with respect to each related Collateral Loan
(including any attached or included information, statements and calculations)
received as of the date of the Servicer’s most recent portfolio review and (II)
the internal monitoring report prepared by the Servicer with respect to each
Obligor and (2) upon demand by the Administrative Agent, such other information
as the Administrative Agent may reasonably request with respect to any
Collateral Loan or Obligor (to the extent reasonably available to the Servicer).
(e) Access to Records and Documents. It shall permit the Administrative Agent
(or any Person designated by the Administrative Agent as its agent or
representative, subject to delivery of standard confidentiality agreements) to,
upon reasonable advance notice and during normal business hours, visit and
inspect and make copies thereof at reasonable intervals: (i) its books, records
and accounts relating to its business, financial condition, operations, assets
and its performance under the Facility Documents and the Related Documents and
to discuss the foregoing with its and such Person’s officers, partners,
employees and accountants, and (ii) the Related Documents with respect to the
Collateral; provided that, so long as no Event of Default has occurred, the
Borrower shall be responsible for all costs and expenses for only one such visit
per fiscal year by the Lenders and the Administrative Agent. The Administrative
Agent shall be permitted to schedule such visits on behalf of the Lenders and
-82-

--------------------------------------------------------------------------------



shall (1) coordinate in good faith with the Lenders to determine dates which are
acceptable to a majority of the Lenders and whenever possible occur on one such
date as a single group and (2) provide 10 days’ prior notice to the Lenders of
any such visit and any Lender shall be permitted to accompany the Administrative
Agent in such visit.
(f) Use of Proceeds. It shall use the proceeds of each Advance made hereunder
solely:
(i) to fund or pay the purchase price of Collateral Loans or Eligible
Investments acquired by the Borrower in accordance with the terms and conditions
set forth herein (it being understood that the Borrower may request a Borrowing
to fund the applicable Advance Rate of one or more Collateral Loans either on
the date of acquisition or at a later time during the Reinvestment Period
pursuant to Article II) including pursuant to the Macomb Merger;
(ii) to fund additional extensions of credit under Revolving Collateral Loans
and Delayed Drawdown Collateral Loans purchased in accordance with the terms of
this Agreement;
(iii) to fund the Revolving Reserve Account on or prior to the Commitment
Termination Date to the extent the Revolving Reserve Account is required to be
funded pursuant to Section 8.04 (and the Borrower shall submit a Notice of
Borrowing requesting a Borrowing of Advances for a Borrowing Date falling no
more than five and no less than one Business Day prior to the Commitment
Termination Date with a Requested Amount sufficient to fully fund the Revolving
Reserve Account under Section 8.04); and
(iv) to make Permitted Distributions or Permitted RIC Distributions.
Without limiting the foregoing, it shall use the proceeds of each Advance in a
manner that does not, directly or indirectly, violate any provision of its
Constituent Documents or any Applicable Law, including Regulation T, Regulation
U and Regulation X.
(g) Information and Reports. Each Notice of Borrowing, each Monthly Report and
all other written information, reports, certificates and statements furnished by
or on behalf of it to any Secured Party for purposes of or in connection with
this Agreement, the other Facility Documents or the transactions contemplated
hereby or thereby shall be true, complete and correct in all material respects
as of the date such information is stated or certified; provided that solely
with respect to information furnished by the Borrower which was provided to the
Borrower from an Obligor with respect to a Collateral Loan, such information
shall only need to be true, complete and correct to the actual knowledge of the
Borrower; provided further that, with respect to projected financial
information, the Borrower represents only that such information represents the
Borrower’s good faith estimates as of the date of preparation thereof, based
upon methods and data the Borrower believes to be reasonable and accurate, but
actual results during the periods covered by such projections may differ
materially from such projections.

-83-

--------------------------------------------------------------------------------



(h) Opinions as to Collateral. On or before each five year anniversary of the
Closing Date, at the request of the Administrative Agent, it shall furnish to
the Agents an opinion of counsel addressed to the Agents and the Borrower
relating to the continued perfection of the security interest granted by the
Borrower to the Collateral Agent hereunder.
(i) No Other Business. It shall not engage in any business or activity other
than borrowing Advances pursuant to this Agreement, funding, acquiring, owning,
holding, administering, selling, enforcing, lending, exchanging, redeeming,
pledging, contracting for the management of and otherwise dealing with
Collateral Loans, Eligible Investments and the Collateral in connection
therewith and entering into and performing its obligations under the Facility
Documents, any applicable Related Documents and any other agreement contemplated
by this Agreement.
(j) Tax Matters. It shall remain a disregarded entity for U.S. federal income
tax purposes.
(k) Compliance with Legal Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Dechert LLP, as special counsel to the Borrower, issued on the
Closing Date and relating to the issues of substantive consolidation.
SECTION 10.2. Covenants of the Servicer. The Servicer covenants and agrees that,
until the Collection Date:
(a) Compliance with Agreements, Laws, Etc. It shall (i) duly observe and comply
in all material respects with all Applicable Laws relative to the conduct of its
business or to its assets, (ii) preserve and keep in full force and effect its
legal existence, (iii) preserve and keep in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document to which it
is a party and its Constituent Documents and (v) obtain, maintain and keep in
full force and effect all Governmental Authorizations, Private Authorizations
and Governmental Filings which are necessary to properly carry out its business
and the transactions contemplated to be performed by it under the Facility
Documents to which it is a party and its Constituent Documents, except, in the
case of this clause (v), where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
(b) Enforcement. It shall not take any action that would release any Obligor
from any of such Obligor’s covenants or obligations under any instrument or
agreement included in the Collateral, except in the case of (A) repayment of
Collateral Loans, (B) subject to the terms of this Agreement, (1) amendments to
Collateral Loans in accordance with the Servicing Standard and (2) actions taken
in connection with the work out or restructuring of any Collateral Loan in
accordance with the provisions hereof, and (C) other actions by the Servicer
required hereby or otherwise to the extent not prohibited by, or in conflict
with, this Agreement.

-84-

--------------------------------------------------------------------------------



(c) Further Assurances. It shall promptly upon the request of either Agent or
the Required Lenders (through the Administrative Agent), at its expense, execute
and deliver such further instruments and take such further action in order to
maintain and protect the Collateral Agent’s first-priority perfected security
interest in the Collateral pledged by the Borrower for the benefit of the
Secured Parties free and clear of any Liens (other than Permitted Liens). At the
request of either Agent or the Required Lenders (through the Administrative
Agent), it shall promptly take, at the Borrower’s expense, such further action
in order to establish and protect the rights, interests and remedies created or
intended to be created under this Agreement in favor of the Secured Parties in
the Collateral, including all actions which are necessary to (x) enable the
Secured Parties to enforce their rights and remedies under this Agreement and
the other Facility Documents, and (y) effectuate the intent and purpose of, and
to carry out the terms of, the Facility Documents.
(d) Other Information. It shall provide to the Administrative Agent or cause to
be provided to the Administrative Agent:
(i) within two (2) Business Days after a Responsible Officer of the Servicer
obtains actual knowledge of the occurrence and continuance of any (A) Default,
(B) Event of Default, (C) Potential Servicer Removal Event, (D) Servicer Removal
Event, (E) event or occurrence that has resulted or could reasonably be expected
to result in a Material Adverse Effect, (F) Revaluation Event, (G) receipt of
notice from the agent on a Collateral Loan that the related Obligor has
defaulted (beyond applicable grace periods) in the payment of principal or
interest or (H) Collateral Loan that ceases to be an Eligible Collateral Loan, a
certificate of a Responsible Officer setting forth the details thereof and the
action which the Servicer is taking or proposes to take with respect thereto;
(ii) from time to time such additional information regarding the Collateral
(including reasonably detailed calculations of each Coverage Test) as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably request if reasonably available without undue burden or expense;
(iii) a Borrowing Base Calculation Statement on (A) each date on which the
Servicer sells or substitutes (or commits to sell or substitute, as the case may
be) any Collateral Loan and (B) the date on which the Servicer obtains knowledge
of any Material Modification or Revaluation Event to a Collateral Loan or that a
Collateral Loan has become a Defaulted Collateral Loan;
(iv) promptly following any reasonable request by the Administrative Agent or
any Lender, all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer,” anti-money laundering and sanctions rules
and regulations, including the PATRIOT Act; and
(v) within two (2) Business Days after a Responsible Officer of the Servicer
obtains actual knowledge thereof, provide notice to the Administrative Agent of
-85-

--------------------------------------------------------------------------------



any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, directly and
adversely affecting the in any material respect the Collateral (taken as a
whole), the Facility Documents, or any Secured Party’s interest in the
Collateral.
(e) Access to Records and Documents. It shall permit the Administrative Agent
(or any Person designated by the Administrative Agent as its agent or
representative, subject to delivery of standard confidentiality agreements) to,
upon reasonable advance notice and during normal business hours, visit and
inspect and make copies thereof at reasonable intervals its books, records and
accounts relating to the Collateral, the Borrower, the Facility Documents and
the performance of the Servicer under the Facility Documents and to discuss the
foregoing with its and such Person’s officers, partners, employees and
accountants; provided that so long as no Event of Default has occurred the
Borrower shall be responsible for all costs and expenses for only one such visit
per fiscal year by the Lenders and the Administrative Agent. The Administrative
Agent shall be permitted to schedule such visits on behalf of the Lenders and
shall (1) coordinate in good faith with the Lenders to determine dates which are
acceptable to a majority of the Lenders and whenever possible occur on one such
date as a single group and (2) provide 10 days’ prior notice to the Lenders of
any such visit and any Lender shall be permitted to accompany the Administrative
Agent in such visit.
(f) Information and Reports. Each Notice of Borrowing, each Monthly Report and
all other written information, reports, certificates and statements furnished by
or on behalf of it to any other Secured Party for purposes of or in connection
with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby shall be true, complete and correct in all
material respects as of the date such information is stated or certified;
provided that solely with respect to information furnished by the Servicer which
was provided to the Servicer from an Obligor with respect to a Collateral Loan,
such information shall only need to be true, complete and correct to the actual
knowledge of the Servicer; provided further that, with respect to projected
financial information, the Servicer represents only that such information
represents the Servicer’s good faith estimates as of the date of preparation
thereof, based upon methods and data the Servicer believes to be reasonable and
accurate, but actual results during the periods covered by such projections may
differ materially from such projections.
(g) Collections. It shall direct any agent or administrative agent for any
Collateral Loan to remit all payments and collections with respect to such
Collateral Loan and, if applicable, to direct the Obligor with respect to such
Collateral Loan to remit all such payments and collections with respect to such
Collateral Loan directly to the Collection Account.
(h) Priority of Payments. It shall instruct the Collateral Agent to apply all
Interest Proceeds and Principal Proceeds solely in accordance with the Priority
of Payments and the other provisions of this Agreement.

-86-

--------------------------------------------------------------------------------



(i) Anti-Corruption Laws and Sanctions. The Servicer shall maintain and shall
ensure that its Affiliates maintain policies and procedures designed to prevent
violation of any applicable anti-bribery, anti-corruption, anti-terrorism or
anti-money laundering laws, regulations or rules in any applicable jurisdiction.
The Servicer shall not, directly or indirectly, use the proceeds of the loan
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, sister company, joint venture partner or any other Person (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, a Sanctioned Person or
Sanctioned Country, or (ii) in any other manner that would result in a violation
of Sanctions, any applicable anti-bribery, anti-corruption, anti-terrorism or
anti-money laundering laws, regulations or rules in any applicable jurisdiction
by any Person (including any Person participating in the loan hereunder, whether
as underwriter, advisor, investor, lender, hedge provider, facility or security
agent or otherwise).
SECTION 10.3. Negative Covenants of the Borrower. The Borrower covenants and
agrees that, until the Collection Date:
(a) Restrictive Agreements. It shall not enter into or suffer to exist or permit
to become effective any agreement that prohibits, limits or imposes any
condition upon its ability to create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) upon any of its property or revenues constituting
Collateral, whether now owned or hereafter acquired, to secure its obligations
under the Facility Documents other than this Agreement and the other Facility
Documents.
(b) Liquidation; Merger; Sale of Collateral. It shall not consummate any plan of
liquidation, dissolution, partial liquidation, merger or consolidation (or
suffer any liquidation, dissolution or partial liquidation) nor sell, transfer,
exchange or otherwise dispose of any of its assets, or enter into an agreement
or commitment to do so or enter into or engage in any business with respect to
any part of its assets, except as expressly permitted by this Agreement and the
other Facility Documents (including in connection with the repayment in full of
the Obligations). Notwithstanding anything to the contrary herein, after the
date hereof the Borrower may merge with Macomb Park CLO, Ltd., so long as the
Borrower is the surviving entity.
(c) Amendments to Constituent Documents, Etc. Without the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
(i) it shall not amend, modify or take any action inconsistent with its
Constituent Documents and (ii) it will not amend, modify or waive in any
material respect any term or provision in any Facility Document (other than in
accordance with any provision thereof requiring the consent of the
Administrative Agent or all or a specified percentage of the Lenders).
(d) ERISA. It shall not establish or incur any liability or obligation with
respect to any Plan or Multiemployer Plan and no member of the ERISA Group shall
establish or incur any liability or obligation with respect to any Plan or
Multiemployer Plan that in each case would reasonably be expected to result in a
Material Adverse Effect.
(e) Liens. It shall not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on any of its assets
now owned or
-87-

--------------------------------------------------------------------------------



hereafter acquired by it at any time, except for Permitted Liens or as otherwise
expressly permitted by this Agreement and the other Facility Documents.
(f) Margin Requirements; Covered Transactions. It shall not (i) extend credit to
others for the purpose of buying or carrying any Margin Stock in such a manner
as to violate Regulation T or Regulation U or (ii) use all or any part of the
proceeds of any Advance, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that violates the
provisions of the Regulations of the Board of Governors, including, to the
extent applicable, Regulation U and Regulation X.
(g) Changes to Filing Information; Change of Location of Underlying Instruments.
It shall not change its name or its jurisdiction of organization from that
referred to in Section 4.01(a), unless it gives thirty (30) days’ prior written
notice to the Agents and takes all actions that the Administrative Agent or the
Required Lenders (through the Administrative Agent) reasonably request and
determine to be necessary to protect and perfect the Collateral Agent’s
perfected security interest in the Collateral. It shall not, without the prior
consent of the Administrative Agent, consent to the Collateral Agent moving any
Certificated Securities or Instruments, unless the Borrower has given at least
ten (10) days’ written notice to the Administrative Agent and has taken all
actions required under the UCC of each relevant jurisdiction in order to ensure
that the Collateral Agent’s first priority perfected security interest (subject
to Permitted Liens) continues in full effect.
(h) Transactions with Affiliates. It shall not sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, the
Servicer, the Equityholder and/or any of their Affiliates (including sales of
Defaulted Collateral Loans and other Collateral Loans), unless (x) such
transaction is upon terms no less favorable to the Borrower than it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate
(it being agreed that any purchase or sale at par shall be deemed to comply with
this provision) or (y) the Borrower has received the prior written consent of
the Administrative Agent with respect to such transaction. Notwithstanding the
foregoing or anything to the contrary contained herein, nothing shall prohibit
Borrower from (i) transferring or distributing the Collateral Loans to the
Equityholder or an Affiliate of the Equityholder, as applicable, in accordance
with Article X, (ii) making Permitted Distributions(in accordance with the
definition thereof) or (iii) Permitted RIC Distributions (in accordance with the
definition thereof) to the Equityholder.
(i) Investment Company Restriction. It shall not and shall not permit the pool
of Collateral to become required to register as an “investment company” under
the Investment Company Act.
(j) Anti-Corruption and Sanctions. The Borrower shall maintain and shall ensure
that its Affiliates maintain policies and procedures designed to prevent
violation of any applicable anti-bribery, anti-corruption, anti-terrorism or
anti-money laundering laws, regulations or rules in any applicable jurisdiction.
The Borrower shall not, directly or indirectly, use the proceeds of the loan
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, sister company, joint venture partner or any other Person (i) to
fund any activities
-88-

--------------------------------------------------------------------------------



or business of or with any Person, or in any country or territory, that, at the
time of such funding, is, a Sanctioned Person or Sanctioned Country, or (ii) in
any other manner that would result in a violation of Sanctions, any applicable
anti-bribery, anti-corruption, anti-terrorism or anti-money laundering laws,
regulations or rules in any applicable jurisdiction by any Person (including any
Person participating in the loan hereunder, whether as underwriter, advisor,
investor, lender, hedge provider, facility or security agent or otherwise).
(k) [Reserved].
(l) Indebtedness; Guarantees; Securities; Other Assets. It shall not incur or
assume or guarantee any indebtedness, obligations (including contingent
obligations) or other liabilities, or issue any additional securities, whether
debt or equity, in each case other than (i) pursuant to or as expressly
permitted by this Agreement and the other Facility Documents, including expenses
payable in the ordinary course of business, (ii) obligations under its
Constituent Documents or (iii) pursuant to customary indemnification, expense
reimbursement and similar provisions under the Related Documents. It shall not
acquire any Collateral Loan or other property other than as expressly permitted
under the Facility Documents, it being understood and agreed that the Borrower
shall be permitted to acquire Collateral Loans from the Servicer, the
Equityholder and/or their Affiliates and from unaffiliated third parties. The
Borrower shall not accept equity contributions from the Equityholder or OC Ratio
Posting Payments in excess of $600,000,000 in the aggregate.
(m) Validity of this Agreement. It shall not (i) take any action or omit to take
any action, the result of which would permit the validity or effectiveness of
any Facility Document or any grant of Collateral under this Agreement to be
impaired, or permit the Lien of this Agreement to be amended, hypothecated,
subordinated, terminated or discharged, or take any action or omit to take any
action, the result of which would permit any Person to be released from any
covenant or obligation with respect to this Agreement and (ii) except as
permitted by any Facility Document, take any action that would permit the Lien
of this Agreement not to constitute a valid first priority perfected security
interest in the Collateral (subject to Permitted Liens).
(n) Subsidiaries. It shall not have or permit the formation of any subsidiaries,
except in connection with the receipt of equity securities pursuant to an
exercise of remedies with respect to a Collateral Loan or any work-out or
restructuring of a Collateral Loan.
(o) Name. It shall not conduct business under any name other than its own.
(p) Employees. It shall not have any employees.
(q) Non-Petition. It shall not be party to any agreements under which it has any
material obligation or liability (direct or contingent) without using
commercially reasonable efforts to include customary “non-petition” and “limited
recourse” provisions therein (and shall not amend or eliminate such provisions
in any agreement to which it is party), except for loan agreements, related loan
documents, any agreements related to the purchase and sale of any Collateral
Loan which contain customary (as determined by the Servicer) purchase or sale
terms
-89-

--------------------------------------------------------------------------------



or which are documented using customary (as determined by the Servicer) loan
trading documentation in connection with the Collateral Loans and any agreement
that does not impose a material obligation on the Borrower and that is of a type
that customarily does not include “non-petition” or “limited recourse”
provisions (including customary service contracts and engagement letters entered
into with third party service providers (including independent accountants and
providers of independent managers)).
(r) Certificated Securities. It shall not acquire or hold any Certificated
Securities in bearer form in a manner that does not satisfy the requirements of
United States Treasury Regulations section 1.165-12(c) (as determined by the
Servicer).
SECTION 10.4. Covenants of the Equityholder. The Equityholder covenants and
agrees that, until the Collection Date:
(a) Compliance with Agreements, Laws, Etc. It shall (i) duly observe and comply
in all material respects with all Applicable Laws relative to the conduct of its
business or to its assets, (ii) preserve and keep in full force and effect its
legal existence, (iii) preserve and keep in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document to which it
is a party and its Constituent Documents and (v) obtain, maintain and keep in
full force and effect all Governmental Authorizations, Private Authorizations
and Governmental Filings which are necessary to properly carry out its business
and the transactions contemplated to be performed by it under the Facility
Documents to which it is a party and its Constituent Documents, except, in the
case of clause (v), where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.
(b) Other Information. It shall provide to the Administrative Agent or cause to
be provided to the Administrative Agent (with enough additional copies for each
Lender) promptly following any reasonable request by the Administrative Agent or
any Lender, all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer,” anti-money laundering and sanctions rules
and regulations, including the PATRIOT Act.
(c) Anti-Corruption Laws and Sanctions. The Equityholder shall maintain and
shall ensure that its Affiliates maintain policies and procedures designed to
prevent violation of any applicable anti-bribery, anti-corruption,
anti-terrorism or anti-money laundering laws, regulations or rules in any
applicable jurisdiction. The Equityholder shall not, directly or indirectly, use
the proceeds of the loan hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, sister company, joint venture partner
or any other Person (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is, a
Sanctioned Person or Sanctioned Country, or (ii) in any other manner that would
result in a violation of Sanctions, any applicable anti-bribery,
anti-corruption, anti-terrorism or anti-money laundering laws, regulations or
rules in any applicable jurisdiction by any Person (including any Person
participating in the loan hereunder, whether as underwriter, advisor, investor,
lender, hedge provider, facility or security agent or otherwise).

-90-

--------------------------------------------------------------------------------



(d) Separateness. The Equityholder shall not take any action that causes, or
omit to take any action that results in, the Borrower to fail to comply with any
of its covenants in Section 5.05 and the Equityholder shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Dechert LLP, as special counsel to the Borrower, issued
on the Closing Date and relating to the issues of substantive consolidation.
(e) Liens. The Equityholder shall neither pledge (nor permit to be pledged) the
equity interests in the Borrower nor otherwise permit any equity interests of
the Borrower to be subject to a Lien other than Permitted Liens.
SECTION 10.5. Certain Undertakings Relating to Separateness. Without limiting
any, and subject to all, other covenants of the Borrower, the Equityholder and
the Servicer contained in this Agreement, the Borrower (the Servicer in acting
on behalf or for the benefit of the Borrower and the Equityholder in acting on
behalf of the Borrower as the equityholder in the Borrower) shall conduct its
business and operations separate and apart from that of any other Person
(including the Equityholder and any of their Affiliates) and in furtherance of
the foregoing:
(a) The Borrower shall maintain its accounts, financial statements, books,
accounting and other records, and other documents separate from those of any
other Person; provided that the Borrower may be consolidated into the
Equityholder solely for tax and accounting purposes.
(b) The Borrower shall not commingle or pool any of its funds or assets with
those of the Servicer, the Equityholder or any of their Affiliates or any other
Person, and it shall hold all of its assets in its own name, except as otherwise
permitted or required under the Facility Documents.
(c) The Borrower shall conduct its own business in its own name and, for all
purposes, shall not operate, or purport to operate, collectively as a single or
consolidated business entity with respect to any Person (although, in connection
with certain financial reporting, regulatory filings, advertising and marketing,
it may be identified as a subsidiary of the Equityholder).
(d) The Borrower shall pay its own debts, liabilities and expenses (including
overhead expenses, if any) only out of its own assets as the same shall become
due; provided, however, in its capacity as Servicer, Blackstone/GSO Secured
Lending Fund may from time to time advance expenses of the Borrower for which
Blackstone/GSO Secured Lending Fund is later reimbursed pursuant to the Priority
of Payments.
(e) The Borrower has observed, and shall observe, all (A) corporate formalities
and (B) other organizational formalities, in each case to the extent necessary
or advisable to preserve its separate existence (although, in connection with
certain financial reporting, regulatory filings, advertising and marketing, it
may be identified as a subsidiary of the Equityholder), and shall preserve its
existence, and it shall not, nor shall it permit any Affiliate or any other
Person to, amend, modify or otherwise change its operating agreement in a manner
that
-91-

--------------------------------------------------------------------------------



would adversely affect the existence of the Borrower as a bankruptcy-remote
special purpose entity. The Borrower shall have at least one Independent Manager
at all times (subject to the time periods for replacement of Independent
Managers that have resigned or have been removed set forth in the Borrower’s
Constituent Documents).
(f) The Borrower shall not (A) guarantee, become obligated for, or hold itself
or its credit out to be responsible for or available to satisfy, the debts or
obligations of any other Person or (B) control the decisions or actions
respecting the daily business or affairs of any other Person, except as
permitted by or pursuant to the Facility Documents.
(g) The Borrower shall, at all times, hold itself out to the public as a legal
entity separate and distinct from any other Person (although, in connection with
certain financial reporting, advertising and marketing, it may be identified as
a subsidiary of the Equityholder); provided that the assets of the Borrower may
be consolidated for accounting purposes and included in consolidated financial
statements of the Equityholder as required by GAAP or applicable law.
(h) The Borrower shall not identify itself as a division of any other Person.
(i) The Borrower shall maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or any other Person.
(j) Except as may be provided in the Facility Documents, any transaction between
the Borrower and any of the Servicer, the Equityholder and their Affiliates
shall be on arm’s length terms.
(k) Except as permitted by, or pursuant to, the Facility Documents, the Borrower
shall not grant a security interest or otherwise pledge its assets for the
benefit of any other Person (other than its pledge of the Collateral hereunder
to the Collateral Agent for the benefit of the Secured Parties).
(l) The Borrower shall not acquire any securities or debt instruments of the
Equityholder, the Servicer, any Affiliates of the foregoing or any other Person
(except for equity interests in Obligors in connection with the exercise of any
remedies with respect to a Collateral Loan or any exchange offer, work-out or
restructuring of a Collateral Loan).
(m) The Borrower shall not make loans or advances to any Person, except for the
Collateral Loans and as permitted by or pursuant to the Facility Documents.
(n) The Borrower shall make no transfer of its Collateral Loans, except as
permitted by or pursuant to the Facility Documents.
(o) The Borrower shall file its own tax returns separate from those of any other
Person or entity, except to the extent that the Borrower is not required to file
tax returns
-92-

--------------------------------------------------------------------------------



under Applicable Law or is not permitted to file its own tax returns separate
from those of any other Person.
(p) The Borrower shall, to the extent used in its business, use separate
stationery, invoices and checks.
(q) The Borrower shall correct any known misunderstanding regarding its separate
identity.
(r) The Borrower shall maintain adequate capital in light of its contemplated
business operations.
(s) The Borrower shall at all times be organized as a single-purpose entity with
Constituent Documents substantially similar to those in effect on the Closing
Date.
(t) The Borrower shall at all times conduct its business so that any assumptions
made with respect to the Borrower in any “substantive non-consolidation” opinion
delivered in connection with the Facility Documents will continue to be true and
correct in all material respects.
ARTICLE XI 

EVENTS OF DEFAULT
SECTION 11.1. Events of Default. “Event of Default,” wherever used herein, means
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):
(a) a default in the payment, when due and payable, of (x) any principal in
respect of the Advances or (y) any other payment required to be made pursuant to
this Agreement or any other Facility Document and if such date is not the Final
Maturity Date, such default, solely in the case of this clause (y), has not been
cured within three (3) Business Days after written notice thereof by the
Administrative Agent; provided, that, solely in the case of clause (y) on a date
other than on the Final Maturity Date resulting solely from an administrative
error or omission by the Administrative Agent, the Securities Intermediary or
any paying agent, such default continues for a period of five Business Days
after the Administrative Agent or the Securities Intermediary receives written
notice or a Responsible Officer of such party has actual knowledge of such
administrative error or omission;
(b) any failure by the Borrower to deposit or credit, or to deliver for deposit,
in the Covered Accounts any amount required hereunder to be so deposited
credited or delivered by it, on or before the date occurring three (3) Business
Days after the date such deposit or distribution is required to be made by the
Servicer;

-93-

--------------------------------------------------------------------------------



(c) the Borrower or the pool of Collateral becomes an investment company
required to be registered under the Investment Company Act;
(d) except as otherwise provided in this Section 6.01, a default in the
performance, or breach, of any covenant or agreement of the Borrower or
Equityholder under this Agreement or the other Facility Documents to which it is
a party (it being understood, without limiting the generality of the foregoing,
that any failure to meet any Concentration Limitation or Coverage Test is not an
Event of Default under this clause (d)), or the failure of any representation or
warranty of the Borrower or the Equityholder made in this Agreement or in any
other Facility Document to be correct, in each case, in all material respects
when the same shall have been made, and the continuation of such default, breach
or failure for a period of thirty (30) days after the earlier of (i) written
notice to the Borrower and the Servicer (which may be by e-mail) by either
Agent, and (ii) a Responsible Officer of the Borrower or the Servicer has
acquired actual knowledge thereof; provided that if such default, breach or
failure cannot be cured, such Event of Default shall occur immediately after
receipt by the Borrower of such written notice from the Administrative Agent;
(e) the Borrower ceases to have a valid ownership interest in all of the
Collateral (subject to Permitted Liens);
(f) the Borrower assigns any of its rights, obligations, or duties under the
Facility Documents without the prior written consent of each Lender;
(g) [Reserved];
(h) (i) any Facility Document or any material provision thereof shall (except in
accordance with its terms) terminate, cease to be effective or cease to be the
legally valid, binding and enforceable obligation of the Borrower, the
Equityholder or the Servicer, (ii) the Borrower, the Equityholder, the Servicer
or any Governmental Authority shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of any
Facility Document or any Lien purported to be created thereunder, or (iii) any
Lien securing any obligation under any Facility Document shall, in whole or in
part, cease to be a first priority perfected security interest of the Collateral
Agent, except as otherwise permitted in accordance with the Facility Documents
(subject to Permitted Liens);
(i) an Insolvency Event relating to the Borrower or the Equityholder;
(j) failure to reduce the Advances to $0 by the Final Maturity Date;
(k) on any Monthly Report Determination Date, the Interest Coverage Ratio Test
is not satisfied and such failure shall continue for three (3) Business Days;
(l) the occurrence of an OC Ratio Breach and such OC Ratio Breach remains
unremedied for a period of 10 consecutive Business Days without being cured;

-94-

--------------------------------------------------------------------------------



(m) the rendering of one or more final judgments, decrees or orders by a court
or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $100,000, with respect to the Borrower (net
of amounts covered by insurance), or $1,000,000, with respect to the
Equityholder (net of amounts covered by insurance), and the Borrower or
Equityholder, as applicable, shall not have either (i) discharged or provided
for the discharge of any such judgment, decree or order in accordance with its
terms or (ii) perfected a timely appeal of such judgment, decree or order and
caused the execution of same to be stayed during the pendency of the appeal, in
each case, within sixty (60) days from the date of entry thereof;
(n) the Borrower fails to have at least one Independent Manager; provided that
the resignation of an Independent Manager or the removal of an Independent
Manager for “cause” shall not affect this clause (n) unless the Borrower fails
to appoint a new Independent Manager within ten (10) Business Days of the
effective date of such removal or resignation;
(o) any Monthly Report or Payment Date Report shall fail to be delivered when
due and such failure shall continue for three (3) Business Days after receipt of
written notice thereof;
(p) a Servicer Removal Event occurs;
(q) (i) the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6321 of the Code with regard to any asset of the Borrower and such Lien
shall not have been released within five (5) Business Days or (ii) the PBGC
shall file notice of a Lien pursuant to Section 4068 of ERISA with regard to any
asset of the Borrower and such Lien shall not have been released within five (5)
Business Days;
(r) the failure of the Borrower or the Equityholder or any of their subsidiaries
to make any payment when due (after giving effect to any related grace period
set forth in the related agreements) under one or more agreements for borrowed
money to which it is a party in an amount in excess of $100,000, with respect to
the Borrower, or $1,000,000, with respect to the Equityholder, whether or not
such failure is waived pursuant to the related agreement;
(s) the Borrower or Equityholder shall have made payments to settle any
litigation, claim or dispute totaling more than, in the aggregate, $100,000,
with respect to the Borrower, or $1,000,000, with respect to the Equityholder;
or
(t) the Borrower shall fail to qualify as a bankruptcy-remote entity based on
customary criteria such that Borrower’s special counsel or any other reputable
counsel could no longer render a substantive non-consolidation opinion with
respect to the Borrower.
Upon a Responsible Officer of the Borrower or the Servicer obtaining actual
knowledge of the occurrence of an Event of Default, each of the Borrower and the
Servicer shall promptly (and in any event within two (2) Business Days) notify
each other and the Agents, specifying each specific Event of Default that has
then occurred as well as all other Events of Default that are then known to be
continuing. Upon the occurrence of an Event of Default
-95-

--------------------------------------------------------------------------------



actually known to a Responsible Officer of the Collateral Agent, the Collateral
Agent shall promptly notify the Administrative Agent (which will notify the
Lenders promptly) of such Event of Default in writing.
Upon the occurrence and during the continuance of any Event of Default, in
addition to all rights and remedies specified in this Agreement and the other
Facility Documents, including Article VII, and the rights and remedies of a
secured party under Applicable Law, including the UCC, the Administrative Agent
shall, at the request of, or may with the consent of, the Majority Lenders, by
notice to the Borrower (with a copy to the Collateral Agent), do any one or more
of the following: (1) declare the Commitments to be terminated, whereupon the
Commitments shall be terminated, and (2) declare the principal of and the
accrued Interest on the Advances and all other Obligations whatsoever payable by
the Borrower hereunder to be forthwith due and payable, whereupon such amounts
shall be immediately due and payable without presentment, demand, protest or
other formalities of any kind, all of which are hereby waived by the Borrower;
provided that, upon the occurrence of any Event of Default described in
clause (i) of this Section 6.01, the Commitments shall automatically terminate
and the Advances and all such other amounts shall automatically become due and
payable, without any further action by any party.
In addition, upon the occurrence and during the continuation of an Event of
Default (and with respect to the remedy provided in clause (w) below, upon the
occurrence and during the continuation of an Event of Default described in
clause (p) above), following written notice by the Administrative Agent
(provided in its sole discretion or at the direction of the Required Lenders) to
the Servicer of the exercise of control rights with respect to the Collateral,
the Administrative Agent may exercise such rights, including: (v) the exercise
of the Servicer’s rights and obligations under the Facility Documents, including
its unilateral power to (A) consent to modifications to Collateral Loans,
(B) take any discretionary action with respect to Collateral Loans and
(C) direct the acquisition, sales and other dispositions of Collateral Loans to
be immediately terminated; (w) subject to delivery of a Servicer Removal Notice,
remove the Servicer and transfer of the Servicer’s rights and obligations under
the Facility Documents to a Replacement Servicer; (x) if the Servicer is not
terminated or otherwise replaced, to require the Servicer to obtain the consent
of the Administrative Agent before agreeing to any modification of any
Collateral Loan, taking any discretionary action with respect to any Collateral
Loan or causing the Borrower to sell or otherwise dispose of any Collateral
Loan; (y) if the Servicer is not terminated or otherwise replaced, to require
the Servicer to cause the Borrower to sell or otherwise dispose of any
Collateral Loan as directed by the Administrative Agent pursuant to
Section 7.03, and (z) with respect to any specific Collateral Loan, to require
the Servicer to take such discretionary action with respect to such Collateral
Loan as directed by the Administrative Agent.
SECTION 11.2. OC Ratio Posting Payments. Notwithstanding anything to the
contrary in this Agreement, if an OC Ratio Breach has occurred, within 10
Business Days of the occurrence of such OC Ratio Breach, the Equityholder may,
but shall not be required to, cure such condition by making a cash payment into
the Principal Collection Subaccount in an amount (which shall be in increments
of $500,000) that would cause such OC Ratio Breach to be cured
-96-

--------------------------------------------------------------------------------



after giving effect to such payment into the Principal Collection Subaccount
(any such payment, an “OC Ratio Posting Payment”); provided that the aggregate
amount of OC Ratio Posting Payments made by the Equityholder, measured
cumulatively from the Closing Date onward, and equity contributions and deemed
capital contributions made by the Equityholder may not exceed $350,000,000.
ARTICLE XII 

PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT
SECTION 12.1. Grant of Security. (a)  The Borrower hereby grants, pledges,
transfers and collaterally assigns to the Collateral Agent, for the benefit of
the Secured Parties, as collateral security for all Obligations, a continuing
security interest in, and a Lien upon, all of the Borrower’s right, title and
interest in, to and under, the following property, in each case whether tangible
or intangible, wheresoever located, and whether now owned by the Borrower or
hereafter acquired and whether now existing or hereafter coming into existence
(in each case excluding the Excluded Amounts) (all of the property described in
this Section 7.01(a) being collectively referred to herein as the “Collateral”):
(i) all Collateral Loans and Related Documents (including those listed, as of
the Closing Date, in Schedule 3), both now and hereafter owned, including all
Collections and other Proceeds thereon or with respect thereto;
(ii) each Covered Account and all Money and all investment property (including
all securities, all security entitlements with respect to such Covered Account
and all financial assets carried in such Covered Account) from time to time on
deposit in or credited to each Covered Account;
(iii) all interest, dividends, distributions and other Money or property of any
kind distributed in respect of the Collateral Loans of the Borrower, which the
Borrower is entitled to receive, including all Collections in respect of its
Collateral Loans;
(iv) each Facility Document and all rights, remedies, powers, privileges and
claims under or in respect thereto (whether arising pursuant to the terms
thereof or otherwise available to the Borrower at law or equity), including the
right to enforce each such Facility Document and to give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or with respect thereto, to the same extent as the Borrower could but for the
assignment and security interest granted to the Collateral Agent under this
Agreement;
(v) all Cash or Money;
(vi) all securities, loans and investments and, in each case as defined in the
UCC, accounts, chattel paper, deposit accounts, instruments, financial assets,
investment property, general intangibles, letter-of-credit rights, and
supporting obligations of the Borrower, and all other property of any type or
nature in which the Borrower has an
-97-

--------------------------------------------------------------------------------



interest (including the equity interests of each subsidiary of the Borrower),
and all property of the Borrower which is delivered to the Collateral Agent by
or on behalf of the Borrower (whether or not constituting Collateral Loans or
Eligible Investments);
(vii) all Liens, property, guaranties, supporting obligations, insurance and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of the assets, investments and properties
described above; and
(viii) all Proceeds of any and all of the foregoing.
(b) All terms used in this Section 7.01 but not defined in Section 1.01 shall
have the respective meanings assigned to such terms in the UCC as applicable.
SECTION 12.2. Release of Security Interest. Upon the Collection Date or pursuant
to Section 8.08, the Collateral Agent, on behalf of the Secured Parties, shall,
at the expense of the Borrower, promptly execute, deliver and file or authorize
for filing such instruments as the Borrower shall reasonably request in order to
reassign, release or terminate the Secured Parties’ security interest in the
Collateral. The Secured Parties acknowledge and agree that upon the sale or
disposition of any Collateral by the Borrower in compliance with the terms and
conditions of this Agreement, the security interest of the Secured Parties in
such Collateral shall immediately terminate and the Collateral Agent, on behalf
of the Secured Parties, shall, at the expense of the Borrower, execute, deliver
and file or authorize for filing such instrument as the Borrower shall
reasonably request to reflect or evidence such termination. Any and all actions
under this Article VII in respect of the Collateral shall be without any
recourse to, or representation or warranty by any Secured Party and shall be at
the sole cost and expense of the Borrower.
SECTION 12.3. Rights and Remedies. The Collateral Agent (for itself and on
behalf of the other Secured Parties) shall have all of the rights and remedies
of a secured party under the UCC and other Applicable Law. Upon the occurrence
and during the continuance of an Event of Default, the Collateral Agent or its
designees shall, at the written direction of the Administrative Agent or the
Required Lenders acting through the Administrative Agent, (a) instruct the
Borrower to deliver any or all of the Collateral, the Related Documents and any
other document relating to the Collateral to the Collateral Agent or its
designees and otherwise give all instructions for the Borrower regarding the
Collateral; (b) sell or otherwise dispose of the Collateral in a commercially
reasonable manner, all without judicial process or proceedings; (c) take control
of the Proceeds of any such Collateral; (d) subject to the provisions of the
applicable Related Documents, exercise any consensual or voting rights in
respect of the Collateral; (e) release, make extensions, discharges, exchanges
or substitutions for, or surrender all or any part of the Collateral;
(f) enforce the Borrower’s rights and remedies with respect to the Collateral;
(g) institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Collateral; (h) require that the
Borrower immediately take all actions necessary to cause the liquidation of the
Collateral in order to pay all amounts due and payable in respect of the
Obligations, in accordance with the terms of the Related Documents; (i) redeem
any asset of the Borrower to pay amounts due and payable in respect of the
Obligations; (j) make copies of all books, records and documents relating to the
Collateral; and
-98-

--------------------------------------------------------------------------------



(k) endorse the name of the Borrower upon any items of payment relating to the
Collateral or upon any proof of claim in bankruptcy against an account debtor.
To the extent permitted by applicable law, each of the Borrower, the Servicer
and the Equityholder waive all claims, damages and demands it may acquire
against the Administrative Agent, the Collateral Agent and the Secured Parties
arising out of the exercise by the Administrative Agent or the Collateral Agent
of any of their rights hereunder, except for any claims, damages and demands it
may have against the Administrative Agent or the Collateral Agent arising from
the willful misconduct or gross negligence of the Administrative Agent or the
Collateral Agent or their affiliates, or any agents or employees of the
foregoing.
The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the request of either Agent or the Required Lenders
(acting through the Administrative Agent), it shall execute all documents and
agreements which are necessary or appropriate to have the Collateral to be
assigned to the Collateral Agent or its designee. For purposes of taking the
actions described in clauses (a) through (k) of this Section 7.03 the Borrower
hereby irrevocably appoints the Collateral Agent as its attorney-in-fact (which
appointment being coupled with an interest and is irrevocable while any of the
Obligations remain unpaid), with power of substitution, in the name of the
Collateral Agent or in the name of the Borrower or otherwise, for the use and
benefit of the Collateral Agent, but at the cost and expense of the Borrower
and, except as expressly required by Applicable Law, without notice to the
Borrower.
Each of the Borrower, the Servicer and the Equityholder recognizes that the
Administrative Agent may be unable to effect a public sale of any or all of the
Collateral, by reason of certain prohibitions contained in the Securities Act,
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such item of
Collateral for their own account for investment and not with a view to the
distribution or resale thereof. Each of the Borrower, the Servicer and the
Equityholder acknowledges and agrees that any such private sale may result in
prices and other terms less favorable to the Administrative Agent on behalf of
the Secured Parties than if such sale were a public sale and, notwithstanding
such circumstances, agree that any such private sale shall not be deemed to have
been made in a commercially unreasonable manner solely by virtue of being a
private sale.
Each of the Borrower, the Servicer and the Equityholder further agrees that a
breach of any of their covenants contained in this Section 7.03 will cause
irreparable injury to the Administrative Agent and the Secured Parties, that the
Administrative Agent and the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 7.03 shall be specifically enforceable against the
Borrower, the Servicer and the Equityholder, and each of the Borrower, the
Servicer and the Equityholder hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under this Agreement or any
defense relating to the Administrative Agent’s willful misconduct or gross
negligence.

-99-

--------------------------------------------------------------------------------



Pursuant to the UCC, each of the Borrower, the Servicer and the Equityholder
hereby specifically agrees (x) that it shall not raise any objection to any
Secured Party’s purchase of the Collateral (through bidding on the obligations
or otherwise) and (y) that a foreclosure sale conducted in conformity with the
principles set forth in the No Action Letters promulgated by the SEC staff (1)
shall be considered to be a “public” sale for purposes of the UCC, (2) shall be
considered commercially reasonable notwithstanding that the Secured Party has
not registered or sought to register the Collateral under the Securities Act,
even if the Borrower agrees to pay all costs of the registration process, and
(3) shall be considered to be commercially reasonable notwithstanding that the
Secured Party purchases the Collateral at such a sale.
Each of the Borrower, the Servicer and the Equityholder agrees that neither the
Administrative Agent nor the Collateral Agent shall not have any general duty or
obligation to make any effort to obtain or pay any particular price for any
Collateral sold by the Administrative Agent or the Collateral Agent pursuant to
this Agreement. Each of the Borrower, the Servicer and the Equityholder hereby
agrees that the Administrative Agent or the Collateral Agent shall have the
right to conduct, and shall not incur any liability as a result of, the sale of
any Collateral, or any part thereof, at any sale conducted in a commercially
reasonable manner, it being agreed by the parties hereto that some or all of the
Collateral is or may be of one or more types that threaten to decline speedily
in value. The Borrower, the Servicer and the Equityholder hereby waive any
claims against the Administrative Agent and the Collateral Agent arising by
reason of the fact that the price at which any of the Collateral may have been
sold at a private sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Borrower’s
obligations under this Agreement, even if the Administrative Agent or the
Collateral Agent accepts the first bid received and does not offer any
Collateral to more than one bidder, provided that Administrative Agent or the
Collateral Agent has acted in a commercially reasonable manner in conducting
such private sale. Without in any way limiting the Administrative Agent’s or the
Collateral Agent’s right to conduct a foreclosure sale in any manner which is
considered commercially reasonable, each of the Borrower, the Servicer and the
Equityholder hereby agrees that any foreclosure sale conducted in accordance
with the following provisions shall be considered a commercially reasonable
sale, and each of the Borrower, the Servicer and the Equityholder hereby
irrevocably waives any right to contest any such sale conducted in accordance
with the following provisions:
(1) the Administrative Agent or the Collateral Agent conducts such foreclosure
sale in the State of New York;
(2) such foreclosure sale is conducted in accordance with the laws of the State
of New York; and
(3) not more than thirty days before, and not less than three Business Days in
advance of such foreclosure sale, the Administrative Agent or the Collateral
Agent notifies the Borrower, the Servicer and the Equityholder at the address
set forth herein of the time and place of such foreclosure sale.
In connection with the sale of the Collateral following the acceleration of the
Obligations, the Equityholder, the Servicer and their respective Affiliates
shall have the right to
-100-

--------------------------------------------------------------------------------



purchase any or all of the Collateral, in each case by paying to the Collateral
Agent in immediately available funds, an amount equal to all outstanding
Obligations. If the Equityholder, the Servicer and their respective Affiliates
fail to exercise this purchase right within ten (10) days following such
acceleration of the Obligations, then such contractual rights shall be
irrevocably forfeited by the Equityholder, the Servicer and all Affiliates
thereof, but nothing herein shall prevent the Equityholder, the Servicer or
their respective Affiliates from bidding at any sale of such Collateral.
Notwithstanding anything in this Section 7.03 to the contrary, the Collateral
Agent shall be under no duty or obligation to take any affirmative action to
exercise or enforce any power, right or remedy available to it under this
Agreement unless and to the extent expressly so directed by the Administrative
Agent, the Required Lenders or the Majority Lenders, as applicable; provided
that the Collateral Agent shall not be required to take any action hereunder at
the direction of the Administrative Agent or any Secured Party if such action
would, in the reasonable determination of the Collateral Agent (x) be in
violation of or contrary to applicable law or any provisions of this Agreement
or other Facility Document or (y) expose the Collateral Agent to liability
unless it has received reasonably satisfactory indemnity with respect thereto.
All sums paid or advanced by the Collateral Agent in connection with the
foregoing and all out-of-pocket costs and expenses (including reasonable and
documented attorneys’ fees and expenses) incurred in connection therewith,
together with interest thereon at the Post-Default Rate from the date of payment
until repaid in full, shall be paid by the Borrower to the Collateral Agent from
time to time on demand in accordance with the Priority of Payments and shall
constitute and become a part of the Obligations secured hereby.
SECTION 12.4. Remedies Cumulative. Each right, power, and remedy of the Agents
and the other Secured Parties, or any of them, as provided for in this Agreement
or in the other Facility Documents or now or hereafter existing at law or in
equity or by statute or otherwise shall be cumulative and concurrent and shall
be in addition to every other right, power, or remedy provided for in this
Agreement or in the other Facility Documents or now or hereafter existing at law
or in equity or by statute or otherwise, and the exercise or beginning of the
exercise by either of the Agents or any other Secured Party of any one or more
of such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by such Persons of any or all such other rights, powers, or remedies.
SECTION 12.5. Related Documents. (a)  Each of the Borrower and the Servicer
hereby agrees that, to the extent not expressly prohibited by the terms of the
Related Documents, after the occurrence and during the continuance of an Event
of Default, it shall (i) upon the written request of either Agent, promptly
forward to such Person all material information and notices which it receives
under or in connection with the Related Documents relating to the Collateral,
(ii) upon the written request of the Administrative Agent, promptly forward to
the Administrative Agent any reasonably requested information relating to any
specified Collateral Loans and (iii) upon the written request of either Agent,
act and refrain from acting in respect of any request, act, decision or vote
under or in connection with the Related
-101-

--------------------------------------------------------------------------------



Documents relating to the Collateral only in accordance with the direction of
the Administrative Agent (in its reasonable discretion).
(a) The Borrower agrees that, to the extent the same shall be in the Borrower’s
possession, it will hold all Related Documents relating to the Collateral in
trust for the Collateral Agent on behalf of the Secured Parties, and upon
request of either Agent following the occurrence and during the continuance of
an Event of Default or as otherwise provided herein, promptly deliver the same
to the Collateral Agent or its designee. In addition, in accordance with the
Custodian Agreement, promptly (and in any event, within five (5) Business Days)
following its acquisition of any Collateral Loan, the Borrower shall deliver to
the Custodian, to the extent applicable, copies of the Related Documents.
SECTION 12.6. Borrower Remains Liable. (a)  Notwithstanding anything herein to
the contrary, (i) the Borrower shall remain liable under the contracts and
agreements included in and relating to the Collateral (including the Related
Documents) to the extent set forth therein, and shall perform all of its duties
and obligations under such contracts and agreements to the same extent as if
this Agreement had not been executed, and (ii) the exercise by any Secured Party
of any of its rights hereunder shall not release the Borrower from any of its
duties or obligations under any such contracts or agreements included in the
Collateral.
(a) No obligation or liability of the Borrower is intended to be assumed by the
Administrative Agent or any other Secured Party under or as a result of this
Agreement or the other Facility Documents, or the transactions contemplated
hereby or thereby, including under any Related Document or any other agreement
or document that relates to Collateral and, to the maximum extent permitted
under provisions of Law, the Administrative Agent and the other Secured Parties
expressly disclaim any such assumption.
SECTION 12.7. Protection of Collateral. The Borrower shall from time to time
execute, deliver, file and/or authorize the filing of all UCC-1 financing
statements and continuation statements and the equivalent thereof in any
applicable foreign jurisdiction, if applicable, instruments of further assurance
and other instruments, and shall take such other action as may be necessary or
advisable to secure the rights and remedies of the Secured Parties hereunder and
to:
(a) grant security more effectively on all or any portion of the Collateral;
(b) maintain, preserve and perfect any grant of security made or to be made by
this Agreement including the first priority nature of the Lien granted hereunder
or to carry out more effectively the purposes hereof;
(c) perfect, publish notice of or protect the validity of any grant made or to
be made by this Agreement (including any and all actions necessary as a result
of changes in Law);
(d) enforce any of the Collateral or other instruments or property included in
the Collateral;

-102-

--------------------------------------------------------------------------------



(e) preserve and defend title to the Collateral and the rights therein of the
Collateral Agent and the Secured Parties in the Collateral against the claims of
all third parties; and
(f) pay or cause to be paid any and all taxes levied or assessed upon all or any
part of the Collateral.
The Borrower hereby designates the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement and continuation
statement and the equivalent thereof in any applicable foreign jurisdiction, if
applicable, and all other instruments, and take all other actions, required
pursuant to this Section 7.07 if the Borrower fails to take any such action
within ten (10) Business Days after either Agent’s request therefor. Such
designation shall not impose upon the Collateral Agent or the Administrative
Agent or any other Secured Party, or release or diminish, the Borrower’s
obligations under this Section 7.07. The Borrower further authorizes the
Collateral Agent to file UCC-1 financing statements or the equivalent thereof in
any foreign jurisdiction, if applicable, that name the Borrower as debtor and
the Collateral Agent as secured party and that describes “all assets in which
the debtor now or hereafter has rights” as the Collateral in which the
Collateral Agent has a grant of security hereunder.
ARTICLE XIII 

ACCOUNTS, ACCOUNTINGS AND RELEASES
SECTION 13.1. Collection of Money. Except as otherwise expressly provided
herein, the Collateral Agent may demand payment or delivery of, and shall
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all Money and other property payable to or receivable by the
Collateral Agent pursuant to this Agreement, including all payments due on the
Collateral, in accordance with the terms and conditions of such Collateral. The
Collateral Agent shall segregate and hold all such Money and property received
by it in trust for the Secured Parties and shall apply it as provided in this
Agreement. Each Covered Account shall be established and maintained under the
Account Control Agreement with a Qualified Institution. Any Covered Account may
contain any number of subaccounts for the convenience of the Collateral Agent or
as required by the Servicer for convenience in administering the Covered Account
or the Collateral.
SECTION 13.2. Collateral Account and Collection Account. (a)  In accordance with
this Agreement and the Account Control Agreement, the Borrower shall, on or
prior to the Closing Date, establish at the Securities Intermediary (i) the
“Collateral Account,” which shall be maintained with the Securities Intermediary
in accordance with the Account Control Agreement and which shall be subject to
the Lien of the Collateral Agent, and (ii) the “Collection Account” which shall
be maintained with the Securities Intermediary in accordance with the Account
Control Agreement, which shall be subject to the Lien of the Collateral Agent
and which shall consist of two segregated subaccounts, one of which will be
designated the “Interest Collection Subaccount” and one of which will be
designated the “Principal Collection
-103-

--------------------------------------------------------------------------------



Subaccount.” The Collateral Agent shall from time to time deposit into the
Interest Collection Subaccount, in addition to the deposits required pursuant to
Section 8.06(a), promptly upon receipt thereof, all Interest Proceeds received
by the Collateral Agent. The Collateral Agent shall deposit promptly upon
receipt thereof all other amounts remitted to the Collection Account into the
Principal Collection Subaccount including, in addition to the deposits required
pursuant to Section 8.06(a), all Principal Proceeds (unless simultaneously
reinvested in additional Collateral Loans in accordance with Article X or in
Eligible Investments or required to be deposited in the Revolving Reserve
Account pursuant to Section 8.04) received by the Collateral Agent. All Monies
deposited from time to time in the Collection Account pursuant to this Agreement
shall be held by the Collateral Agent as part of the Collateral and shall be
applied to the purposes herein provided. Subject to Section 8.02(c), amounts in
the Collection Account shall be reinvested pursuant to Section 8.06(a). Other
than as expressly set forth herein, the Collateral Agent shall from time to time
deposit into the Collateral Account any Collateral that is capable of being
delivered to and held by the Securities Intermediary and credited to an account
in accordance with the terms of this Agreement and the Account Control
Agreement.
(a) At any time when reinvestment is permitted pursuant to Article X, the
Servicer on behalf of the Borrower (subject to compliance with Article X) may,
by delivery of a certificate or an email instruction of a Responsible Officer of
the Servicer or a trade ticket, direct the Collateral Agent to, and upon receipt
of such certificate, email or trade ticket, as applicable, the Collateral Agent
shall, withdraw funds on deposit in the Principal Collection Subaccount
representing Principal Proceeds (together with accrued interest received with
regard to any Collateral Loan and Interest Proceeds but only to the extent used
to pay for accrued interest on an additional Collateral Loan) and reinvest such
funds in additional Collateral Loans or make a Permitted Distribution or
Permitted RIC Distribution in accordance with such certificate, email or trade
ticket. At any time as of which sufficient funds are not on deposit in the
Revolving Reserve Account, the Servicer on behalf of the Borrower may, by
delivery of a certificate of a Responsible Officer of the Servicer, direct the
Collateral Agent to, and upon receipt of such certificate the Collateral Agent
shall, withdraw funds on deposit in the Principal Collection Subaccount
representing Principal Proceeds and remit such funds as so directed by the
Servicer to meet the Borrower’s funding obligations in respect of Delayed
Drawdown Collateral Loans or Revolving Collateral Loans.
(b) The Collateral Agent shall transfer to the Payment Account, from the
Collection Account for application pursuant to Section 9.01(a), on the Business
Day prior to each Payment Date, the amount set forth to be so transferred in the
Payment Date Report for such Payment Date.
SECTION 13.3. Payment Account. In accordance with this Agreement and the Account
Control Agreement, the Borrower shall, on or prior to the Closing Date,
establish at the Securities Intermediary a single, segregated trust account in
the name “BGSL Breckenridge Funding LLC Payment Account, subject to the Lien of
the Collateral Agent,” which shall be designated as the “Payment Account,” which
shall be maintained by the Borrower with the Securities Intermediary in
accordance with the Account Control Agreement and which shall be subject to the
Lien of the Collateral Agent. Except as provided in Section 9.01, the only
-104-

--------------------------------------------------------------------------------



permitted withdrawal from or application of funds on deposit in, or otherwise to
the credit of, the Payment Account shall be to pay amounts due and payable under
the Priority of Payments on the Payment Dates in accordance with their terms and
the provisions of this Agreement. The Borrower shall not have any legal,
equitable or beneficial interest in the Payment Account other than in accordance
with this Agreement and the Priority of Payments. Amounts on deposit in the
Payment Account will not be invested.
SECTION 13.4. The Revolving Reserve Account; Fundings. In accordance with this
Agreement and the Account Control Agreement, the Borrower shall, on or prior to
the Closing Date, establish at the Securities Intermediary a single, segregated
trust account in the name “BGSL Breckenridge Funding LLC Revolving Reserve
Account, subject to the Lien of the Collateral Agent,” which shall be designated
as the “Revolving Reserve Account,” which shall be maintained by the Borrower
with the Securities Intermediary in accordance with the Account Control
Agreement and which shall be subject to the Lien of the Collateral Agent. The
only permitted deposits to or withdrawals from the Revolving Reserve Account
shall be in accordance with the provisions of this Agreement. The Borrower shall
not have any legal, equitable or beneficial interest in the Revolving Reserve
Account other than in accordance with this Agreement and the Priority of
Payments.
During the Reinvestment Period, fundings of Delayed Drawdown Collateral Loans
and Revolving Collateral Loans shall be made using, first, amounts on deposit in
the Revolving Reserve Account, then available Principal Proceeds on deposit in
the Collection Account and finally, available Borrowings. On the last day of the
Reinvestment Period, to the extent the amount of funds on deposit in the
Revolving Reserve Account are less than the Revolving Exposure, (x) the Borrower
shall request a final Borrowing in an amount sufficient to fund the Revolving
Reserve Account in an amount equal to the Revolving Exposure; provided that
after giving effect to such Borrowing, the aggregate principal amount of the
Advances then outstanding shall not exceed the Maximum Available Amount, and/or
(y) the Borrower shall deposit other available funds into the Revolving Reserve
Account in an amount sufficient to fund the Revolving Reserve Account in an
amount equal to the Revolving Exposure. After the Commitment Termination Date,
fundings of Delayed Drawdown Collateral Loans and Revolving Collateral Loans
shall be made using, first, amounts on deposit in the Revolving Reserve Account,
then available Principal Proceeds on deposit in the Collection Account. In
addition, after the Commitment Termination Date, all Principal Proceeds received
with respect to Revolving Collateral Loans shall be deposited into the Revolving
Reserve Account to the extent such proceeds may be re-borrowed by the related
Obligors.
Amounts on deposit in the Revolving Reserve Account will be invested in
overnight funds that are Eligible Investments selected by the Servicer pursuant
to Section 8.06 and earnings from all such investments will be deposited in the
Interest Collection Subaccount as Interest Proceeds. Funds in the Revolving
Reserve Account (other than earnings from Eligible Investments therein) will be
available solely to cover drawdowns on the Delayed Drawdown Collateral Loans and
Revolving Collateral Loans and settle purchases of Collateral Loans committed to
be acquired by the Borrower prior to the end of the Reinvestment Period;
provided that, to the extent that the aggregate amount of funds on deposit
therein at any time exceeds an
-105-

--------------------------------------------------------------------------------



amount equal to the Revolving Exposure, the Collateral Agent, at the direction
of the Borrower (or the Servicer on its behalf) shall remit such excess to the
Principal Collection Subaccount. In addition, following the occurrence of an
Event of Default, funds in the Revolving Reserve Account may be withdrawn by the
Collateral Agent and deposited into the Principal Collection Subaccount pursuant
to and at the direction of the Administrative Agent.
SECTION 13.5. [Reserved].
SECTION 13.6. Reinvestment of Funds in Covered Accounts; Reports by Collateral
Agent. (a)  By delivery of a certificate of a Responsible Officer (which may be
in the form of standing instructions), the Borrower (or the Servicer on behalf
of the Borrower) shall at all times direct the Collateral Agent to, and, upon
receipt of such certificate, the Collateral Agent shall, invest all funds on
deposit in the Collection Account and the Revolving Reserve Account in Eligible
Investments having stated maturities no later than the Business Day preceding
the next Payment Date (or such shorter maturities expressly provided herein,
including Section 8.04 above). If, prior to the occurrence of an Event of
Default, the Servicer shall not have given any such investment directions, such
funds shall remain uninvested. After the occurrence and during the continuance
of an Event of Default, the Collateral Agent shall invest and reinvest such
Monies as fully as practicable in Specified Eligible Investments selected by the
Administrative Agent in accordance with the definition of Specified Eligible
Investment (and if no Specified Eligible Investment has been specified, such
funds shall be invested in the Specified Eligible Investment selected by the
Servicer or held uninvested if none has been selected). Except to the extent
expressly provided otherwise herein, all interest, gain, loss and other income
from such investments shall be deposited, credited or charged (as applicable) in
and to the Interest Collection Subaccount. Absent its timely receipt of such
instruction from the Servicer in accordance with the foregoing, the Collateral
Agent shall not be under an obligation to invest (or pay interest on) funds held
hereunder. The Collateral Agent shall in no way be liable for any insufficiency
in a Covered Account resulting from any loss relating to any such investment.
(a) The Collateral Agent agrees to give the Borrower prompt notice if any
Covered Account or any funds on deposit in any Covered Account, or otherwise to
the credit of a Covered Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. All Covered
Accounts shall remain at all times with the Securities Intermediary.
(b) The Collateral Agent shall supply, in a timely fashion, to the Borrower and
the Servicer any information regularly maintained by the Collateral Agent that
the Borrower or the Servicer may from time to time reasonably request with
respect to the Collateral, the Covered Accounts and the other Collateral and
provide any other requested information reasonably available to the Collateral
Agent and required to be provided by Section 8.07 or to permit the Servicer to
perform its obligations hereunder or the Borrower’s obligations hereunder that
have been delegated to the Servicer. The Collateral Agent shall promptly forward
to the Servicer copies of notices and other writings received by it from the
Obligor of any Collateral Loan or from any Clearing Agency with respect to any
Collateral Loan which notices or writings advise the holders of such Collateral
Loan of any rights that the holders might have with respect thereto
-106-

--------------------------------------------------------------------------------



(including requests to vote with respect to amendments or waivers and notices of
prepayments and redemptions) as well as all periodic financial reports received
from such Obligor and Clearing Agency with respect to such Obligor.
SECTION 13.7. Accountings.
(a) Monthly. Not later than two (2) Business Days prior to the 15th calendar day
of each calendar month, beginning with February 2019 (other than March, June,
September and December in each year) (such date, the “Monthly Reporting Date”),
the Servicer shall compile and provide to the Agents and the Lenders, a monthly
report for the prior calendar month (each, a “Monthly Report”) in accordance
with this Section 8.07. The Servicer shall compile and provide to the Collateral
Agent and the Administrative Agent a loan data file (the “Data File”) in the
form of Exhibit H for the previous monthly period ending on the Monthly Report
Determination Date (containing such information agreed upon by the Servicer, the
Collateral Agent and the Administrative Agent). The Servicer shall provide (or
cause to be provided) the Data File to the Collateral Agent at least three (3)
Business Days prior to the Monthly Reporting Date and, with respect to a Payment
Date Report, at least three (3) Business Days prior to the Payment Date. The
Collateral Agent shall use commercially reasonable efforts to review and, based
solely on the Data File provided by the Borrower (or Servicer on its behalf),
re-calculate the calculations in clauses (i) through (xvi) below made by the
Servicer in any such Monthly Report or Payment Date Report, as applicable, for
such calendar month, within two (2) Business Days of the receipt thereof and
notify the Servicer and the Administrative Agent in the event of any discrepancy
between the Collateral Agent’s calculations and the Monthly Report and Payment
Date Report. The Collateral Agent shall re-calculate pursuant to the preceding
sentence: (i) Aggregate Net Collateral Balance, (ii) Borrowing Base,
(iii) Excess Concentration Amount, (iv) Maximum Available Amount, (v) Tranche A
Borrowing Base, (vi) Tranche B Borrowing Base, (vii) Tranche C Borrowing Base,
(viii) Tranche A OC Ratio, (ix) Tranche B OC Ratio, (x) Tranche C OC Ratio, (xi)
each Tranche Minimum OC Coverage Test, (xii) each Coverage Test, (xiii) for any
Payment Date Report, completion of Priority of Payments pursuant to
Section 9.01(a), (xiv) balances for each of the Covered Accounts and (xv) such
other calculations as may be mutually agreed upon by the Collateral Agent, the
Servicer and the Administrative Agent. Upon receipt of such notice reporting and
showing discrepancies, if any, from the Collateral Agent and in any event by no
later than the Monthly Reporting Date, the Servicer shall compile and provide
(or cause to be compiled and provided) to the Agents and the Lenders the Monthly
Report. As used herein, the “Monthly Report Determination Date” with respect to
any calendar month in which a Payment Date does not occur (or, if such day is
not a Business Day, the next Business Day) will be the last day of such calendar
month. The Monthly Report for a calendar month shall contain the information
with respect to the Collateral Loans and Eligible Investments included in the
Collateral that is agreed to by the Servicer, the Administrative Agent and the
Collateral Agent from time to time, and shall be determined as of the Monthly
Report Determination Date for such calendar month.
In addition, the Borrower shall provide (or cause to be provided) in each
Monthly Report a statement setting forth in reasonable detail each amendment,
modification or waiver under any Related Document for each Collateral Loan that
constitutes a Material Modification
-107-

--------------------------------------------------------------------------------



that became effective since the immediately preceding Monthly Report (or, in
respect of the first Monthly Report, from the Closing Date).
(b) Payment Date Accounting. The Borrower shall render (or cause to be rendered)
an accounting (each, a “Payment Date Report”), determined as of the close of
business on each Determination Date preceding a Payment Date (such Determination
Date, a “Payment Date Report Determination Date”), and shall deliver such
Payment Date Report to the Agents, the Servicer and each Lender not later than
the second Business Day preceding the related Payment Date. The Payment Date
Report shall contain the information that is agreed to by the Servicer, the
Administrative Agent and the Collateral Agent from time to time.
(c) Daily Accounting. For each Business Day, the Collateral Agent shall render
to the Borrower (with a copy to the Administrative Agent and the Servicer) a
daily report of (i) all deposits to and withdrawals from the Covered Accounts
for such Business Day and the outstanding balance of the Covered Accounts as of
the end of such Business Day, (ii) all settled trades of securities for such
Business Day, (iii) the Adjusted Principal Balance of each Collateral Loan as of
the end of such Business Day, (iv) the OC Ratio as of the end of such Business
Day, (v) the Borrower’s compliance with the Concentration Limitations, (vi) the
Loan Value of each Collateral Loan, (vii) the S&P rating and Moody’s rating of
each Collateral Loan and/or the Obligor thereunder (if applicable), (viii) all
principal and interest payments made or to be made on each Collateral Loan on
such Business Day, (ix) the applicable interest rates, interest rate resets,
interest accrual periods and libor floors, if any, of each Collateral Loan, (x)
the portion of the Principal Balance of any Delayed Drawdown Collateral Loan
that is unfunded, (xi) the amount of Interest Proceeds received from Collateral
Loans and Eligible Investments, (xii) the Collateral Loans that are Defaulted
Collateral Loans and (xiii) such other items as may be agreed upon from time to
time by the Collateral Agent and the Borrower. “Loan Value” shall be determined
in accordance with the definition herein and provided to the Collateral Agent.
For purposes of calculating the Adjusted Principal Balance of each Collateral
Loan, the Collateral Agent shall begin including each Collateral Loan in the
report as of its trade date.
(d) Failure to Provide Accounting. If the Collateral Agent shall not have
received any accounting provided for in this Section 8.07 on the first Business
Day after the date on which such accounting is due to the Collateral Agent, the
Collateral Agent shall notify the Servicer who shall use reasonable efforts to
obtain such accounting by the applicable Monthly Reporting Date or Payment Date,
as applicable. The Collateral Agent shall in no event have any liability for the
actions or omissions of the Servicer, the Borrower or any other Person, and
shall have no liability for any inaccuracy or error in any duty performed by it
that results from or is caused by inaccurate, untimely or incomplete information
or data received by it from the Servicer, the Borrower or another Person (other
than claims relating to the Collateral Agent’s gross negligence or willful
misconduct).
SECTION 13.8. Release of Collateral. (a)  The Borrower may, by delivery of a
certificate of a Responsible Officer of the Servicer (with the written consent
of the Administrative Agent if the Administrative Agent has notified the
Collateral Agent in writing, following the occurrence of or during the
continuation of an Event of Default, to only permit
-108-

--------------------------------------------------------------------------------



releases with the written consent of the Administrative Agent) delivered to the
Collateral Agent and Custodian, as applicable, at least one (1) Business Day
prior to the settlement date for any sale of any item of Collateral certifying
that the sale of such loan is being made in accordance with Section 10.01 and
such sale complies with all applicable requirements of Section 10.01, direct the
Collateral Agent to release or cause to be released such item from the Lien of
this Agreement and, upon receipt of such certificate, the Collateral Agent (or
Custodian, as applicable) shall deliver any such item, if in physical form, duly
endorsed to the broker or purchaser designated in such certificate or, if such
item is a Clearing Corporation Security, cause an appropriate transfer thereof
to be made, in each case against receipt of the sales price therefor as
specified by the Servicer in such certificate; provided that the Collateral
Agent may deliver any such item in physical form for examination in accordance
with street delivery custom.
(a) Subject to the terms of this Agreement, the Collateral Agent (or Custodian,
as applicable) shall, upon the receipt of a certificate of a Responsible Officer
of the Servicer, deliver any Collateral in accordance with such certificate, and
execute such documents or instruments as are delivered by or on behalf of the
Borrower and reasonably necessary to release or cause to be released such
security from the Lien of this Agreement, which is set for any mandatory call or
redemption or payment in full to the appropriate paying agent on or before the
date set for such call, redemption or payment, in each case against receipt of
the call or redemption price or payment in full thereof.
(b) As provided in Section 8.02(a), the Collateral Agent shall deposit any
proceeds received by it from the disposition of any Collateral in the applicable
subaccount of the Collection Account, unless simultaneously applied to the
purchase of additional Collateral Loans or Eligible Investments as permitted
under and in accordance with the requirements of this Article VIII and
Article X.
(c) The Collateral Agent shall, upon receipt of a certificate of a Responsible
Officer of the Borrower certifying that there are no Commitments outstanding and
all Obligations of the Borrower hereunder and under the other Facility Documents
have been satisfied, execute such documents or instruments as are delivered by
or on behalf of the Borrower and reasonably necessary to release any remaining
Collateral from the Lien of this Agreement.
(d) Any Collateral Loan or amounts that are released pursuant to Section 8.08(a)
or (b) shall be automatically released from the Lien of this Agreement.
SECTION 13.9. Reports by Independent Accountants. (a)  The Servicer will cause
Protiviti Inc. or any other firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) consented to by
the Administrative Agent (the “Independent Accountants”) to furnish to the
Administrative Agent, each Lender and the Collateral Agent (i) on or prior to
December, 2019 (the “Initial AUP Report Date”), a report relating to one Monthly
Report and one Payment Date Report (in each case, as selected by the
Administrative Agent), each delivered prior to the Initial AUP Report Date, and
(ii) on or prior to each one-year anniversary of the Initial AUP Report Date
(each such anniversary, an “AUP Report Date”), a report relating to one Monthly
Report and one Payment
-109-

--------------------------------------------------------------------------------



Date Report (in each case, as selected by the Administrative Agent), each
delivered during the twelve (12) months immediately preceding such AUP Report
Date, in each case, to the effect that such accountants have applied certain
agreed-upon procedures (a copy of which procedures are attached hereto as
Exhibit F, it being understood that the Servicer and the Administrative Agent
will provide an updated Exhibit F reflecting any further amendments to such
Exhibit F prior to the issuance of the first such agreed-upon procedures report,
a copy of which shall replace the then existing Exhibit F) to certain documents
and records relating to the Collateral under any Facility Document, compare the
information contained in selected Monthly Reports and Payment Date Reports (and
all calculations therein) delivered during the period covered by such report
with such documents and records and that no matters came to the attention of
such accountants that caused them to believe that such servicing was not
conducted in compliance with this Agreement, except for such exceptions as such
accountants shall believe to be immaterial and such other exceptions as shall be
set forth in such statement.
(a) In the event the Independent Accountants appointed pursuant to clause (a)
above require the Collateral Agent to agree to the procedures performed by such
Independent Accountants with respect to any of the reports, statements or
certificates of such Independent Accountants, or sign any agreement in
connection therewith, Borrower hereby directs the Collateral Agent to agree to
the terms and conditions requested by such Independent Accountants as a
condition to receiving documentation required by this Agreement; it being
understood and agreed that the Collateral Agent shall deliver such agreement in
conclusive reliance on the foregoing direction and shall make no inquiry or
investigation as to, and shall have no obligation or responsibility in respect
of, the terms of the engagement of such Independent Accountants by the Borrower
or the sufficiency, validity or correctness of the agreed upon procedures in
respect of such engagement. The Borrower hereby authorizes and directs the
Collateral Agent, without liability on its part, to execute and deliver any such
agreement with such Independent Accountants in the form presented to it by the
Borrower (or the Servicer on behalf of the Borrower), which agreement, to the
extent so directed by the Borrower (or the Servicer on behalf of the Borrower),
may include, amongst other things, (i) an acknowledgement that the Borrower (or
the Servicer on behalf of the Borrower) has agreed that the procedures by such
Independent Accountants are sufficient for the relevant purposes, (ii) releases
by the Collateral Agent of any claims, liabilities and expenses arising out of
or relating to such Independent Accountant’s engagement, agreed-upon procedures
or any report, statement or certificate issued by such Independent Accountants
under any such engagement and acknowledgement of other limitations of liability
in favor of such Independent Accountants and (iii) restrictions or prohibitions
on the disclosure of any such reports, statements, certificates or other
information or documents provided to it by such Independent Accountants.
ARTICLE XIV 

APPLICATION OF MONIES
SECTION 14.1. Disbursements of Monies from Payment Account. (a)  Notwithstanding
any other provision in this Agreement, but subject to the other subsections of
this Section 9.01, on each Payment Date, the Collateral Agent shall disburse
amounts
-110-

--------------------------------------------------------------------------------



transferred from the Collection Account to the Payment Account pursuant to
Section 8.02 in accordance with the Payment Date Report and the following
priorities (the “Priority of Payments”):
(i) On each Payment Date prior to the occurrence and continuance of an Event of
Default, Interest Proceeds on deposit in the Interest Collection Subaccount, to
the extent received on or before the related Determination Date (or, if such
Determination Date is not a Business Day, the next succeeding Business Day) will
be transferred into the Payment Account, to be applied in the following order of
priority:
(A) to pay registration, registered office and filing fees, if any, of the
Borrower, subject to a cap of $15,000 per annum;
(B) to pay Administrative Expenses; provided that the amounts in this clause (B)
shall not exceed the Administrative Expense Cap;
(C) to each Lender, pro rata, based on amounts owed, to pay accrued and unpaid
Interest on the Advances and Commitment Fees due to each such Lender and amounts
payable to each such Lender under Section 2.11;
(D) to the Administrative Agent to pay all fees and expenses of the
Administrative Agent under the Facility Documents;
(E) (1) first, to the Servicer to pay the Servicer Fee, plus any Servicer Fee
that remains due and unpaid in respect of any prior Payment Dates as a result of
insufficient funds and (2) second, to pay Servicer Expenses; provided that the
amounts in this clause (2) shall not exceed the Servicer Expense Cap for such
Payment Date;
(F) (1) on the Payment Date occurring after the 12-month anniversary of the
Commitment Termination Date, pro rata to the Lenders to reduce the outstanding
principal amount to not more than 75% of the outstanding principal amount as of
the Commitment Termination Date (calculated after giving effect to any paydown
on such Payment Date pursuant to Section 9.01(a)(ii)) and (2) on the Payment
Date occurring after the 18-month anniversary of the Commitment Termination
Date, pro rata to the Lenders to reduce the outstanding principal amount to not
more than 50% of the outstanding principal amount as of the Commitment
Termination Date (calculated after giving effect to any paydown on such Payment
Date pursuant to Section 9.01(a)(ii));
(G) if the Coverage Tests are not satisfied as of the relevant Determination
Date, to pay principal of the Advances of each Lender (pro rata, based on each
Lender’s Percentage) until the Coverage Tests are satisfied (on a pro forma
basis as at such Determination Date); provided that the Borrower shall be
permitted to allocate such principal payments among the Tranches on each Payment
Date so long as, after giving effect to such allocation of payments on
-111-

--------------------------------------------------------------------------------



such Payment Date, each Tranche’s Tranche Minimum OC Coverage Test is satisfied;
provided, further, that, if the Borrower would be unable to cause each Tranche’s
Tranche Minimum OC Coverage Test to be satisfied on any Payment Date after
allocating such payments, the Administrative Agent shall allocate such payments
in its sole discretion;
(H) (i) during the Reinvestment Period, at the discretion of the Servicer, for
deposit into the Revolving Reserve Account until the amount on deposit therein
equals the Revolving Exposure and (ii) after the Reinvestment Period, for
deposit into the Revolving Reserve Account until the amount on deposit therein
equals the Revolving Exposure;
(I) to pay, on a pro rata basis, accrued and unpaid amounts owing to Affected
Persons (if any) under Sections 2.10 and 13.04, all unpaid Commitment Reduction
Fees and all other fees, expenses or indemnities owed to the Secured Parties or
Indemnified Parties;
(J) (1) first, to the payment or application of amounts referred to in
clause (B) above (in the same order of priority specified therein), to the
extent not paid in full pursuant to applications under such clause, (2) second,
to the payment or application of amounts referred to in clause (D) above to the
extent not paid in full pursuant to such clause, and (3) third, to the payment
or application of amounts referred to in clause (E) above to the extent not paid
in full pursuant to such clause; and
(K) (1) if a Default has occurred and is continuing, to remain in the Interest
Collection Subaccount (other than any Permitted RIC Distribution) or
(2) otherwise, any remaining amount shall be released to the Equityholder or its
designee (or, at the direction of the Servicer, deposited into the Principal
Collection Subaccount for investment in Collateral Loans).
(ii) On each Payment Date prior to the occurrence and continuance of an Event of
Default, except for any Principal Proceeds that will be used to settle binding
commitments entered into prior to the related Determination Date for the
purchase of Collateral Loans, Principal Proceeds on deposit in the Principal
Collection Subaccount to the extent received on or before the related
Determination Date (or, if such Determination Date is not a Business Day, the
next succeeding Business Day) will be transferred to the Payment Account to be
applied in the following order of priority:
(A) to the payment of unpaid amounts under clauses (A) through (E) in clause (i)
above (in the same order of priority specified therein), to the extent not paid
in full thereunder, but subject to any caps specified therein;
(B) during the Special Amortization Period, to pay principal of the Advances of
each Lender (pro rata, based on the amount of each Lender’s Commitment Excess)
until the aggregate outstanding principal amount of the
-112-

--------------------------------------------------------------------------------



Advances of each such Lender is no greater than such Lender’s Commitment as of
such date;
(C) during the Reinvestment Period, (i) if the Coverage Tests are not satisfied
as of the relevant Determination Date, to pay principal of the Advances of each
Lender (pro rata, based on each Lender’s Percentage) until such Coverage Tests
are satisfied (on a pro forma basis as at such Determination Date) and (ii) to
the Principal Collection Subaccount for the purchase of additional Collateral
Loans (including funding Revolving Collateral Loans and Delayed Drawdown
Collateral Loans) and/or for the making of any Permitted Distribution or
Permitted RIC Distribution;
(D) after the Reinvestment Period, to pay the Advances of each Lender (pro rata,
based on each Lender’s Percentage) until the Advances are paid in full; provided
that the Borrower shall be permitted to allocate such principal payments among
the Tranches on each Payment Date so long as, after giving effect to such
allocation of payments on such Payment Date, each Tranche’s Tranche Minimum OC
Coverage Test is satisfied; provided, further, that, if the Borrower would be
unable to cause each Tranche’s Tranche Minimum OC Coverage Test to be satisfied
on any Payment Date after allocating such payments, the Administrative Agent
shall allocate such payments in its sole discretion;
(E) to the payment of amounts referred to in clauses (I) and (J) of clause (i)
above (in the same order of priority specified therein), to the extent not paid
in full thereunder; and
(F) (1) if a Default has occurred and is continuing, to remain in the Principal
Collection Subaccount (other than any Permitted RIC Distribution) or
(2) otherwise, any remaining amount shall be released to the Equityholder or its
designee (or, at the direction of the Servicer, deposited into the Principal
Collection Subaccount for investment in Collateral Loans).
(iii) On each Payment Date following the occurrence and continuance of an Event
of Default, all Interest Proceeds in the Interest Collection Subaccount and all
Principal Proceeds in the Principal Collection Subaccount, except for any
Principal Proceeds that will be used to settle binding commitments entered into
prior to the related Determination Date for the purchase of Collateral Loans, in
each case, to the extent received on or before the related Determination Date
(or, if such Determination Date is not a Business Day, the next succeeding
Business Day) will be transferred to the Payment Account to be applied in the
following order of priority:
(A) to pay registration, registered office and filing fees, if any, of the
Borrower, subject to a cap of $15,000 per annum;
(B) (1) first, to pay Administrative Expenses as provided in
Section 9.01(a)(i)(B) subject to the Administrative Expense Cap and (2) second,
-113-

--------------------------------------------------------------------------------



to the Administrative Agent to pay all fees and expenses of the Administrative
Agent under the Facility Documents;
(C) to each Lender, pro rata, based on amounts owed, to pay accrued and unpaid
Interest on the Advances and Commitment Fees due to each such Lender and amounts
payable to each such Lender under Section 2.11;
(D) (1) first, to the Servicer to pay the Servicer Fee, plus any Servicer Fee
that remains due and unpaid in respect of any prior Payment Dates as a result of
insufficient funds and (2) second, to pay Servicer Expenses in accordance with
the priorities specified in the definition thereof, provided that the amounts in
this clause (D)(2) shall not exceed the Servicer Expense Cap;
(E) to pay the principal of the Advances of each Lender (pro rata, based on each
Lender’s Percentage) until paid in full; provided that the Administrative Agent
shall allocate such principal payments among the Tranches in its sole
discretion;
(F) to pay, on a pro rata basis, accrued and unpaid amounts owing to Affected
Persons (if any) under Sections 2.10 and 13.04, all unpaid Commitment Reduction
Fees and all other fees, expenses or indemnities owed to the Secured Parties or
Indemnified Parties;
(G) (1) first, to the payment of amounts referred to in clause (B) and
(2) second, to the payment of amounts referred to in clause (D)(2) above, in
each case to the extent not paid in full pursuant to such clause; and
(H) any remaining amount shall be released to the Equityholder or its designee.
(b) If on any Payment Date the amount available in the Payment Account is
insufficient to make the full amount of the disbursements required by the
Payment Date Report, the Collateral Agent shall make the disbursements called
for in the order and according to the priority set forth under Section 9.01(a)
to the extent funds are available therefor.
ARTICLE XV 

SALE OF COLLATERAL LOANS;
PURCHASE OF ADDITIONAL COLLATERAL LOANS
SECTION 15.1. Sales of Collateral Loans.
(a) Discretionary Sales of Collateral Loans. Subject to the satisfaction of the
conditions specified in Section 10.03, the Borrower (or the Servicer on behalf
of the Borrower) may, but will not be required to, direct the Collateral Agent
to sell, and the Collateral Agent shall sell in the manner directed by the
Servicer, any Collateral Loan if such sale meets the
-114-

--------------------------------------------------------------------------------



requirements set forth below (as shown in the Borrowing Base Calculation
Statement delivered with respect thereto in accordance with
Section 5.02(d)(iii)):
(i) no Default or Event of Default exists or would result upon giving effect
thereto; provided that the Borrower (or the Servicer on behalf of the Borrower)
may sell one or more Collateral Loans if after giving effect thereto and the
application of the proceeds thereof any existing Default or Event of Default
would be cured;
(ii) upon giving effect thereto and the application of the proceeds thereof, the
Minimum OC Coverage Test is satisfied;
(iii) such sale is not to the Equityholder, the Servicer or a Person that is an
Affiliate of the Borrower, the Equityholder or the Servicer unless it complies
with Section 5.03(h) and Section 10.03; and
(iv) if the sale is after the Reinvestment Period, after giving effect to such
sale or disposition, the OC Ratio would not (A) be decreased and (b) be less
than 125% without the prior written consent of the Administrative Agent;
provided that the restriction in clause (iii) above in this Section 10.01(a)
shall not apply to sales of Defaulted Collateral Loans or Ineligible Collateral
Loans.
Notwithstanding anything above that would otherwise prohibit the sale of a
Collateral Loan after the occurrence or during the continuance of a Default or
an Event of Default, if the Borrower entered into an agreement to sell any such
Collateral prior to the occurrence of such Default or an Event of Default, but
such sale did not settle prior to the occurrence of such Default or an Event of
Default, then the Borrower shall be permitted to consummate such sale
notwithstanding the occurrence of such Default or an Event of Default; provided
that the settlement for such sale occurs within the customary settlement period
for similar trades.
(b) Ineligible Collateral Loans. Notwithstanding Section 10.01(a), if on any day
a Collateral Loan is no longer an Eligible Collateral Loan, the Borrower shall
either make a deposit of the funds and/or deliver one or more replacement
Collateral Loans for such ineligible Collateral Loan, in each case pursuant to
the Loan Sale Agreement and in accordance with Section 10.03. Upon confirmation
of the deposit of the amount described above into the Collection Account or the
delivery to the Borrower of the replacement Collateral Loans, such ineligible
Collateral Loan shall be removed from the Collateral and the Collateral Agent,
for the benefit of the Secured Parties, shall automatically and without further
action be deemed to release to the Borrower, without recourse, representation or
warranty, all the right, title and interest and any Lien of the Collateral
Agent, for the benefit of the Secured Parties in, to and under such ineligible
Collateral Loan.
(c) Sales of Equity Securities. The Borrower (or the Servicer on behalf of the
Borrower) may sell any Equity Security at any time without restriction, and
shall use its commercially reasonable efforts to effect the sale of any Equity
Security, regardless of price,
-115-

--------------------------------------------------------------------------------



within forty-five (45) days of receipt if such Equity Security constitutes
Margin Stock, unless such sale is prohibited by Applicable Law or contract, in
which case such Equity Security should be sold as soon as such sale is permitted
by Applicable Law or contract.
SECTION 15.2. Purchase of Additional Collateral Loans. (a)  On any date during
the Reinvestment Period, if no Event of Default has occurred and is continuing
and the Special Amortization Period is not then in effect, the Borrower (or the
Servicer on behalf of the Borrower) may, if each of the conditions specified in
this Section 10.02 and Section 10.04 are met, invest Principal Proceeds (and
accrued interest received with respect to any Collateral Loan to the extent used
to pay for accrued interest on additional Collateral Loans and other amounts on
deposit in the Principal Collection Subaccount) in additional Collateral Loans
on the current Approved List or subject to an Approval Request; provided that no
Collateral Loan may be purchased unless each of the following conditions are
satisfied as of the date the Servicer commits on behalf of the Borrower to make
such purchase and after giving effect to such purchase and all other sales or
purchases previously or simultaneously committed to:
(i) the Borrower shall have delivered and the Administrative Agent shall have
approved an Approval Request with respect to the Collateral Loan pursuant to the
terms of Section 2.02;
(ii) such obligation is an Eligible Collateral Loan; and
(iii) each Coverage Test is satisfied (or, if not satisfied immediately prior to
such investment, compliance with such Coverage Test is maintained or improved).
SECTION 15.3. Conditions Applicable to All Sale and Purchase Transactions.
(a)  Any transaction effected under this Article X (other than sales required by
Section 10.01(c)) or in connection with the acquisition of additional Collateral
Loans shall be for fair market value and, if effected with a Person that is the
Equityholder or an Affiliate thereof, shall be (i) in compliance with Section
5.03(h), (ii) effected in accordance with all Applicable Laws, (iii) during the
12-month period most recently ended prior to the relevant date of determination
(or such lesser number of months as shall have elapsed since the Closing Date),
and after giving pro forma effect to such transaction, the value of Collateral
Loans substituted or sold by the Borrower to Affiliates of the Servicer may not
exceed 20% of the highest Aggregate Principal Balance of Collateral Loans of the
Borrower during such 12-month period (or such higher percentage as agreed to by
the Administrative Agent), and (iv) during the 12-month period most recently
ended prior to the relevant date of determination (or such lesser number of
months as shall have elapsed since the Closing Date), and after giving pro forma
effect to such transaction, the value of Defaulted Collateral Loans substituted
or sold by the Borrower to Affiliates of the Servicer may not exceed 10% of the
highest Aggregate Principal Balance of Collateral Loans of the Borrower during
such 12-month period.
(a) Upon each acquisition by the Borrower of a Collateral Loan (i) all of the
Borrower’s right, title and interest to such Collateral Loan shall be subject to
the Lien granted to the Collateral Agent pursuant to this Agreement and
(ii) such Collateral Loan shall be Delivered to the Collateral Agent.

-116-

--------------------------------------------------------------------------------



SECTION 15.4. Additional Equity Contributions. (a)  The Equityholder may, but
shall have no obligation to, at any time or from time to time make a capital
contribution to the Borrower for any purpose, including for the purpose of
curing any Default, satisfying any Coverage Test, enabling the acquisition or
sale of any Collateral Loan or satisfying any conditions under Section 3.02.
Each contribution shall either be made (a) in Cash (in which event such
contributions shall be made by deposit into the Collection Account), (b) by
assignment and contribution of an Eligible Investment and/or (c) by assignment
of a Collateral Loan that is an Eligible Collateral Loan. In connection with any
contribution described in this Section 10.04, the Servicer shall provide written
instruction to the Collateral Agent identifying (a) the subclause under which
such contribution is being made (the “Contribution Notice”) and (b)(i) in the
case of contributions made in Cash, (A) the timing of such contribution and
(B) the amount of such contribution and (ii) in the case of contributions made
by assignment and contribution of an Eligible Investment and/or by assignment of
a Collateral Loan that is an Eligible Collateral Loan, (A) the name of such
Eligible Investment and/or Collateral Loan and (B) attaching the accompanying
assignment forms. All Cash contributed to the Borrower shall be treated as
Principal Proceeds, except to the extent that the Servicer specifies in the
Contribution Notice that such Cash shall constitute Interest Proceeds and shall
be deposited into a Collection Account in accordance with Section 8.02 as
designated by the Servicer.
ARTICLE XVI 

ADMINISTRATION AND SERVICING OF CONTRACTS
SECTION 16.1. Appointment and Designation of the Servicer.
(a) Initial Servicer. The Borrower hereby appoints Blackstone/GSO Secured
Lending Fund, pursuant to the terms and conditions of this Agreement, as
Servicer, with the authority to service, administer and exercise rights and
remedies, on behalf of the Borrower, in respect of the Collateral.
Blackstone/GSO Secured Lending Fund hereby accepts such appointment and agrees
to perform the duties and responsibilities of the Servicer pursuant to the terms
hereof. The Servicer and the Borrower hereby acknowledge that the Administrative
Agent and the Secured Parties are third party beneficiaries of the obligations
undertaken by the Servicer hereunder.
(b) Servicer Removal Notice. The Borrower, the Servicer, each Lender and the
Administrative Agent hereby agree that, upon the occurrence of a Servicer
Removal Event, the Administrative Agent may provide a removal notice to the
Servicer (with a copy to the Collateral Agent) (a “Servicer Removal Notice”) and
terminate all of the rights, obligations, power and authority of the Servicer
under this Agreement. On and after the receipt by the Servicer of a Servicer
Removal Notice pursuant to this Section 11.01(b), the Servicer shall continue to
perform all servicing functions under this Agreement until the date specified in
the Servicer Removal Notice or otherwise specified by the Administrative Agent
in writing or, if no such date is specified in such Servicer Removal Notice or
otherwise specified by the Administrative Agent, until a date mutually agreed
upon by the Servicer and the Administrative Agent and shall be entitled to
receive the Servicer Fee therefor accrued until such date. After
-117-

--------------------------------------------------------------------------------



such date, the Servicer agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent believes will facilitate the
transition of the performance of such activities to the Replacement Servicer,
and except as provided herein the Replacement Servicer shall assume each and all
of the Servicer’s obligations to service and administer the Collateral, on the
terms and subject to the conditions herein set forth, and the Servicer shall use
its commercially reasonable efforts to assist the Replacement Servicer in
assuming such obligations.
(c) Appointment of Replacement Servicer. At any time following the delivery of a
Servicer Removal Notice, the Administrative Agent may appoint a successor
servicer (the “Replacement Servicer”), which appointment shall take effect upon
the Replacement Servicer accepting such appointment by a written assumption in a
form satisfactory to the Administrative Agent in its sole discretion. Upon the
appointment of a Replacement Servicer, the initial Servicer shall have no
liability with respect to any action performed by the Replacement Servicer on or
after the date that the Replacement Servicer assumes the servicing duties of the
Servicer.
(d) Liabilities and Obligations of Replacement Servicer. Upon its appointment,
the Replacement Servicer shall be the successor in all respects to the Servicer
with respect to servicing functions under this Agreement and shall be subject to
all the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof, and all references in this
Agreement to the Servicer shall be deemed to refer to the Replacement Servicer;
provided that the Replacement Servicer shall have (i) no liability with respect
to any action performed by the terminated Servicer prior to the date that the
Replacement Servicer becomes the successor to the Servicer or any claim of a
third party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any advancing or any repurchase obligations, if
any, of the Servicer unless it elects to in its sole discretion, (iii) no
obligation to pay any Taxes required to be paid by the Servicer (provided that
the Replacement Servicer shall pay any income Taxes for which it is liable),
(iv) no obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer. The indemnification obligations of the
Replacement Servicer, upon becoming a Replacement Servicer, are expressly
limited to those arising on account of its failure to act in good faith and with
reasonable care under the circumstances. In addition, the Replacement Servicer
shall have no liability relating to the representations and warranties of the
Servicer contained in Section 4.02. Any other provision in this Agreement
notwithstanding, if a Replacement Servicer is appointed, it shall perform its
obligations hereunder in good faith and with reasonable care, exercising a
degree of skill and attention no less than what it exercises to service similar
assets for itself and for others, such standard of care to be the “Servicing
Standard” applicable to it.
(e) Subcontracts. The Servicer may, without the consent of any party but with
prior written notice to the Administrative Agent, subcontract with any other
Person for servicing, administering or collecting the Collateral; provided that
(i) the Servicer shall select any such Person with reasonable care and shall be
solely responsible for the fees and expenses payable to
-118-

--------------------------------------------------------------------------------



any such Person, (ii) the Servicer shall not be relieved of, and shall remain
liable for, the performance of the duties and obligations of the Servicer
pursuant to the terms hereof without regard to any subcontracting arrangement
and (iii) any such subcontract shall be terminable upon the occurrence of a
Servicer Removal Event.
SECTION 16.2. Duties of the Servicer.
(a) Duties. The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to service, administer and collect on the Collateral
from time to time, all in accordance with Applicable Law and the Servicing
Standard. Prior to the delivery of a Servicer Removal Notice, but subject to the
terms of this Agreement (including Section 11.04 and Article VI), the Servicer
has the sole and exclusive authority to make any and all decisions with respect
to the Collateral and take or refrain from taking any and all actions with
respect to the Collateral. Without limiting the foregoing, the duties of the
Servicer shall include the following:
(i) supervising the Collateral, including communicating with Obligors, executing
amendments, providing consents and waivers, exercising voting rights, enforcing
and collecting on the Collateral and otherwise managing the Collateral on behalf
of the Borrower;
(ii) maintaining all necessary servicing records with respect to the Collateral
and providing such reports to the Administrative Agent and each Lender (with a
copy to the Collateral Agent and the Custodian) in respect of the servicing of
the Collateral (including information relating to its performance under this
Agreement) as may be required hereunder or as the Administrative Agent or any
Lender may reasonably request and which can be obtained without any undue burden
or expense;
(iii) maintaining and implementing administrative and operating procedures
(including an ability to recreate servicing records evidencing the Collateral in
the event of the destruction of the originals thereof) and keeping and
maintaining all documents, books, records and other information reasonably
necessary or advisable for the collection of the Collateral;
(iv) promptly delivering to the Administrative Agent, each Lender, the
Collateral Agent or the Custodian, from time to time, such information and
servicing records (including information relating to its performance under this
Agreement) as the Administrative Agent, each Lender, Custodian or the Collateral
Agent may from time to time reasonably request and which can be obtained without
any undue burden or expense;
(v) identifying each Collateral Loan in its internal servicing records to
reflect the ownership of such Collateral Loan by the Borrower;
(vi) notifying the Administrative Agent and each Lender of any material action,
suit, proceeding, dispute, offset, deduction, defense or counterclaim (A) that
is or is threatened to be asserted by an Obligor with respect to any Loan (or
portion thereof) of
-119-

--------------------------------------------------------------------------------



which it has actual knowledge or has received notice; or (B) that could
reasonably be expected to have a Material Adverse Effect;
(vii) maintaining the perfected security interest of the Collateral Agent, for
the benefit of the Secured Parties, in the Collateral;
(viii) directing the Collateral Agent to make payments pursuant to the terms of
the Payment Date Report;
(ix) assisting the Borrower with respect to the purchase and sale of and payment
for the Collateral Loans and Eligible Investments;
(x) instructing the Obligors and the administrative agents on the Collateral
Loans to make payments directly into the Collection Account established and
maintained with the Collateral Agent;
(xi) delivering assignments and promissory notes to the Custodian;
(xii) complying with such other duties and responsibilities as may be required
of the Servicer by this Agreement; and
(xiii) assisting in the acquisition and sale of Collateral Loans and other
Collateral in accordance with Article X and the Servicing Standard.
It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower or the Servicer acts as lead agent with respect to any Collateral
Loan, the Servicer shall perform its servicing duties hereunder only to the
extent a lender under the applicable Related Documents has the right to do so.
(b) Notwithstanding anything to the contrary contained herein, the exercise by
the Administrative Agent, the Collateral Agent and the Secured Parties of their
rights hereunder shall not release the Servicer (unless replaced by a
Replacement Servicer) or the Borrower from any of their duties or
responsibilities with respect to the Collateral. The Secured Parties, the
Administrative Agent, each Lender and the Collateral Agent shall not have any
obligation or liability with respect to any Collateral, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder, unless
one of them becomes a Replacement Servicer hereunder.
(c) Any payment by an Obligor in respect of any indebtedness owed by it to the
Borrower shall, except as otherwise specified by such Obligor or otherwise
required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due, provided such obligation
is not on non-accrual) to the extent of any amounts then due and payable
thereunder before being applied to any other receivable or other obligation of
such Obligor.

-120-

--------------------------------------------------------------------------------



(d) The Servicer agrees to supervise and assist in the investment and
reinvestment of the Collateral, and shall perform on behalf of the Borrower the
duties that have been expressly delegated to the Servicer in this Agreement and
any other Facility Document (and the Servicer shall have no obligation to
perform any other duties hereunder or otherwise) and, to the extent necessary or
appropriate to perform such duties, the Servicer shall have the power to execute
and deliver all necessary and appropriate documents and instruments on behalf of
the Borrower with respect thereto. The Servicer shall comply with the terms and
conditions hereof and any other Facility Document expressly applicable to it, in
its capacity as the Servicer, or otherwise affecting the duties and functions
that have been delegated to it thereunder and hereunder as the Servicer and
shall perform its obligations hereunder and thereunder in good faith and with
reasonable care, using a degree of skill and attention no less than the Servicer
and its Affiliates exercises with respect to comparable assets that it services
for itself and for others having similar investment objectives and restrictions
substantially in accordance with its existing practices and procedures relating
to assets of the nature and character of the Collateral Loans (such standard of
care, the “Servicing Standard”).
SECTION 16.3. Authorization of the Servicer. (a)  Each of the Borrower, the
Administrative Agent and each Lender hereby authorizes the Servicer (including
any successor thereto) to take any and all reasonable steps in its name and on
its behalf necessary or desirable in the determination of the Servicer and not
inconsistent with the grant by the Borrower to the Collateral Agent on behalf of
the Secured Parties hereunder, to collect all amounts due under any and all
Collateral, including, endorsing any of their names on checks and other
instruments representing Collections, executing and delivering any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Collateral
and, after the delinquency of any Collateral and to the extent permitted under
and in compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof. The Borrower and the Collateral Agent on behalf of
the Secured Parties shall furnish the Servicer (and any successors thereto) with
any powers of attorney and other documents reasonably necessary or appropriate
to enable the Servicer to carry out its servicing and administrative duties
hereunder. In case any reasonable question arises as to its duties hereunder,
the Collateral Agent may request instructions from the Administrative Agent and
shall be entitled at all times to refrain from taking any actions unless it has
received instruction from the Administrative Agent. In no event shall the
Servicer be entitled to make any Secured Party a party to any litigation without
such party’s express prior written consent, or to make the Borrower a party to
any litigation (other than any routine foreclosure or similar collection
procedure) without the Administrative Agent’s consent.
(a) The Administrative Agent may, at any time that an Event of Default has
occurred and is continuing, notify any Obligor with respect to any Collateral of
the assignment of such Collateral to the Collateral Agent on behalf of the
Secured Parties and direct that payments of all amounts due or to become due be
made directly to the Administrative Agent or any servicer, collection agent or
account designated by the Administrative Agent and, upon such notification and
at the expense of the Borrower, the Administrative Agent may enforce collection
of any such Collateral, and adjust, settle or compromise the amount or payment
thereof.

-121-

--------------------------------------------------------------------------------



SECTION 16.4. Collection Efforts, Modification of Collateral. (a)  The Servicer
will use commercially reasonable efforts to collect, or cause to be collected,
all payments called for under the terms and provisions of the Collateral Loans
included in the Collateral as and when the same become due, all in accordance
with the Servicing Standard.
(a) In the performance of its obligations hereunder, the Borrower (or the
Servicer on its behalf) may enter into any amendment or waiver of or supplement
to any Related Document; provided that the prior written consent of the Required
Lenders shall be required if an Event of Default has occurred and is continuing
or an Event of Default or Default would result from such amendment, waiver or
supplement. For the avoidance of doubt, any Collateral Loan that, as a result of
any amendment or supplement thereto, ceases to qualify as an Eligible Collateral
Loan shall not be included in the Borrowing Base.
SECTION 16.5. Servicer Compensation. As compensation for its activities
hereunder and reimbursement for its expenses, the Servicer shall be entitled to
be paid the Servicer Fee and reimbursed its expenses as provided in the Priority
of Payments.
SECTION 16.6. The Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon the Servicer’s
determination that (a) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (b) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (a) above by an
opinion of counsel to such effect delivered to the Administrative Agent and each
Lender. No such resignation shall become effective until a Replacement Servicer
shall have assumed the responsibilities and obligations of the Servicer in
accordance with Section 11.01(c).
ARTICLE XVII 

THE AGENTS
SECTION 17.1. Authorization and Action. (a)  Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and, to the extent applicable, the other Facility Documents as are
delegated to such Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto, subject to the terms hereof. No
Agent shall have any duties or responsibilities, except those expressly set
forth herein or in the other Facility Documents to which it is a party or any
fiduciary relationship with any Secured Party and no implied covenants,
functions, responsibilities, duties or obligations or liabilities on the part of
such Agent shall be read into this Agreement or any other Facility Document to
which such Agent is a party (if any) as duties on its part to be performed or
observed. No Agent shall have or be construed to have any other duties or
responsibilities in respect of this Agreement or any other Facility Document and
the transactions contemplated hereby or thereby. As to any matters not expressly
provided for by this Agreement or the other Facility Documents, no Agent shall
be required to exercise any discretion or take any action, but
-122-

--------------------------------------------------------------------------------



shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the written instructions of the
Majority Lenders (or, with respect to the Collateral Agent, the Administrative
Agent); provided that such Agent shall not be required to take any action which
exposes such Agent, in its judgment, to personal liability, cost or expense or
which is contrary to this Agreement, the other Facility Documents or Applicable
Law, or would be, in its judgment, contrary to its duties hereunder, under any
other Facility Document or under Applicable Law. Each Lender agrees that in any
instance in which the Facility Documents provide that an Agent’s consent may not
be unreasonably withheld, provide for the exercise of such Agent’s reasonable
discretion, or provide to a similar effect, it shall not in its instructions (or
by refusing to provide instruction) to such Agent withhold its consent or
exercise its discretion in an unreasonable manner.
(a) If the Collateral Agent has been requested or directed by the Majority
Lenders or the Required Lenders, as applicable, (or by the Administrative Agent
acting at the direction of the Majority Lenders or the Required Lenders) to take
any action pursuant to any provision of this Agreement or any other Facility
Document, the Collateral Agent shall not be under any obligation to exercise any
of the rights or powers vested in it by this Agreement or such Facility Document
in the manner so requested unless it shall have been provided indemnity
reasonably satisfactory to it against the costs, expenses and liabilities which
may be incurred by it in compliance with or in performing such request or
direction. No provision of this Agreement or any other Facility Document shall
otherwise be construed to require the Collateral Agent to expend or risk its own
funds or to take any action that could in its judgment cause it to incur any
cost, expenses or liability, unless it is provided indemnity acceptable to it
against any such expenditure, risk, costs, expense or liability. For the
avoidance of doubt, the Collateral Agent shall not have any duty or obligation
to take any action to exercise or enforce any power, right or remedy available
to it under this Agreement or any other Facility Document or any Related
Document unless and until directed by the Majority Lenders or the Required
Lenders, as applicable (or the Administrative Agent on their behalf).
(b) Neither the Collateral Agent nor any officer, agent or representative
thereof shall be personally liable for any action taken by any such Person in
accordance with any notice given by the Majority Lenders or the Required
Lenders, as applicable, (or by the Administrative Agent acting at the direction
of the Majority Lenders or the Required Lenders) pursuant to the terms of this
Agreement or any other Facility Document even if, at the time such action is
taken by any such Person, the Majority Lenders or the Required Lenders, as
applicable, or Persons purporting to be the Majority Lenders or the Required
Lenders, as applicable, are not entitled to give such notice, except where the
Responsible Officer of the Collateral Agent has actual knowledge (without any
duty of inquiry or investigation on its part) that the Majority Lenders or the
Required Lenders, as applicable, or Persons purporting to be the Majority
Lenders or the Required Lenders, as applicable, are not entitled to give such
notice. If any dispute or disagreement shall arise as to the allocation of any
sum of money received by the Collateral Agent hereunder or under any Facility
Document, the Collateral Agent shall have the right to deliver such sum to a
court of competent jurisdiction and therein commence an action for interpleader.

-123-

--------------------------------------------------------------------------------



(c) If in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, it may request written
instructions from the Administrative Agent as to the course of action desired by
it. If the Collateral Agent does not receive such instructions within five (5)
Business Days after it has requested them, the Collateral Agent may, but shall
be under no duty to, take or refrain from taking any such courses of action. The
Collateral Agent shall act in accordance with instructions received after such
five (5) Business Day period except to the extent it has already, in good faith,
taken or committed itself to take, action inconsistent with such instructions.
SECTION 17.2. Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and each other Facility Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care other than any Affiliates of such Agent.
SECTION 17.3. Agents’ Reliance, Etc. (a)  Neither Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or any of the other Facility Documents, except for its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, each Agent: (i) may consult with legal counsel (including counsel
for the Borrower or the Servicer or any of their Affiliates) and independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Secured Party or any other Person and shall not be
responsible to any Secured Party or any Person for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or the other Facility Documents; (iii) shall not have any duty to
monitor, ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement, the other Facility
Documents or any Related Document on the part of the Borrower, the Servicer or
any other Person or to inspect the property (including the books and records) of
the Borrower or the Servicer; (iv) shall not be responsible to any Secured Party
or any other Person for the due execution, legality, validity, enforceability,
perfection, genuineness, sufficiency or value of any Collateral (or the
validity, perfection, priority or enforceability of the Liens on the
Collateral), this Agreement, the other Facility Documents, any Related Document
or any other instrument or document furnished pursuant hereto or thereto; and
(v) shall incur no liability under or in respect of this Agreement or any other
Facility Document by relying on, acting upon (or by refraining from action in
reliance on) any notice, consent, certificate (including, for the avoidance of
doubt, the Borrowing Base Calculation Statement), instruction or waiver, report,
statement, opinion, direction or other instrument or writing (which may be
delivered by telecopier, email, cable or telex, if acceptable to it) reasonably
believed by it to be genuine and believed by it to be signed or sent by the
proper party or parties. No Agent shall have any liability to the Borrower or
any Lender or any other Person for the Borrower’s, the Servicer’s, any Lender’s
or any other Person’s, as the case may be, performance of, or failure to
perform, any of their respective obligations and duties under this Agreement or
any other Facility Document.

-124-

--------------------------------------------------------------------------------



(a) No Agent shall be liable for the actions or omissions of any other Agent
(including concerning the application of funds), or under any duty to monitor or
investigate compliance on the part of any other Agent with the terms or
requirements of this Agreement, any Facility Document or any Related Document,
or their duties hereunder or thereunder. Each Agent shall be entitled to assume
the due authority of any signatory and genuineness of any signature appearing on
any instrument or document it may receive (including each Notice of Borrowing
received hereunder) in the absence of its own gross negligence or willful
misconduct. No Agent shall be liable for any action taken in good faith and
reasonably believed by it to be within the powers conferred upon it, or taken by
it pursuant to any direction or instruction by which it is governed, or omitted
to be taken by it by reason of the lack of direction or instruction required
hereby for such action (including for refusing to exercise discretion or for
withholding its consent in the absence of its receipt of, or resulting from a
failure, delay or refusal on the part of the Required Lenders to provide,
written instruction to exercise such discretion or grant such consent from the
Required Lenders, as applicable). No Agent shall be liable for any error of
judgment made in good faith unless it shall be proven by a court of competent
jurisdiction that such Agent was grossly negligent in ascertaining the relevant
facts. Nothing herein or in any Facility Document or Related Document shall
obligate any Agent to advance, expend or risk its own funds, or to take any
action which in its reasonable judgment may cause it to incur any expense or
financial or other liability for which it is not adequately indemnified. No
Agent shall be liable for any indirect, special, punitive or consequential
damages (including lost profits) whatsoever, even if it has been informed of the
likelihood thereof and regardless of the form of action. No Agent shall be
charged with knowledge or notice of any matter unless actually known to a
Responsible Officer of such Agent, or unless and to the extent written notice of
such matter is received by such Agent at its address in accordance with
Section 13.02. Any permissive grant of power to an Agent hereunder shall not be
construed to be a duty to act. Each Agent shall have only the duties and
responsibilities as are specifically set forth in this Agreement and no
covenants or obligations shall be implied in this Agreement against any Agent.
Before acting hereunder, an Agent shall be entitled to request, receive and rely
upon such certificates and opinions as it may reasonably determine appropriate
with respect to the satisfaction of any specified circumstances or conditions
precedent to such action. Neither Agent shall be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, entitlement order,
approval or other paper or document. Neither Agent shall be liable for any error
of judgment, or for any act done or step taken or omitted by it, in good faith,
or for any mistakes of fact or law, or for anything that it may do or refrain
from doing in connection herewith, except in the case of its willful misconduct
or grossly negligent performance or omission of its duties.
(b) No Agent shall be responsible or liable for delays or failures in
performance resulting from acts beyond its control. Such acts shall include acts
of God, strikes, lockouts, riots, acts of war, epidemics, governmental
regulations imposed after the fact, fire, communication line failures, computer
viruses, power failures, loss or malfunction of utilities, communications or
computers (software and hardware) services, earthquakes or other disasters.
(c) The delivery of reports and other documents and information to the
Collateral Agent hereunder or under any other Facility Document is for
informational purposes
-125-

--------------------------------------------------------------------------------



only and the Collateral Agent’s receipt of such documents and information shall
not constitute constructive notice of any information contained therein or
determinable from information contained therein. The Collateral Agent is hereby
authorized and directed to execute and deliver the other Facility Documents to
which it is a party. Whether or not expressly stated in such Facility Documents,
in performing (or refraining from acting) thereunder, the Collateral Agent shall
have all of the rights, benefits, protections and indemnities which are afforded
to it in this Agreement.
(d) Each Lender acknowledges that, except as expressly set forth in this
Agreement, neither Agent has made any representation or warranty to it, and that
no act by either Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by such Agent to any Secured Party as
to any matter. Each Lender represents to each Agent that it has, independently
and without reliance upon such Agent and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the Servicer, and made its own decision to
enter into this Agreement and the other Facility Documents to which it is a
party. Each Lender also represents that it will, independently and without
reliance upon either Agent or any other Secured Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the Facility Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the Servicer. Neither Agent shall have any duty or responsibility to provide any
Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of the Borrower or Servicer which may come into the possession
of such Agent.
SECTION 17.4. Indemnification. Each of the Lenders agrees to indemnify and hold
the Agents harmless (to the extent not reimbursed by or on behalf of the
Borrower pursuant to Section 13.04 or otherwise) from and against any and all
Liabilities which may be imposed on, incurred by, or asserted against the Agents
in any way relating to or arising out of this Agreement or any other Facility
Document or any Related Document or any action taken or omitted by the Agents
under this Agreement or any other Facility Document or any Related Document;
provided that no Lender shall be liable to any Agent for any portion of such
Liabilities resulting from such Agent’s gross negligence or willful misconduct;
and provided, further, that no Lender shall be liable to the Collateral Agent
for any portion of such Liabilities unless such Liabilities are imposed on,
incurred by, or asserted against the Collateral Agent as a result of any action
taken, or not taken, by the Collateral Agent by the express terms of this
Agreement or at the direction of the Administrative Agent or such Lender or
Lenders, as the case may be, in accordance with the terms and conditions set
forth in this Agreement (it being understood and agreed that the Collateral
Agent shall be under no obligation to exercise or to honor any of the rights or
powers vested in it by this Agreement at the request or direction of the
Administrative Agent or any of the Lenders (or other Persons authorized or
permitted under the terms hereof to make such request or give such direction)
pursuant to this Agreement or any of
-126-

--------------------------------------------------------------------------------



the other Facility Document, unless the Administrative Agent or such Lenders
shall have provided to the Collateral Agent security or indemnity reasonably
satisfactory to it against the costs, expenses (including reasonable and
documented attorney’s fees and expenses) and Liabilities which might reasonably
be incurred by it in compliance with such request or direction, whether such
indemnity is provided under this Section 12.04 or otherwise). The rights of the
Agents and obligations of the Lenders under or pursuant to this Section 12.04
shall survive the termination of this Agreement, and the earlier removal or
resignation of any Agent hereunder.
SECTION 17.5. Successor Agents. (a)  Subject to the terms of this Section 12.05,
each Agent may, upon thirty (30) days’ notice to the Lenders and the Borrower,
resign as Administrative Agent or Collateral Agent, as applicable. If an Agent
shall resign, then the Required Lenders shall appoint a successor agent. If for
any reason a successor agent is not so appointed and does not accept such
appointment within thirty (30) days of notice of resignation, such Agent may
appoint a successor agent. The appointment of any successor Agent shall be
subject to the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed); provided that the consent of the Borrower to
any such appointment shall not be required if (i) a Default or Event of Default
shall have occurred and is continuing or (ii) if such successor agent is a
Lender or an Affiliate of such Agent or any Lender. Any resignation of an Agent
shall be effective upon the appointment of a successor agent pursuant to this
Section 12.05. After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Facility Documents and the provisions
of this Article XII shall continue in effect for its benefit with respect to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and under the other Facility Documents. If no successor Collateral
Agent shall have been appointed and an instrument of acceptance by a successor
Collateral Agent shall not have been delivered to the Collateral Agent within
sixty days after giving of notice of resignation by the Collateral Agent, the
resigning Collateral Agent may petition any court of competent jurisdiction for
the appointment of a successor Collateral Agent.
(a) Any Person (i) into which the Collateral Agent may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Agent shall be a party, or (iii) that may succeed to the corporate
trust properties and assets of the Collateral Agent substantially as a whole,
shall be the successor to the Collateral Agent under this Agreement without
further act of any of the parties to this Agreement.
SECTION 17.6. The Collateral Agent. (a)  The Collateral Agent shall have no
liability for losses arising from (i) any cause beyond its control, (ii) any
delay, error, omission or default of any mail, telegraph, cable or wireless
agency or operator, or (iii) the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.
(a) It is expressly acknowledged and agreed that the Collateral Agent is not
guaranteeing the performance of or assuming any liability for the obligations of
the other parties hereto or any portion of the Collateral.

-127-

--------------------------------------------------------------------------------



(b) The Collateral Agent shall not be responsible for the preparation or filing
of any UCC financing statements or continuation statements or the correctness of
any financing statements filed in connection with this Agreement or the validity
or perfection of any lien or security interest created pursuant to this
Agreement.
(c) The Collateral Agent shall not be liable for interest on any money received
by it except as the Collateral Agent may agree in writing with the Borrower. In
no event shall the Collateral Agent be liable for the selection of any
investments or any losses in connection therewith (except in its capacity as
obligor thereunder, if applicable), or for any failure of the relevant party to
provide investment instruction to the Collateral Agent in connection with the
investment of funds in or from any account set forth herein.
(d) The Collateral Agent shall have no liability for any failure, inability or
unwillingness on the part of the Servicer, the Borrower or the Administrative
Agent to provide accurate and complete information on a timely basis to the
Collateral Agent, or otherwise on the part of any such party to comply with the
terms of this Agreement, and shall have no liability for any inaccuracy or error
in the performance or observance on the Collateral Agent’s part of any of its
duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.
(e) The Collateral Agent shall not be bound to make any investigation into the
facts or matters stated in any certificate, report or other document; provided,
however, that, if the form thereof is prescribed by this Agreement, the
Collateral Agent shall examine the same to determine whether it conforms on its
face to the requirements hereof. The Collateral Agent shall not be deemed to
have knowledge or notice of any matter unless actually known to a Responsible
Officer. It is expressly acknowledged by the Borrower, the Servicer, the Lenders
and the Administrative Agent that performance by the Collateral Agent of its
various duties hereunder (including recalculations to be performed in respect of
the matters contemplated hereby) shall be based upon, and in reliance upon,
data, information and notices provided to it by the Servicer (and/or the
Borrower) and/or any related bank agent, obligor or similar party with respect
to the Collateral, and the Collateral Agent shall have no responsibility for the
accuracy of any such information or data provided to it by such persons and
shall be entitled to update its records (as it may deem necessary or
appropriate). Nothing herein shall impose or imply any duty or obligation on the
part of the Collateral Agent to verify, investigate or audit any such
information or data, or to determine or monitor on an independent basis whether
any issuer of the Collateral is in default or in compliance with the underlying
documents governing or securing such item of Collateral, from time to time.
(f) The Collateral Agent shall have no duty to determine or inquire into the
happening or occurrence of any event or contingency, and it is agreed that its
duties hereunder are purely ministerial in nature.
(g) Should any controversy arise between the undersigned with respect to the
Collateral held by the Collateral Agent, the Collateral Agent shall follow the
instructions of the Administrative Agent on behalf of the Secured Parties.

-128-

--------------------------------------------------------------------------------



(h) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest (on behalf of the Secured Parties) in the Collateral and shall not
impose any duty on it to exercise any such powers. Except for performing the
obligations expressly imposed on the Collateral Agent hereunder, the Collateral
Agent shall have no duty as to any Collateral or responsibility for ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not the
Collateral Agent has or is deemed to have knowledge of such matters or taking
any steps to preserve rights against prior parties or other rights pertaining to
any Collateral.
(i) In order to comply with the laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including those
relating to the funding of terrorist activities and money laundering, the
Collateral Agent may be required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Collateral Agent. Accordingly, each of the parties hereto
agrees to provide to the Collateral Agent upon its request from time to time
such identifying information and documentation as may be available to such party
in order to enable the Collateral Agent to comply with such requirements.
(j) If Wells Fargo or the Collateral Agent is also acting in another capacity,
including as Custodian or Securities Intermediary, the rights, protections,
immunities and indemnities afforded to Wells Fargo or the Collateral Agent
pursuant to this Article XII shall also be afforded to Wells Fargo or the
Collateral Agent acting in such capacities; provided that such rights,
protections, benefits, immunities and indemnities shall be in addition to, and
not in limitation of, any rights, protections, benefits, immunities and
indemnities provided in the Custodian Agreement, Account Control Agreement or
any other Facility Documents to which Wells Fargo or the Collateral Agent in
such capacity is a party.
(k) The Collateral Agent shall not have any obligation to determine if a
Collateral Loan meets the criteria specified in the definition of Eligible
Collateral Loan.
ARTICLE XVIII 

MISCELLANEOUS
SECTION 18.1. No Waiver; Modifications in Writing. (a)  No failure or delay on
the part of any Secured Party exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. Any waiver of any provision
of this Agreement or any other Facility Document, and any consent to any
departure by any party to this Agreement or any other Facility Document from the
terms of any provision of this Agreement or such other Facility Document, shall
be effective only in the specific instance and for the specific purpose for
which given. No notice to or demand on the Borrower or the Servicer in any case
shall entitle the Borrower or the Servicer to any other or further notice or
demand in similar or other circumstances.

-129-

--------------------------------------------------------------------------------



(a) No amendment, modification, supplement or waiver of this Agreement shall be
effective unless signed by the Borrower, the Servicer, the Administrative Agent
and the Required Lenders; provided that:
(i) any Fundamental Amendment shall require the written consent of all Lenders
affected thereby; and
(ii) no such amendment, modification, supplement or waiver shall amend, modify
or otherwise affect the rights or duties of any Agent hereunder without the
prior written consent of such Agent.
(b) Notwithstanding anything to the contrary herein, in connection with the
increase of the Commitments hereunder, only the consent of the Lender increasing
its Commitment (or providing a new Commitment) shall be required for any
amendment that effects such increase in Commitments.
(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
SECTION 18.2. Notices, Etc. Except where telephonic instructions are authorized
herein to be given, all notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be personally delivered or sent by registered, certified or
express mail, postage prepaid, or by facsimile transmission, or by prepaid
courier service, or by electronic mail (if the recipient has provided an email
address in Schedule 5), and shall be deemed to be given for purposes of this
Agreement on the day that such writing is received by the intended recipient
thereof in accordance with the provisions of this Section 13.02. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 13.02, notices, demands, instructions and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective facsimile
numbers or email addresses) indicated in Schedule 5, and, in the case of
telephonic instructions or notices, by calling the telephone number or numbers
indicated for such party in Schedule 5.
Wells Fargo agrees to accept and act upon instructions or directions pursuant to
this Agreement, any other Facility Document, or any Related Document or any
document executed in connection herewith or therewith sent by unsecured email,
facsimile transmission or other similar unsecured electronic methods; provided,
however, that any person providing such instructions or directions shall provide
to Wells Fargo an incumbency certificate listing persons designated to provide
such instructions or directions as such incumbency certificate may be
-130-

--------------------------------------------------------------------------------



supplemented from time to time. If any person elects to give Wells Fargo email
or facsimile instructions (or instructions by a similar electronic method) and
Wells Fargo in its discretion elects to act upon such instructions, Wells
Fargo’s reasonable understanding of such instructions shall be deemed
controlling. Wells Fargo shall not be liable for any losses, costs or expenses
arising directly or indirectly from Wells Fargo’s reliance upon and compliance
with such instructions notwithstanding such instructions conflicting with or
being inconsistent with a subsequent written instruction. Any person providing
such instructions or directions acknowledges and agrees that there may be more
secure methods of transmitting such instructions than the method(s) selected by
it and agrees that the security procedures (if any) to be followed in connection
with its transmission of such instructions provide to it a commercially
reasonable degree of protection in light of its particular needs and
circumstances.
SECTION 18.3. Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrower under any Facility Document shall be made without
deduction or withholding for any and all Taxes with respect thereto, unless
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion of the Borrower or the Administrative Agent) requires the
deduction or withholding of any Tax from any such payment by the Borrower or the
Administrative Agent, then the Borrower or the Administrative Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as may be necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 13.03) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(a) The Borrower agrees to timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(b) The Borrower agrees to indemnify each Recipient, within 10 days after demand
therefor, for (i) the full amount of any Indemnified Taxes (including any
Indemnified Taxes imposed or asserted by any jurisdiction on or attributable to
amounts payable under this Section 13.03) payable or paid by any Recipient or
required to be withheld or deducted from a payment to such Recipient and
(ii) any reasonable expenses arising therefrom or with respect thereto, in each
case whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of another Recipient, shall be conclusive absent manifest
error.
(c) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any
-131-

--------------------------------------------------------------------------------



Taxes attributable to such Lender’s failure to comply with the provisions of
Section 13.06(c)(ii) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Facility
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Facility Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 13.03(d).
(d) As soon as practicable after the date of any payment of Taxes by the
Borrower to Governmental Authority pursuant to this Section 13.03, the Borrower
will furnish to the Administrative Agent the original or a certified copy of a
receipt issued by the relevant Governmental Authority evidencing payment
thereof, a copy of the return reporting such payment, or other evidence of
payment as may be reasonably satisfactory to the Administrative Agent.
(e) If any Recipient in its sole discretion, but acting in good faith,
determines that it has received a refund of any Taxes with respect to which it
has been indemnified pursuant to this Section 13.03 (including by the payment of
additional amounts pursuant to Section 13.03(a)), such Recipient shall reimburse
the Borrower (or the Servicer, as applicable) such amount of any refund received
(net of reasonable out-of-pocket expenses incurred), but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), as such Secured
Party shall determine in its sole discretion, but acting in good faith, to be
attributable to the relevant Indemnified Taxes; provided that in the event that
such Secured Party is required to repay such refund to the relevant taxing
authority, the Borrower agrees to return the refund to such Secured Party.
Notwithstanding anything to the contrary in this Section 13.03(f), in no event
will any Secured Party be required to pay any amount to an indemnifying party
pursuant to this Section 13.03(f) the payment of which would place such Secured
Party in a less favorable net after-Tax position than such Secured Party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. Unless required by Applicable Law, at no time shall any Agent
have any obligation to file for or otherwise pursue on behalf of a Lender, or
have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender, as the case may be.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Facility Document shall
deliver to the
-132-

--------------------------------------------------------------------------------



Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 13.03(g)(ii), (iii) and (v) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i) Without limiting the generality of Section 13.03(g)(i), each Lender that is
a U.S. Person shall, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or any Agent), deliver to the Borrower and
each Agent, two accurate, complete and signed copies of U.S. Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.
(ii) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and each Agent, on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or any Agent), two
accurate, complete and signed copies of whichever of the following is
applicable:
(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Facility Document, executed copies of U.S. Internal Revenue
Service Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Facility Document, U.S. Internal Revenue Service Form W-8BEN-E (or W-8BEN,
as applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(B) executed copies of U.S. Internal Revenue Service Form W-8ECI;
(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
-133-

--------------------------------------------------------------------------------



corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of U.S. Internal Revenue
Service Form W-8BEN-E (or W-8BEN, as applicable); or
(D) to the extent a Foreign Lender is not the beneficial owner, executed copies
of U.S. Internal Revenue Service Form W-8IMY, accompanied by IRS Form W-ECI, IRS
Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner.
(iii) Each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agents (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or any Agent), executed copies of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Agents to determine the withholding or deduction required to be
made.
(iv) If a payment made to a Recipient under any Facility Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 13.03(v), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g) If any Lender requires the Borrower to pay any Indemnified Taxes or
additional amount to such Lender or any Governmental Authority for the account
of such Lender
-134-

--------------------------------------------------------------------------------



pursuant to this Section 13.03, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if such
Lender determines, in its sole discretion that such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to this Section 13.03 in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(h) Each party’s obligations under this Section 13.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Facility Document.
SECTION 18.4. Costs and Expenses; Indemnification. (a)  The Borrower agrees to
promptly pay on demand all reasonable and documented out-of-pocket costs and
expenses of the Agents and the Lenders in connection with the preparation,
review, negotiation, reproduction, execution and delivery of this Agreement and
the other Facility Documents, including the reasonable and documented fees and
disbursements of one outside counsel for the Administrative Agent and one
outside counsel for the Collateral Agent, costs and expenses of creating,
perfecting, releasing or enforcing the Collateral Agent’s security interests in
the Collateral, including filing and recording fees, expenses, search fees, UCC
filing fees and the equivalent thereof in any foreign jurisdiction, if
applicable, and all other related fees and expenses in connection therewith; and
in connection with the administration and any waiver, consent, modification or
amendment or similar agreement in respect of this Agreement, the Notes or any
other Facility Document and advising the Agents and Lenders as to their
respective rights, remedies and responsibilities. The Borrower agrees to
promptly pay on demand all reasonable and documented costs and expenses of each
of the Secured Parties in connection with the enforcement of this Agreement, the
Notes or any other Facility Document, including all reasonable and documented
out-of-pocket costs and expenses incurred by the Collateral Agent in connection
with the preservation, collection, foreclosure or enforcement of the Collateral
subject to the Facility Documents or any interest, right, power or remedy of the
Collateral Agent and the Replacement Servicer (including in its capacity as
Replacement Servicer) or in connection with the collection or enforcement of any
of the Obligations or the proof, protection, administration or resolution of any
claim based upon the Obligations in any insolvency proceeding, including all
reasonable fees and disbursements of outside attorneys, accountants, auditors,
consultants, appraisers and other professionals engaged by the Collateral Agent;
provided that, in each case, there shall be one primary outside attorney and one
local counsel representing such Secured Parties (other than the Collateral
Agent, who shall have one primary outside attorney and one local counsel) unless
any conflict of interest arises. Without prejudice to its rights hereunder, the
expenses and the compensation for the services of the Secured Parties are
intended to constitute expenses of administration under any applicable
bankruptcy law. For the avoidance of doubt, this Section 13.04(a) shall not
apply to Taxes, other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim, which shall be covered by Section 13.03.

-135-

--------------------------------------------------------------------------------



(a) The Borrower agrees to indemnify and hold harmless each Secured Party and
each of their Affiliates and the respective officers, directors, employees,
agents, managers of, and any Person controlling any of, the foregoing (each, an
“Indemnified Party”) from and against any and all Liabilities that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of the execution, delivery,
enforcement, performance, administration of or otherwise arising out of or
incurred in connection with this Agreement, any other Facility Document, any
Related Document or any transaction contemplated hereby or thereby (and
regardless of whether or not any such transactions are consummated); except that
the Borrower shall not be liable to the extent any such Liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct;
provided that any payment hereunder which relates to taxes, levies, imposes,
deductions, charges and withholdings, and all liabilities (including penalties,
interest and expenses) with respect thereto, or additional sums described in
Sections 2.10, 2.11 or 13.03, shall not be covered by this Section 13.04(b).
(b) Subject to the Lender Fee Letter, the Servicer agrees to indemnify and hold
harmless each Indemnified Party from and against any and all Liabilities that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of any one or more of the
following: (i) any breach by the Servicer of any covenant or any of its
obligations under any Facility Document, (ii) the failure of any of the
representations or warranties of the Servicer set forth in any Facility Document
or in any certificate, statement or report delivered in connection therewith to
be true when made or when deemed made or repeated and (iii) by reason of any
gross negligence, bad faith or willful misconduct (as determined by the final
non-appealable judgment of a court of competent jurisdiction) on the part of the
Servicer in its capacity as Servicer; except the Servicer shall not be liable to
the extent any such Liability (x) results from the performance or
non-performance of the Collateral Loans or (y) is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct; provided
that any payment hereunder which relates to taxes, levies, imposes, deductions,
charges and withholdings, and all liabilities (including penalties, interest and
expenses) with respect thereto, or additional sums described in Sections 2.10,
2.11 or 13.03, shall not be covered by this Section 13.04(c). The Servicer shall
not have any liability hereunder to any Indemnified Party to the extent an
Indemnified Party affects any settlement of a matter that is (or could be)
subject to indemnification hereunder without the prior written consent of the
Servicer (which consent shall not be unreasonably withheld or delayed). In no
event shall the Servicer be liable for any special, indirect, consequential or
punitive damages.
(c) The Equityholder agrees to indemnify and hold harmless each Indemnified
Party from and against any and all Liabilities that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of any breach of the Equityholder of any
covenant or any of its obligations set forth in Section 13.22.

-136-

--------------------------------------------------------------------------------



SECTION 18.5. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement. Delivery of an executed signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.
SECTION 18.6. Assignability. (a)  Each Lender may, with the consent of the
Administrative Agent and the Borrower, assign to an assignee all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its outstanding Advances or interests therein owned by it, together with ratable
portions of its Commitment); provided that:
(i) each of the Borrower’s and the Administrative Agent’s consent to any such
assignment (A) shall not be unreasonably withheld or delayed and (B) shall not
be required if the assignee is a Permitted Assignee with respect to such
assignor; and
(ii) the Borrower’s consent to any such assignment pursuant to this
Section 13.06(a) shall not be required if (x) a Default or an Event of Default
shall have occurred (and not been waived by the Lenders in accordance with
Section 13.01) or (y) such assignment is required by any Change in Law.
The parties to each such assignment shall execute and deliver to the
Administrative Agent (with a copy to the Collateral Agent) an Assignment and
Acceptance and the applicable tax forms required by Section 13.03(g).
Notwithstanding any other provision of this Section 13.06, no assignment by any
Lender to the Borrower or any of its Affiliates shall be permitted.
(b) The Borrower may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Agents and the Lenders.
(c) (i) Any Lender may, without the consent of, but with notice to, the
Borrower, sell participations to Participants in all or a portion of such
Lender’s rights and obligations under this Agreement; provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(D) each Participant shall have agreed to be bound by this Section 13.06(c),
Section 13.06(d), Section 13.06(e) and Section 13.17. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any Fundamental Amendment. Sections 2.10, 2.11, and 13.03
shall apply to each Participant as if it were a Lender and had acquired its
interest by assignment pursuant to clause (a) of this Section 13.06 (subject to
the requirements and limitations set forth in Section 13.03, including the
requirements under Section 13.03(g)); provided that (A) such Participant agrees
to be subject to the provisions of
-137-

--------------------------------------------------------------------------------



Section 13.03(g) as if it were an assignee under clause (a) of this
Section 13.06 and (B) no Participant shall be entitled to any amount under
Section 2.10, 2.11, or 13.03 which is greater than the amount the related Lender
would have been entitled to under any such Sections or provisions if the
applicable participation had not occurred, except to the extent such entitlement
to receive a greater amount results from a Change in Law that occurs after the
Participant acquired the applicable participation.
(i) In the event that any Lender sells participations in any portion of its
rights and obligations hereunder, such Lender as nonfiduciary agent for the
Borrower shall maintain a register on which it enters the name and address of
all participants in the Advances held by it and the principal amount (and stated
interest thereon) of the portion of the Advance which is the subject of the
participation (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Facility Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in a Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in such Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d) The Administrative Agent, on behalf of and acting solely for this purpose as
the nonfiduciary agent of the Borrower, shall maintain at its address specified
in Section 13.02 or such other address as the Administrative Agent shall
designate in writing to the Lenders, a copy of this Agreement and each signature
page hereto and each Assignment and Acceptance delivered to and accepted by it
and a register (the “Register”) for the recordation of the names and addresses
of the Lenders and the aggregate outstanding principal amount of the outstanding
Advances maintained by each Lender under this Agreement (and any stated interest
thereon). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice. An Advance (and a Note, if any,
evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each Note, if any,
shall expressly so provide) and compliance with this Section 13.06. The
Administrative Agent shall update and furnish to the Collateral Agent and the
Borrower from time to time at the request of the Collateral Agent or the
Borrower an updated version of Schedule 1 reflecting the then-current allocation
of the Commitments.
(e) Notwithstanding anything to the contrary set forth herein or in any other
Facility Document, each Lender hereunder, and each Participant, must at all
times be a “qualified purchaser” as defined in the Investment Company Act (a
“Qualified Purchaser”) and a “qualified
-138-

--------------------------------------------------------------------------------



institutional buyer” as defined in Rule 144A under the Securities Act (a “QIB”).
Each Lender represents to the Borrower, (i) on the date that it becomes a party
to this Agreement (whether by being a signatory hereto or by entering into an
Assignment and Acceptance) and (ii) on each date on which it makes an Advance
hereunder, that it is a Qualified Purchaser and a QIB. Each Lender further
agrees that it shall not assign, or grant any participations in, any of its
Advances or its Commitment to any Person unless such Person is a Qualified
Purchaser and a QIB.
(f) Notwithstanding any other provision of this Section 13.06, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
(including rights to payment of principal and interest) under this Agreement to
secure obligations of such Lender, including any pledge or security interest
granted to a Federal Reserve Bank, without notice to or consent of the Borrower
or the Administrative Agent; provided that no such pledge or grant of a security
interest shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or grantee for such Lender as a party hereto.
SECTION 18.7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT (EXCEPT, AS TO ANY
OTHER FACILITY DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK.
SECTION 18.8. Severability of Provisions. Any provision of this Agreement or any
other Facility Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
SECTION 18.9. Confidentiality. The parties hereto agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed by any party (a) to its Affiliates, directors, officers,
members, principals and employees, and to its agents, counsel and other advisors
that have a need for such information relative to this facility (collectively,
the “Related Parties”) (it being understood that, in each case, the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
disclosing party shall be responsible for any breach by its Related Parties
under this Section 13.09); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), it being understood that the Persons to
whom such disclosure is made shall be informed of the confidential nature of
such Information; (c) to the extent required by Applicable Law or by any
subpoena or similar legal process; provided that with respect to disclosures of
Information pursuant to a subpoena or similar legal process, (A) prior to any
-139-

--------------------------------------------------------------------------------



disclosure under this clause (c) the disclosing party agrees to provide the
Borrower with prior written notice thereof, to the extent that it is practicable
to do so and to the extent that the disclosing party is permitted to provide
such prior written notice to the Borrower pursuant to the terms of the subpoena
or other legal process and (B) any disclosure under this clause (c) shall be
limited to the portion of the Information as may be required by such
Governmental Authority pursuant to such subpoena or other legal process; (d) to
any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Facility Document or any action or proceeding
relating to this Agreement or any other Facility Document or the enforcement of
rights hereunder or thereunder; (f) solely with respect to the Administrative
Agent or any Lender, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights and obligations
under this Agreement; provided that such assignee or participant (or prospective
assignee or participant) has agreed to maintain confidentiality pursuant to this
Section 13.09 or another non-disclosure agreement substantially similar hereto,
or (ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder that
has agreed to maintain confidentiality pursuant to this Section 13.09; or
(iii) any rating agency or (g) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section by such
party, or (y) becomes available to such party or any of their respective
Affiliates on a nonconfidential basis from a source other than a party to this
Agreement. For purposes of this Section 13.09, “Information” means all
information received from a party to this Agreement, the terms and substance of
this Agreement and each other Facility Document and any term sheet.
SECTION 18.10. Merger. This Agreement and the other Facility Documents executed
by the Administrative Agent or the Lenders taken as a whole incorporate the
entire agreement between the parties hereto and thereto concerning the subject
matter hereof and thereof and this Agreement and such other Facility Documents
supersede any prior agreements among the parties relating to the subject matter
thereof.
SECTION 18.11. Survival. All representations and warranties made hereunder, in
the other Facility Documents and in any certificate delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the making of the Advances hereunder. The
agreements in Sections 2.10, 2.11, 2.13, 12.04, 13.03, 13.04, 13.09, 13.15 and
13.17 and this Section 13.11 shall survive the termination of this Agreement in
whole or in part, the payment in full of the principal of and interest on the
Advances, any foreclosure under, or modification, release or discharge of, any
or all of the Related Documents and the resignation or replacement of any Agent.
SECTION 18.12. Submission to Jurisdiction; Waivers; Etc. Each party hereto
hereby irrevocably and unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or the other Facility Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the
-140-

--------------------------------------------------------------------------------



courts of the State of New York in the Borough of Manhattan, the courts of the
United States of America for the Southern District of New York, and the
appellate courts of any of them;
(b) consents that any such action or proceeding may be brought in any court
described in Section 13.12(a) and waives to the fullest extent permitted by
Applicable Law any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c) solely in the case of each party hereto (other than the Borrower, Servicer
and Equityholder) agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such party
at its address set forth in Section 13.02 or at such other address as may be
permitted thereunder;
(d) EACH OF THE BORROWER, SERVICER AND EQUITYHOLDER IRREVOCABLY APPOINTS
INTERTRUST CORPORATE SERVICES DELAWARE LTD. (THE “PROCESS AGENT”) WITH AN OFFICE
ON THE DATE HEREOF AT 200 BELLEVUE PARKWAY, SUITE 210, WILMINGTON, NEW CASTLE
COUNTY, DELAWARE 29809, AS ITS AGENT TO RECEIVE ON ITS BEHALF AND PROPERTY
SERVICE OF COPIES OF ANY SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY
BE SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH SERVICE MAY BE MADE BY MAILING
OR DELIVERING A COPY OF SUCH PROCESS TO THE ACCOUNT PARTY IN CARE OF THE PROCESS
AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND THE ACCOUNT PARTY HEREBY
IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON
ITS BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE, EACH OF THE BORROWER, SERVICER
AND EQUITYHOLDER ALSO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT
AT ITS ADDRESS SET FORTH IN SECTION 13.02 IN THE MANNER DESCRIBED ABOVE. EACH OF
THE BORROWER, SERVICER AND EQUITYHOLDER AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PERMITTED BY LAW.
NOTHING IN THIS SECTION SHALL AFFECT THE RIGHTS OF ANY OTHER PARTY HERETO RIGHTS
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT SUCH
PARTY’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE ACCOUNT PARTY OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding against any Secured Party
arising out of or relating to this Agreement or any other Facility Document any
special, exemplary, punitive or consequential damages.

-141-

--------------------------------------------------------------------------------



SECTION 18.13. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT OR FOR ANY
COUNTERCLAIM HEREIN OR THEREIN OR RELATING HERETO OR THERETO.
SECTION 18.14. Right of Setoff; Payments Pro Rata. (a)  Subject to
Section 9.01(a), if an Event of Default shall have occurred and be continuing,
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Facility Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Facility Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided, that the failure to give such notice
shall not affect the validity of such setoff and application.
(a) Each of the Lenders agrees that, if it should receive any amount under this
Agreement (whether by voluntary payments, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Facility Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Advances or fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations to such other Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such disproportionate sum
received; provided that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

-142-

--------------------------------------------------------------------------------



SECTION 18.15. PATRIOT Act Notice. Each Agent and Lender hereby notifies the
Borrower that, pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law on October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Agent or Lender to identify the Borrower in
accordance with the PATRIOT Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by any Lender or Agent in order to assist such Lender or
Agent, as applicable, in maintaining compliance with the PATRIOT Act.
SECTION 18.16. Legal Holidays. In the event that the date of prepayment of
Advances or the Final Maturity Date shall not be a Business Day, then
notwithstanding any other provision of this Agreement or any other Facility
Document, payment need not be made on such date, but may be made on the next
succeeding Business Day with the same force and effect as if made on the nominal
date of any such date of prepayment or Final Maturity Date, as the case may be,
and interest shall accrue on such payment for the period from and after any such
nominal date to but excluding such next succeeding Business Day.
SECTION 18.17. Non-Petition. Each of the Servicer and each Secured Party hereby
agrees not to institute against, or join, cooperate with or encourage any other
Person in instituting against, the Borrower any bankruptcy, reorganization,
receivership, arrangement, insolvency, moratorium or liquidation proceeding or
other proceeding under federal or state bankruptcy or similar laws until at
least one year and one day, or, if longer, the applicable preference period then
in effect plus one day, after the payment in full of all outstanding Obligations
and the termination of all Commitments; provided that nothing in this
Section 13.17 shall preclude, or be deemed to prevent, any Secured Party
(a) from taking any action prior to the expiration of the aforementioned one
year and one day period, or, if longer, the applicable preference period then in
effect, in (i) any case or proceeding voluntarily filed or commenced by the
Borrower or (ii) any involuntary insolvency proceeding filed or commenced
against the Borrower by a Person other than any such Secured Party, or (b) from
commencing against the Borrower or any properties of the Borrower any legal
action which is not a bankruptcy, reorganization, receivership, arrangement,
insolvency, moratorium or liquidation proceeding or other proceeding under
federal or state bankruptcy or similar laws. The provisions of this paragraph
shall survive the termination of this Agreement. The provisions of this Section
13.17 are a material inducement for the Secured Parties to enter into this
Agreement and the transactions contemplated hereby and are an essential term
hereof. The parties hereby agree that monetary damages are not adequate for a
breach of the provisions of this Section 13.17 and the Administrative Agent may
seek and obtain specific performance of such provisions (including injunctive
relief), including, without limitation, in any bankruptcy, reorganization,
arrangement, winding up, insolvency, moratorium, winding up or liquidation
proceedings, or other proceedings under United States federal or state
bankruptcy laws, or any similar laws.
SECTION 18.18. Waiver of Setoff. Each of the Borrower and the Servicer hereby
waives any right of setoff it may have or to which it may be entitled under this
-143-

--------------------------------------------------------------------------------



Agreement or under any Applicable Law from time to time against the
Administrative Agent, any Lender or its respective assets.
SECTION 18.19. Collateral Agent Execution and Delivery. By executing this
Agreement, each Lender hereby consents to the terms of this Agreement, directs
the Collateral Agent to execute and deliver this Agreement, and acknowledges and
agrees that the Collateral Agent shall be fully protected in relying upon the
foregoing consent and direction and hereby releases the Collateral Agent and its
respective officers, directors, agents, employees and shareholders, as
applicable, from any liability for complying with such direction, except as a
result of gross negligence or willful misconduct of the Collateral Agent.
SECTION 18.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Facility Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges and accepts that any liability of any EEA
Financial Institution arising under or in connection with any Facility Document,
to the extent such liability is unsecured, may be subject to Bail-in Action by
the relevant EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest), or cancellation of any
such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Facility Document; or
(iii) the variation of the terms of any Finance Document to the extent necessary
to give effect to any Bail-in Action in relation to such liability.
SECTION 18.21. WAIVER OF SOVEREIGN IMMUNITY. To the extent that any of the
Borrower, Servicer or Equityholder may be entitled, in any jurisdiction in which
judicial proceedings may at any time be commenced with respect to this Agreement
or any other Facility Document, to claim for itself or its revenues, assets or
properties any immunity from suit, the jurisdiction of any court, attachment
prior to judgment, attachment in aid of execution of a judgment, set-off,
execution of a judgment or any other legal process, and to the extent that in
any such jurisdiction there may be attributed such immunity (whether or not
claimed), each of
-144-

--------------------------------------------------------------------------------



the Borrower, the Servicer and the Equityholder irrevocably agrees not to claim
and hereby irrevocably waives such immunity to the fullest extent permitted by
the laws of such jurisdiction and hereby agrees that the foregoing waiver shall
be enforced to the fullest extent permitted under the Foreign Sovereign
Immunities Act of 1976 of the United States of America, as amended, and is
intended to be irrevocable for the purpose of such act.
SECTION 18.22. Risk Retention. The Equityholder hereby covenants, for the
benefit of the Administrative Agent, the Lenders, the Collateral Agent and, in
respect of paragraphs (d) and (e) below only, the Servicer that, for so long as
any Advance remains outstanding:
(a) it will retain, as originator, on an ongoing basis, a material net economic
interest in the form specified in paragraph (d) of Article 6(3) of the
Securitisation Regulation, being retention of the first loss tranche and, if
necessary, other tranches having the same or a more severe risk profile than
those transferred or sold to investors and not maturing any earlier than those
transferred or sold to investors, through maintaining funding to the Borrower
under the LLC Agreement, in an amount equal to not less than 5% of the Retention
Basis Amount (such net economic interest being the “Retention”);
(b) neither it nor any of its Affiliates will sell, hedge or otherwise mitigate
its credit risk under or associated with the Retention where to do so would
cause the transaction contemplated by the Facility Documents to cease to be
compliant with the EU Retention Requirements;
(c) it will take such further action, provide such information as is in its
possession (provided that the provision of such information would not contravene
any applicable contract, law or regulation or duties of confidentiality binding
on the Equityholder) and enter into such other agreements, in each case, as may
reasonably be required by the Borrower, a Lender or the Administrative Agent to
satisfy the EU Retention Requirements;
(d) it will confirm to each of the Borrower, the Administrative Agent, the
Servicer, each Lender and the Collateral Agent, its continued compliance with
the covenants set out at paragraphs (a) and (b) above in each Monthly Report;
(e) it will promptly notify the Borrower, the Administrative Agent, the
Servicer, each Lender and the Collateral Agent in writing if for any reason it
fails to comply with either of the covenants set out in paragraphs (a) or (b)
above in any way; and
(f) it will notify each of its Affiliates of the contents of paragraph (b) above
and shall use reasonable endeavours to procure that each of its Affiliates
complies with the terms of paragraph (b) as if it were a party thereto.
Notwithstanding anything to the contrary contained herein, neither the
Equityholder nor the Borrower makes any representation as to compliance of the
transaction or any of the parties hereto with respect to Securitisation
Regulation. Any Person accepting the benefits of this Section 13.22 and/or
Section 13.23 below (including any related definitions or provisions), shall
-145-

--------------------------------------------------------------------------------



be deemed to have agreed to the terms set forth in this paragraph and each
Lender hereby represents that is not relying on any of the Borrower, the
Servicer or the Equityholder or any of their respective Affiliates, for any
financial, tax, legal, accounting, or regulatory advise in connection with the
matters set forth in this Section 13.22 and/or Section 13.23 below.
SECTION 18.23. EU Due Diligence Requirements.
(a) The Retention holder agrees to make available (or will cause the Servicer or
the Borrower to make available), promptly upon written request by the
Administrative Agent on behalf of any Lender from time to time, the documents,
reports and information necessary to enable compliance by any Lender with
Article 5 of the Securitisation Regulation; provided that, notwithstanding the
foregoing, the Borrower shall be obligated to do so only if such documents,
reports or information is: (1) not subject to a duty of confidentiality; and
(2)(a) in the Borrower’s or the Retention holder’s possession, or (b) not in the
Borrower’s or the Retention holder’s possession but the Retention holder or
Borrower can obtain such documents, reports or information using commercially
reasonably efforts without material expense (provided further that, if obtaining
such documents, reports or information would involve material expense but the
requesting Lender agrees to pay it, then the Borrower shall obtain the same).
SECTION 18.24. Compliance with the Securitisation Regulation. Each of the
parties hereto acknowledges that none of the Administrative Agent, the Lenders,
the Custodian, the Securities Intermediary and the Collateral Agent shall be
responsible for and shall have no obligation to assist any other party hereto in
connection with compliance with any requirement of the Securitisation Regulation
applicable to them.
SECTION 18.25. Adequacy of Monetary Damages Against the Lenders. Each of the
Borrower, the Servicer and the Equityholder hereby acknowledges and agrees that
(i) any and all claims, damages and demands against the Administrative Agent or
the Lenders arising out of, or in connection with, the exercise by the
Administrative Agent or the Lenders of any Administrative Agent or any of the
Lenders’ rights or remedies pursuant to this Agreement can be sufficiently and
adequately remedied by monetary damages, (ii) no irreparable injury will be
caused to the Borrower, the Servicer or the Equityholder as a result of, or in
connection with, any such claims, damages or demands, and (iii) no equitable or
injunctive relief shall be sought by the Borrower, the Servicer or the
Equityholder as a result of, or in connection with, any such claims, damages or
demands; provided that this Section 13.25 shall not constitute a waiver of any
rights of the Borrower, the Servicer or the Equityholder to seek injunctive
relief to enforce its rights under Section 13.09.




-146-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BGSL BRECKENRIDGE FUNDING LLC, as Borrower
By:  
Name:
Title:
BLACKSTONE/GSO SECURED LENDING FUND, as Equityholder
By:  
Name:
Title:
BLACKSTONE/GSO SECURED LENDING FUND, as Servicer
By:  
Name:
Title:
BNP PARIBAS, as Administrative Agent and a Lender
By:  
Name:
Title:
By:  
Name:
Title:




--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent
By:  
Name:
Title:





SCHEDULE 1
COMMITMENTS AND PERCENTAGES
(conformed through the Third Amendment, dated September 27, 2019)

LenderCommitmentPercentage of CommitmentsBNP Paribas
(A) On any date of determination on or after the Third Amendment Date to but
excluding the earlier to occur of (1) the CLO Takeout Date and (2) the date
occurring twelve (12) months after the Third Amendment Date, $825,000,000;
(B) on any other date of determination, $525,000,000;
provided that, following the Commitment Termination Date, such Lender’s
Commitment will equal the aggregate outstanding amount of all Advances made by
such Lender.
(A) On any date of determination on or after the Third Amendment Date to but
excluding the earlier to occur of (1) the CLO Takeout Date and (2) the date
occurring twelve (12) months after the Third Amendment Date, a percentage equal
to 825 divided by 875; and
(B) on any other date of determination, a percentage equal to 525 divided by
575.
Sumitomo Mistui Trust Bank, New York Branch$50,000,000  
(A) On any date of determination on or after the Third Amendment Date to but
excluding the earlier to occur of (1) the CLO Takeout Date and (2) the date
occurring twelve (12) months after the Third Amendment Date, a percentage equal
to 50 divided by 875; and
(B) on any other date of determination, a percentage equal to 50 divided by 575.








--------------------------------------------------------------------------------







3
USActive 54144740.4

--------------------------------------------------------------------------------



SCHEDULE 2


S&P INDUSTRY CLASSIFICATIONS



Industry CodeDescriptionIndustry CodeDescription1020000Energy Equipment &
Services5110000Beverages1030000Oil, Gas & Consumable Fuels5120000Food
Products2020000Chemicals5130000Tobacco2030000Construction
Materials5210000Household Products2040000Containers & Packaging5220000Personal
Products2050000Metals & Mining6020000Health Care Equipment &
Supplies2060000Paper & Forest Products6030000Health Care Providers &
Services3020000Aerospace & Defense9551729Health Care Technology3030000Building
Products6110000Biotechnology3040000Construction &
Engineering6120000Pharmaceuticals3050000Electrical Equipment9551727Life Sciences
Tools & Services3060000Industrial
Conglomerates7011000Banks3070000Machinery7020000Thrifts & Mortgage
Finance3080000Trading Companies & Distributors7110000Diversified Financial
Services3110000Commercial Services & Supplies7120000Consumer
Finance9612010Professional Services7130000Capital Markets3210000Air Freight &
Logistics7210000Insurance3220000Airlines7311000Real Estate Investment Trusts
(REITs)3230000Marine7310000Real Estate Management & Development3240000Road &
Rail8020000Internet Software & Services3250000Transportation
Infrastructure8030000IT Services4011000Auto
Components8040000Software4020000Automobiles8110000Communications
Equipment4110000Household Durables8120000Technology Hardware, Storage &
Peripherals4120000Leisure Products8130000Electronic Equipment, Instruments &
Components4130000Textiles, Apparel & Luxury Goods8210000Semiconductors &
Semiconductor Equipment4210000Hotels, Restaurants & Leisure9020000Diversified
Telecommunication Services9551701Diversified Consumer Services9030000Wireless
Telecommunication Services

Sch. 2-1
USActive 54144740.4

--------------------------------------------------------------------------------




Industry CodeDescriptionIndustry CodeDescription4310000Media9520000Electric
Utilities4410000Distributors9530000Gas Utilities4420000Internet and Catalog
Retail9540000Multi-Utilities4430000Multiline Retail9550000Water
Utilities4440000Specialty Retail9551702Independent Power and Renewable
Electricity Producers5020000Food & Staples Retailing









Sch. 2-2
USActive 54144740.4

--------------------------------------------------------------------------------



SCHEDULE 3
INITIAL COLLATERAL LOANS

Asset Primary ID Asset ID NameCurrency Type
IdentifierPortfolio
NameIssuer NameAsset NameAsset
Security
IDPosition
IDPar
AmountUnitsMarket
ValueCost
PriceCost
AmountMark
Price
Mark
PriceUnrealized
GainQuantity

Sch. 3-1



--------------------------------------------------------------------------------




Asset Primary ID Asset ID NameCurrency Type
IdentifierPortfolio
NameIssuer NameAsset NameAsset
Security
IDPosition
IDPar
AmountUnitsMarket
ValueCost
PriceCost
AmountMark
Price
Mark
PriceUnrealized
GainQuantity









Sch. 3-2



--------------------------------------------------------------------------------



SCHEDULE 4
MOODY’S INDUSTRY CLASSIFICATIONS
1. Aerospace & Defense
2. Automotive
3. Banking, Finance, Insurance & Real Estate
4. Beverage, Food & Tobacco
5. Capital Equipment
6. Chemicals, Plastics & Rubber
7. Construction & Building
8. Consumer goods: Durable
9. Consumer goods: Non-durable
10. Containers, Packaging & Glass
11. Energy: Electricity
12. Energy: Oil & Gas
13. Environmental Industries
14. Forest Products & Paper
15. Healthcare & Pharmaceuticals
16. High Tech Industries
17. Hotel, Gaming & Leisure
18. Media: Advertising, Printing & Publishing
19. Media: Broadcasting & Subscription
20. Media: Diversified & Production
21. Metals & Mining
22. Retail
23. Services: Business

Sch. 4-1
USActive 54144740.4

--------------------------------------------------------------------------------



24. Services: Consumer
25. Sovereign & Public Finance
26. Telecommunications
27. Transportation: Cargo
28. Transportation: Consumer
29. Utilities: Electric
30. Utilities: Oil & Gas
31. Utilities: Water
32. Wholesale






Sch. 4-2
USActive 54144740.4

--------------------------------------------------------------------------------



SCHEDULE 5
NOTICE INFORMATION
Borrower
BGSL Breckenridge Funding LLC
c/o Blackstone/GSO Secured Lending Fund
345 Park Avenue
New York, NY 10154


With a copy to:
Dechert LLP
100 North Tryon Street, Suite 4000
Charlotte NC, 28202


Equityholder and Servicer


Blackstone/GSO Secured Lending Fund
345 Park Avenue
New York, New York 10154


With a copy to:
Dechert LLP
100 North Tryon Street, Suite 4000
Charlotte NC, 28202


Administrative Agent


BNP Paribas
Solutions Portfolio Management
787 7th Avenue
New York, New York 10019
Telephone No.: 917-472-4841
Facsimile No.: 212-841-2140
E-mail: dl.bnpp.gso.acquisition@us.bnpparibas.com
Attention: Mary D. Dierdorff


Lender


BNP Paribas
Loan Servicing
525 Washington Blvd, 8th Floor
Jersey City, New Jersey 07310
Attention: NYLS FIG Support
Facsimile no.: 201-850-4014

Sch. 5-1
USActive 54144740.4

--------------------------------------------------------------------------------



E-mail: nyls.fig.support@us.bnpparibas.com


Collateral Agent


Wells Fargo Bank, National Association
Corporate Trust Services Division
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: CDO Trust Services CDO Dept. – BGSL Breckenridge Funding LLC






Sch. 5-2
USActive 54144740.4

--------------------------------------------------------------------------------



SCHEDULE 6


AUTHORIZED SIGNATORIES





Borrower[Name][Title][Name][Title][Name][Title]




Equityholder and Servicer[Name][Title][Name][Title][Name][Title]





Sch. 6-1
USActive 54144740.4

--------------------------------------------------------------------------------



SCHEDULE 7
DIVERSITY SCORE
“Diversity Score” is calculated by summing each of the Industry Diversity Scores
which are calculated as follows and rounding the result up to the nearest whole
number (provided that no Defaulted Collateral Loans shall be included in the
calculation of the Industry Diversity Score or any component thereof):
(a) “Average Principal Balance” is calculated by summing the Obligor Principal
Balances and dividing by the sum of the aggregate number of Obligors;
(b) “Obligor Principal Balance” is calculated for each Obligor represented in
the Collateral Loans by summing the Principal Balances of all Collateral Loans
(excluding Defaulted Collateral Loans) issued by such Obligor;
(c) “Equivalent Unit Score” is calculated for each Obligor by taking the lesser
of (i) one and (ii) the Obligor Principal Balance for such Obligor divided by
the Average Principal Balance;
(d) “Aggregate Industry Equivalent Unit Score” is then calculated for each of
the 32 Moody’s industrial classification groups set out in Schedule 4 by summing
the equivalent unit scores for each Obligor in the industry (or such other
industrial classification groups and equivalent unit scores as are published by
Moody’s from time to time); and
(e) “Industry Diversity Score” is then established by reference to the diversity
score table shown below (or such other diversity score table as is published by
Moody’s from time to time) (the “Diversity Score Table”) for the related
Aggregate Industry Equivalent Unit Score. If the Aggregate Industry Equivalent
Unit Score falls between any two such scores shown in the Diversity Score Table,
then the Industry Diversity Score is the lower of the two Industry Diversity
Scores in the Diversity Score Table.
For purposes of calculating the Diversity Scores, any Obligors that are
Affiliates will be considered to be one Obligor.
Diversity Score Table



Aggregate Industry Equivalent Unit ScoreIndustry Diversity ScoreAggregate
Industry Equivalent Unit ScoreIndustry Diversity ScoreAggregate Industry
Equivalent Unit ScoreIndustry Diversity ScoreAggregate Industry Equivalent Unit
ScoreIndustry Diversity
Score0.00000.00005.05002.700010.15004.020015.25004.53000.05000.10005.15002.733310.25004.030015.35004.54000.15000.20005.25002.766710.35004.040015.45004.55000.25000.30005.35002.800010.45004.050015.55004.56000.35000.40005.45002.833310.55004.060015.65004.5700

Sch. 7-1
USActive 54144740.4

--------------------------------------------------------------------------------




Aggregate Industry Equivalent Unit ScoreIndustry Diversity ScoreAggregate
Industry Equivalent Unit ScoreIndustry Diversity ScoreAggregate Industry
Equivalent Unit ScoreIndustry Diversity ScoreAggregate Industry Equivalent Unit
ScoreIndustry Diversity
Score0.45000.50005.55002.866710.65004.070015.75004.58000.55000.60005.65002.900010.75004.080015.85004.59000.65000.70005.75002.933310.85004.090015.95004.60000.75000.80005.85002.966710.95004.100016.05004.61000.85000.90005.95003.000011.05004.110016.15004.62000.95001.00006.05003.025011.15004.120016.25004.63001.05001.05006.15003.050011.25004.130016.35004.64001.15001.10006.25003.075011.35004.140016.45004.65001.25001.15006.35003.100011.45004.150016.55004.66001.35001.20006.45003.125011.55004.160016.65004.67001.45001.25006.55003.150011.65004.170016.75004.68001.55001.30006.65003.175011.75004.180016.85004.69001.65001.35006.75003.200011.85004.190016.95004.70001.75001.40006.85003.225011.95004.200017.05004.71001.85001.45006.95003.250012.05004.210017.15004.72001.95001.50007.05003.275012.15004.220017.25004.73002.05001.55007.15003.300012.25004.230017.35004.74002.15001.60007.25003.325012.35004.240017.45004.75002.25001.65007.35003.350012.45004.250017.55004.76002.35001.70007.45003.375012.55004.260017.65004.77002.45001.75007.55003.400012.65004.270017.75004.78002.55001.80007.65003.425012.75004.280017.85004.79002.65001.85007.75003.450012.85004.290017.95004.80002.75001.90007.85003.475012.95004.300018.05004.81002.85001.95007.95003.500013.05004.310018.15004.82002.95002.00008.05003.525013.15004.320018.25004.83003.05002.03338.15003.550013.25004.330018.35004.84003.15002.06678.25003.575013.35004.340018.45004.85003.25002.10008.35003.600013.45004.350018.55004.86003.35002.13338.45003.625013.55004.360018.65004.87003.45002.16678.55003.650013.65004.370018.75004.88003.55002.20008.65003.675013.75004.380018.85004.89003.65002.23338.75003.700013.85004.390018.95004.90003.75002.26678.85003.725013.95004.400019.05004.91003.85002.30008.95003.750014.05004.410019.15004.92003.95002.33339.05003.775014.15004.420019.25004.93004.05002.36679.15003.800014.25004.430019.35004.94004.15002.40009.25003.825014.35004.440019.45004.95004.25002.43339.35003.850014.45004.450019.55004.96004.35002.46679.45003.875014.55004.460019.65004.97004.45002.50009.55003.900014.65004.470019.75004.98004.55002.53339.65003.925014.75004.480019.85004.99004.65002.56679.75003.950014.85004.490019.95005.00004.75002.60009.85003.975014.95004.50004.85002.63339.95004.000015.05004.5100

Sch. 7-2
USActive 54144740.4

--------------------------------------------------------------------------------




Aggregate Industry Equivalent Unit ScoreIndustry Diversity ScoreAggregate
Industry Equivalent Unit ScoreIndustry Diversity ScoreAggregate Industry
Equivalent Unit ScoreIndustry Diversity ScoreAggregate Industry Equivalent Unit
ScoreIndustry Diversity Score4.95002.666710.05004.010015.15004.5200







Sch. 7-3
USActive 54144740.4

--------------------------------------------------------------------------------



SCHEDULE 8
MOODY’S RISKCALC
“.EDF” means, with respect to any Collateral Loan, the weakest of (A) the lowest
of the current year and each of the four previous years’ default frequencies for
such Collateral Loan as determined by running Version 3.1 or later of Moody’s
RiskCalc in the Credit Cycle Adjusted (“CCA”) mode and (B) the current year
default frequency for such Collateral Loan as determined by running Version 3.1
or later version of Moody’s RiskCalc in the Financial Statement Only (“FSO”)
mode.
“Pre-Qualifying Conditions” means, with respect to any Collateral Loan,
conditions that will be satisfied if the Obligor with respect to the applicable
Collateral Loan satisfies the following criteria (or as otherwise approved by
the Administrative Agent, in its sole discretion):
1. the independent accountants of such Obligor shall have issued a signed,
unqualified audit opinion with respect to the most recent fiscal year financial
statements, including no explanatory paragraph addressing “going concern” or
other issues or such Collateral Loan is subject to a quality of earnings report
satisfactory to the Servicer;
2. the Obligor’s EBITDA is equal to or greater than $[4,000,000];
3. the Obligor’s annual sales are equal to or greater than $[10,000,000];
4. the Obligor’s book assets are equal to or greater than $[10,000,000]; and
5. the Obligor is a private company with no public rating from Moody’s.
The Servicer shall calculate the .EDF for each of the Collateral Loans to be
rated pursuant to this Schedule 8. The Servicer shall also provide Moody’s with
the .EDF and the information necessary to calculate such .EDF upon request from
Moody’s. Moody’s shall have the right (in its commercially reasonable judgment)
to (i) amend or modify any of the information utilized to calculate the .EDF and
recalculate the .EDF based upon such revised information, in which case such
.EDF shall be determined using the table in the paragraph below in order to
determine the applicable Moody’s rating, or (ii) have a Moody’s credit analyst
provide a rating estimate for any Collateral Loan rated pursuant to this
Schedule 8, in which case such rating estimate provided by such credit analyst
shall be the applicable Moody’s rating.
The Moody’s rating for each Collateral Loan that satisfies the Pre-Qualifying
Conditions shall be the rating based on the .EDF for such Collateral Loan, as
determined in accordance with the table below:
Sch. 8-1
USActive 54144740.4

--------------------------------------------------------------------------------



Lowest .EDF
Moody’s rating
less than or equal to .baa
Ba3
.ba1
B2
.ba2, .ba3 or .b1
B2
.b2 or .b3
B3
.caa
Caa1

The Borrower shall refresh Moody’s RiskCalc (a) at least annually and (b)
promptly upon the occurrence of a Revaluation Event with respect to such
Collateral Loan.






USActive 54144740.4

--------------------------------------------------------------------------------





USActive 54144740.4

--------------------------------------------------------------------------------



SCHEDULE 9
INITIAL ASSET LIST




Sch. 8-1
USActive 54144740.4